Exhibit 10.30

 

Execution Copy

 

 

 

CREDIT AGREEMENT

 

Dated as of August 1, 2005

 

among

 

COPANO ENERGY, L.L.C.,
as the Borrower,

 

BANK OF AMERICA, N.A.,
as Administrative Agent and
L/C Issuer,

 

COMERICA BANK and U.S. BANK NATIONAL ASSOCIATION,

as Co-Syndication Agents,

 

BANK OF SCOTLAND and FORTIS CAPITAL CORP.,

as Co-Documentation Agents,

 

and

 

The Other Lenders Party Hereto

 

BANC OF AMERICA SECURITIES LLC,
as
Sole Lead Arranger and Sole Book Manager

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

 

 

 

 

 

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

 

 

1.01

Defined Terms

 

 

1.02

Other Interpretive Provisions

 

 

1.03

Accounting Terms

 

 

1.04

Rounding

 

 

1.05

Times of Day

 

 

1.06

Letter of Credit Amounts

 

 

 

 

 

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

 

 

2.01

Loans

 

 

2.02 [a05-13293_1ex10d30.htm#a2_02BorrowingsConversionsAndCont_141702]

Borrowings, Conversions and Continuations of Loans
[a05-13293_1ex10d30.htm#a2_02BorrowingsConversionsAndCont_141702]

 

 

2.03 [a05-13293_1ex10d30.htm#a2_03LettersOfCredit__141752]

Letters of Credit [a05-13293_1ex10d30.htm#a2_03LettersOfCredit__141752]

 

 

2.04 [a05-13293_1ex10d30.htm#a2_04Reserved__142134]

Reserved [a05-13293_1ex10d30.htm#a2_04Reserved__142134]

 

 

2.05 [a05-13293_1ex10d30.htm#a2_05Prepayments__165901]

Prepayments [a05-13293_1ex10d30.htm#a2_05Prepayments__165901]

 

 

2.06 [a05-13293_1ex10d30.htm#a2_06TerminationOr_142158]

Termination or Reduction of Commitments
[a05-13293_1ex10d30.htm#a2_06TerminationOr_142158]

 

 

2.07 [a05-13293_1ex10d30.htm#a2_07Repayment_142202]

Repayment of Loans [a05-13293_1ex10d30.htm#a2_07Repayment_142202]

 

 

2.08 [a05-13293_1ex10d30.htm#a2_08Interest__165911]

Interest [a05-13293_1ex10d30.htm#a2_08Interest__165911]

 

 

2.09 [a05-13293_1ex10d30.htm#a2_09Fees_142235]

Fees [a05-13293_1ex10d30.htm#a2_09Fees_142235]

 

 

2.10 [a05-13293_1ex10d30.htm#a2_10Computation_142243]

Computation of Interest and Fees
[a05-13293_1ex10d30.htm#a2_11EvidenceOfDebt__142247]

 

 

2.11 [a05-13293_1ex10d30.htm#a2_11EvidenceOfDebt__142247]

Evidence of Debt [a05-13293_1ex10d30.htm#a2_11EvidenceOfDebt__142247]

 

 

2.12 [a05-13293_1ex10d30.htm#a2_12PaymentsGenerally_142325]

Payments Generally; Administrative Agent’s Clawback
[a05-13293_1ex10d30.htm#a2_12PaymentsGenerally_142325]

 

 

2.13 [a05-13293_1ex10d30.htm#a2_13Sharing_142527]

Sharing of Payments by Lenders [a05-13293_1ex10d30.htm#a2_13Sharing_142527]

 

 

2.14 [a05-13293_1ex10d30.htm#a2_14Increase_142537]

Increase in Commitments [a05-13293_1ex10d30.htm#a2_14Increase_142537]

 

 

 

 

 

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
[a05-13293_1ex10d30.htm#ArticleIii_Taxes_142657]

 

 

3.01 [a05-13293_1ex10d30.htm#a3_01Taxes__170131]

Taxes [a05-13293_1ex10d30.htm#a3_01Taxes__170131]

 

 

3.02 [a05-13293_1ex10d30.htm#a3_02Illegality_142841]

Illegality [a05-13293_1ex10d30.htm#a3_02Illegality_142841]

 

 

3.03 [a05-13293_1ex10d30.htm#a3_03Inability_142848]

Inability to Determine Rates [a05-13293_1ex10d30.htm#a3_03Inability_142848]

 

 

3.04 [a05-13293_1ex10d30.htm#a3_04IncreasedCosts_142858]

Increased Costs; Reserves on Eurodollar Rate Loans
[a05-13293_1ex10d30.htm#a3_04IncreasedCosts_142858]

 

 

3.05 [a05-13293_1ex10d30.htm#a3_05Compensation_143024]

Compensation for Losses [a05-13293_1ex10d30.htm#a3_05Compensation_143024]

 

 

3.06 [a05-13293_1ex10d30.htm#a3_06MitigationObligations_143017]

Mitigation Obligations; Replacement of Lenders
[a05-13293_1ex10d30.htm#a3_06MitigationObligations_143017]

 

 

3.07 [a05-13293_1ex10d30.htm#a3_07Survival_143131]

Survival [a05-13293_1ex10d30.htm#a3_07Survival_143131]

 

 

 

 

 

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
[a05-13293_1ex10d30.htm#ArticleIv_Conditions_143133]

 

 

4.01 [a05-13293_1ex10d30.htm#a4_01Conditions_143136]

Conditions of Initial Credit Extension
[a05-13293_1ex10d30.htm#a4_01Conditions_143136]

 

 

4.02 [a05-13293_1ex10d30.htm#a4_02Conditions_143224]

Conditions to all Credit Extensions
[a05-13293_1ex10d30.htm#a4_02Conditions_143224]

 

 

 

 

 

ARTICLE V. REPRESENTATIONS AND WARRANTIES
[a05-13293_1ex10d30.htm#ArticleV_170000]

 

 

5.01 [a05-13293_1ex10d30.htm#a5_01Existence_143252]

Existence, Qualification and Power; Compliance with Laws
[a05-13293_1ex10d30.htm#a5_01Existence_143252]

 

 

5.02 [a05-13293_1ex10d30.htm#a5_02Authorization_143256]

Authorization; No Contravention
[a05-13293_1ex10d30.htm#a5_02Authorization_143256]

 

 

5.03 [a05-13293_1ex10d30.htm#a5_03Governmental_143304]

Governmental Authorization; Other Consents
[a05-13293_1ex10d30.htm#a5_03Governmental_143304]

 

 

5.04 [a05-13293_1ex10d30.htm#a5_04Binding_143308]

Binding Effect [a05-13293_1ex10d30.htm#a5_04Binding_143308]

 

 

5.05 [a05-13293_1ex10d30.htm#a5_05FinancialStatements_143319]

Financial Statements; No Material Adverse Effect; No Internal Control Event
[a05-13293_1ex10d30.htm#a5_05FinancialStatements_143319]

 

 

5.06 [a05-13293_1ex10d30.htm#a5_06Litigation_143337]

Litigation [a05-13293_1ex10d30.htm#a5_06Litigation_143337]

 

 

5.07 [a05-13293_1ex10d30.htm#a5_07No_143341]

No Default [a05-13293_1ex10d30.htm#a5_07No_143341]

 

 

--------------------------------------------------------------------------------


 

 

5.08 [a05-13293_1ex10d30.htm#a5_08Ownership_143346]

Ownership of Property; Liens [a05-13293_1ex10d30.htm#a5_08Ownership_143346]

 

 

5.09 [a05-13293_1ex10d30.htm#a5_09Environmental_143404]

Environmental Compliance [a05-13293_1ex10d30.htm#a5_09Environmental_143404]

 

 

5.10 [a05-13293_1ex10d30.htm#a5_10Insurance_143408]

Insurance [a05-13293_1ex10d30.htm#a5_10Insurance_143408]

 

 

5.11 [a05-13293_1ex10d30.htm#a5_11Taxes_143415]

Taxes [a05-13293_1ex10d30.htm#a5_11Taxes_143415]

 

 

5.12 [a05-13293_1ex10d30.htm#a5_12Erisa_170021]

ERISA Compliance [a05-13293_1ex10d30.htm#a5_12Erisa_170021]

 

 

5.13 [a05-13293_1ex10d30.htm#a5_13Subsidiaries_143433]

Subsidiaries; Equity Interests [a05-13293_1ex10d30.htm#a5_13Subsidiaries_143433]

 

 

5.14 [a05-13293_1ex10d30.htm#a5_14MarginRegulations_170027]

Margin Regulations; Investment Company Act; Public Utility Holding Company Act
[a05-13293_1ex10d30.htm#a5_14MarginRegulations_170027]

 

 

5.15 [a05-13293_1ex10d30.htm#a5_15Disclosure_143443]

Disclosure [a05-13293_1ex10d30.htm#a5_15Disclosure_143443]

 

 

5.16 [a05-13293_1ex10d30.htm#a5_16Compliance_143448]

Compliance with Laws [a05-13293_1ex10d30.htm#a5_16Compliance_143448]

 

 

5.17 [a05-13293_1ex10d30.htm#a5_17Intellectual_143517]

Intellectual Property; Licenses, Etc
[a05-13293_1ex10d30.htm#a5_17Intellectual_143517]

 

 

5.18 [a05-13293_1ex10d30.htm#a5_18LaborDisputes_143521]

Labor Disputes and Acts of God
[a05-13293_1ex10d30.htm#a5_18LaborDisputes_143521]

 

 

5.19 [a05-13293_1ex10d30.htm#a5_19Solvency_143529]

Solvency [a05-13293_1ex10d30.htm#a5_19Solvency_143529]

 

 

5.20 [a05-13293_1ex10d30.htm#a5_20Acquisition_143533]

Acquisition Closing [a05-13293_1ex10d30.htm#a5_20Acquisition_143533]

 

 

 

 

 

ARTICLE VI. AFFIRMATIVE COVENANTS [a05-13293_1ex10d30.htm#ArticleVi__143559]

 

 

6.01 [a05-13293_1ex10d30.htm#a6_01Financial_143604]

Financial Statements [a05-13293_1ex10d30.htm#a6_01Financial_143604]

 

 

6.02 [a05-13293_1ex10d30.htm#a6_02Certificates_143644]

Certificates; Other Information
[a05-13293_1ex10d30.htm#a6_02Certificates_143644]

 

 

6.03 [a05-13293_1ex10d30.htm#a6_03Notices_143721]

Notices [a05-13293_1ex10d30.htm#a6_03Notices_143721]

 

 

6.04 [a05-13293_1ex10d30.htm#a6_04Payment_143744]

Payment of Obligations [a05-13293_1ex10d30.htm#a6_04Payment_143744]

 

 

6.05 [a05-13293_1ex10d30.htm#a6_05Preservation_143748]

Preservation of Existence, Etc [a05-13293_1ex10d30.htm#a6_05Preservation_143748]

 

 

6.06 [a05-13293_1ex10d30.htm#a6_06Maintenance_143751]

Maintenance of Properties [a05-13293_1ex10d30.htm#a6_06Maintenance_143751]

 

 

6.07 [a05-13293_1ex10d30.htm#a6_07Maintenance_143755]

Maintenance of Insurance [a05-13293_1ex10d30.htm#a6_07Maintenance_143755]

 

 

6.08 [a05-13293_1ex10d30.htm#a6_08Compliance_143759]

Compliance with Laws [a05-13293_1ex10d30.htm#a6_08Compliance_143759]

 

 

6.09 [a05-13293_1ex10d30.htm#a6_09Books_143803]

Books and Records [a05-13293_1ex10d30.htm#a6_09Books_143803]

 

 

6.10 [a05-13293_1ex10d30.htm#a6_10Inspection_143806]

Inspection Rights [a05-13293_1ex10d30.htm#a6_10Inspection_143806]

 

 

6.11 [a05-13293_1ex10d30.htm#a6_11Use_143810]

Use of Proceeds [a05-13293_1ex10d30.htm#a6_11Use_143810]

 

 

6.12 [a05-13293_1ex10d30.htm#a6_12Additional_143815]

Additional Guarantors [a05-13293_1ex10d30.htm#a6_12Additional_143815]

 

 

6.13 [a05-13293_1ex10d30.htm#a6_13AgreementTo_143926]

Agreement to Deliver Security Documents
[a05-13293_1ex10d30.htm#a6_13AgreementTo_143926]

 

 

6.14 [a05-13293_1ex10d30.htm#a6_14PerfectionAnd_143941]

Perfection and Protection of Security Interests and Liens
[a05-13293_1ex10d30.htm#a6_14PerfectionAnd_143941]

 

 

6.15 [a05-13293_1ex10d30.htm#a6_15Performance_143949]

Performance on Loan Parties’ Behalf
[a05-13293_1ex10d30.htm#a6_15Performance_143949]

 

 

6.16 [a05-13293_1ex10d30.htm#a6_16Environmental_144008]

Environmental Matters; Environmental Reviews
[a05-13293_1ex10d30.htm#a6_16Environmental_144008]

 

 

6.17 [a05-13293_1ex10d30.htm#a6_17Compliance_144046]

Compliance with Agreements [a05-13293_1ex10d30.htm#a6_17Compliance_144046]

 

 

6.18 [a05-13293_1ex10d30.htm#a6_18Unrestricted_144053]

Unrestricted Subsidiaries [a05-13293_1ex10d30.htm#a6_18Unrestricted_144053]

 

 

 

 

 

ARTICLE VII. NEGATIVE COVENANTS
[a05-13293_1ex10d30.htm#ArticleVii_NegativeCovenants_144109]

 

 

7.01 [a05-13293_1ex10d30.htm#a7_01Liens_144115]

Liens [a05-13293_1ex10d30.htm#a7_01Liens_144115]

 

 

7.02 [a05-13293_1ex10d30.htm#a7_02Investments_144203]

Investments [a05-13293_1ex10d30.htm#a7_02Investments_144203]

 

 

7.03 [a05-13293_1ex10d30.htm#a7_03Indebtedness_144225]

Indebtedness [a05-13293_1ex10d30.htm#a7_03Indebtedness_144225]

 

 

7.04 [a05-13293_1ex10d30.htm#a7_04Fundamental_145140]

Fundamental Changes [a05-13293_1ex10d30.htm#a7_04Fundamental_145140]

 

 

7.05 [a05-13293_1ex10d30.htm#a7_05Dispositions_145147]

Dispositions [a05-13293_1ex10d30.htm#a7_05Dispositions_145147]

 

 

7.06 [a05-13293_1ex10d30.htm#a7_06Restricted_145653]

Restricted Payments [a05-13293_1ex10d30.htm#a7_06Restricted_145653]

 

 

7.07 [a05-13293_1ex10d30.htm#a7_07Change_145658]

Change in Nature of Business [a05-13293_1ex10d30.htm#a7_07Change_145658]

 

 

7.08 [a05-13293_1ex10d30.htm#a7_08Transactions_145700]

Transactions with Affiliates [a05-13293_1ex10d30.htm#a7_08Transactions_145700]

 

 

7.09 [a05-13293_1ex10d30.htm#a7_09Burdensome_145702]

Burdensome Agreements [a05-13293_1ex10d30.htm#a7_09Burdensome_145702]

 

 

7.10 [a05-13293_1ex10d30.htm#a7_10UseOf_145706]

Use of Proceeds [a05-13293_1ex10d30.htm#a7_10UseOf_145706]

 

 

7.11 [a05-13293_1ex10d30.htm#a7_11Prohibited_145708]

Prohibited Contracts [a05-13293_1ex10d30.htm#a7_11Prohibited_145708]

 

 

7.12 [a05-13293_1ex10d30.htm#a7_12Hedging_145648]

Hedging Contracts [a05-13293_1ex10d30.htm#a7_12Hedging_145648]

 

 

7.13 [a05-13293_1ex10d30.htm#a7_13Subsidiaries_145714]

Subsidiaries [a05-13293_1ex10d30.htm#a7_13Subsidiaries_145714]

 

 

7.14 [a05-13293_1ex10d30.htm#a7_14Limitation_145717]

Limitation on Credit Extensions [a05-13293_1ex10d30.htm#a7_14Limitation_145717]

 

 

7.15 [a05-13293_1ex10d30.htm#a7_15Risk_145720]

Risk Management Compliance [a05-13293_1ex10d30.htm#a7_15Risk_145720]

 

 

7.16 [a05-13293_1ex10d30.htm#a7_16Subordinated_145723]

Subordinated Debt [a05-13293_1ex10d30.htm#a7_16Subordinated_145723]

 

 

ii

--------------------------------------------------------------------------------


 

 

7.17 [a05-13293_1ex10d30.htm#a7_17Material_145729]

Material Contracts [a05-13293_1ex10d30.htm#a7_17Material_145729]

 

 

7.18 [a05-13293_1ex10d30.htm#a7_18Designation_145732]

Designation and Conversion of Restricted and Unrestricted Subsidiaries; Debt of
Unrestricted Subsidiaries [a05-13293_1ex10d30.htm#a7_18Designation_145732]

 

 

7.19 [a05-13293_1ex10d30.htm#a7_19Capital_145748]

Capital Expenditures [a05-13293_1ex10d30.htm#a7_19Capital_145748]

 

 

7.20 [a05-13293_1ex10d30.htm#a7_20Amendments_145750]

Amendments to Organizational Documents
[a05-13293_1ex10d30.htm#a7_20Amendments_145750]

 

 

7.21 [a05-13293_1ex10d30.htm#a7_21Financial_145800]

Financial Covenants [a05-13293_1ex10d30.htm#a7_21Financial_145800]

 

 

 

 

 

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
[a05-13293_1ex10d30.htm#ArticleViii_E_150439]

 

 

8.01 [a05-13293_1ex10d30.htm#a8_01EventsOf_150509]

Events of Default [a05-13293_1ex10d30.htm#a8_01EventsOf_150509]

 

 

8.02 [a05-13293_1ex10d30.htm#a8_02RemediesUpon_150620]

Remedies Upon Event of Default [a05-13293_1ex10d30.htm#a8_02RemediesUpon_150620]

 

 

8.03 [a05-13293_1ex10d30.htm#a8_03Application_150638]

Application of Funds [a05-13293_1ex10d30.htm#a8_03Application_150638]

 

 

 

 

 

ARTICLE IX. ADMINISTRATIVE AGENT [a05-13293_1ex10d30.htm#ArticleIx_A_150701]

 

 

9.01 [a05-13293_1ex10d30.htm#a9_01Appointment_150704]

Appointment and Authority [a05-13293_1ex10d30.htm#a9_01Appointment_150704]

 

 

9.02 [a05-13293_1ex10d30.htm#a9_02RightsAs_150707]

Rights as a Lender [a05-13293_1ex10d30.htm#a9_02RightsAs_150707]

 

 

9.03 [a05-13293_1ex10d30.htm#a9_03Exculpatory_150711]

Exculpatory Provisions [a05-13293_1ex10d30.htm#a9_03Exculpatory_150711]

 

 

9.04 [a05-13293_1ex10d30.htm#a9_04Reliance_150733]

Reliance by Administrative Agent [a05-13293_1ex10d30.htm#a9_04Reliance_150733]

 

 

9.05 [a05-13293_1ex10d30.htm#a9_05Delegation_150755]

Delegation of Duties [a05-13293_1ex10d30.htm#a9_05Delegation_150755]

 

 

9.06 [a05-13293_1ex10d30.htm#a9_06ResignationOf_150759]

Resignation of Administrative Agent
[a05-13293_1ex10d30.htm#a9_06ResignationOf_150759]

 

 

9.07 [a05-13293_1ex10d30.htm#a9_07Nonreliance_150829]

Non-Reliance on Administrative Agent and Other Lenders
[a05-13293_1ex10d30.htm#a9_07Nonreliance_150829]

 

 

9.08 [a05-13293_1ex10d30.htm#a9_08No_150832]

No Other Duties, Etc [a05-13293_1ex10d30.htm#a9_08No_150832]

 

 

9.09 [a05-13293_1ex10d30.htm#a9_09Administrative_150920]

Administrative Agent May File Proofs of Claim
[a05-13293_1ex10d30.htm#a9_09Administrative_150920]

 

 

9.10 [a05-13293_1ex10d30.htm#a9_10Collateral_151021]

Collateral and Guaranty Matters [a05-13293_1ex10d30.htm#a9_10Collateral_151021]

 

 

 

 

 

ARTICLE X. MISCELLANEOUS [a05-13293_1ex10d30.htm#ArticleX_M_151032]

 

 

10.01 [a05-13293_1ex10d30.htm#a10_01Amendments_151035]

Amendments, Etc [a05-13293_1ex10d30.htm#a10_01Amendments_151035]

 

 

10.02 [a05-13293_1ex10d30.htm#a10_02Notices_151114]

Notices; Effectiveness; Electronic Communication
[a05-13293_1ex10d30.htm#a10_02Notices_151114]

 

 

10.03 [a05-13293_1ex10d30.htm#a10_03No_151220]

No Waiver; Cumulative Remedies [a05-13293_1ex10d30.htm#a10_03No_151220]

 

 

10.04 [a05-13293_1ex10d30.htm#a10_04Expenses_151223]

Expenses; Indemnity; Damage Waiver
[a05-13293_1ex10d30.htm#a10_04Expenses_151223]

 

 

10.05 [a05-13293_1ex10d30.htm#a10_05Payments_151300]

Payments Set Aside [a05-13293_1ex10d30.htm#a10_05Payments_151300]

 

 

10.06 [a05-13293_1ex10d30.htm#a10_06Successors_151302]

Successors and Assigns [a05-13293_1ex10d30.htm#a10_06Successors_151302]

 

 

10.07 [a05-13293_1ex10d30.htm#a10_07Treatment_151501]

Treatment of Certain Information; Confidentiality
[a05-13293_1ex10d30.htm#a10_07Treatment_151501]

 

 

10.08 [a05-13293_1ex10d30.htm#a10_08Right_151512]

Right of Setoff [a05-13293_1ex10d30.htm#a10_08Right_151512]

 

 

10.09 [a05-13293_1ex10d30.htm#a10_09Interest_151541]

Interest Rate Limitation [a05-13293_1ex10d30.htm#a10_09Interest_151541]

 

 

10.10 [a05-13293_1ex10d30.htm#a10_10Counterparts_151544]

Counterparts; Integration; Effectiveness
[a05-13293_1ex10d30.htm#a10_10Counterparts_151544]

 

 

10.11 [a05-13293_1ex10d30.htm#a10_11Survival_151546]

Survival of Representations and Warranties
[a05-13293_1ex10d30.htm#a10_11Survival_151546]

 

 

10.12 [a05-13293_1ex10d30.htm#a10_12Severability_151549]

Severability [a05-13293_1ex10d30.htm#a10_12Severability_151549]

 

 

10.13 [a05-13293_1ex10d30.htm#a10_13Replacement_151553]

Replacement of Lenders [a05-13293_1ex10d30.htm#a10_13Replacement_151553]

 

 

10.14 [a05-13293_1ex10d30.htm#a10_14Governing_151627]

Governing Law; Jurisdiction; Etc [a05-13293_1ex10d30.htm#a10_14Governing_151627]

 

 

10.15 [a05-13293_1ex10d30.htm#a10_15Waiver_151700]

Waiver of Jury Trial [a05-13293_1ex10d30.htm#a10_15Waiver_151700]

 

 

10.16 [a05-13293_1ex10d30.htm#a10_16Usa_151703]

USA PATRIOT Act Notice [a05-13293_1ex10d30.htm#a10_16Usa_151703]

 

 

10.17 [a05-13293_1ex10d30.htm#a10_17Amendment_151706]

Amendment and Restatement [a05-13293_1ex10d30.htm#a10_17Amendment_151706]

 

 

10.18 [a05-13293_1ex10d30.htm#a10_18Entire_151711]

ENTIRE AGREEMENT [a05-13293_1ex10d30.htm#a10_18Entire_151711]

 

 

 

 

 

SIGNATURES [a05-13293_1ex10d30.htm#InWitness_171436]

 

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

 

1.01 [a05-13293_1ex10d30.htm#Schedule1_01_153827]

Security Schedule [a05-13293_1ex10d30.htm#Schedule1_01_153827]

 

 

2.01 [a05-13293_1ex10d30.htm#Schedule2_01_153832]

Commitments and Applicable Percentages
[a05-13293_1ex10d30.htm#Schedule2_01_153832]

 

 

5.05 [a05-13293_1ex10d30.htm#Schedule5_05_154113]

Supplement to Interim Financial Statements
[a05-13293_1ex10d30.htm#Schedule5_05_154113]

 

 

5.09 [a05-13293_1ex10d30.htm#Schedule5_09_154133]

Environmental Matters [a05-13293_1ex10d30.htm#Schedule5_09_154133]

 

 

5.13 [a05-13293_1ex10d30.htm#Schedule5_13_154210]

Subsidiaries; Other Equity Investments
[a05-13293_1ex10d30.htm#Schedule5_13_154210]

 

 

7.01 [a05-13293_1ex10d30.htm#Schedule7_01_154331]

Existing Liens [a05-13293_1ex10d30.htm#Schedule7_01_154331]

 

 

7.03 [a05-13293_1ex10d30.htm#Schedule7_03_154333]

Existing Indebtedness [a05-13293_1ex10d30.htm#Schedule7_03_154333]

 

 

7.11

Prohibited Contracts

 

 

10.02 [a05-13293_1ex10d30.htm#Schedule10_02_154402]

Administrative Agent’s Office; Certain Addresses for Notices
[a05-13293_1ex10d30.htm#Schedule10_02_154402]

 

 

10.06 [a05-13293_1ex10d30.htm#Schedule10_06_171848]

Processing and Recordation Fees [a05-13293_1ex10d30.htm#Schedule10_06_171848]

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

A [a05-13293_1ex10d30.htm#ExhibitA_161531]

Loan Notice [a05-13293_1ex10d30.htm#ExhibitA_161531]

 

 

B

Reserved

 

 

C [a05-13293_1ex10d30.htm#ExhibitC_161551]

Note [a05-13293_1ex10d30.htm#ExhibitC_161551]

 

 

D [a05-13293_1ex10d30.htm#ExhibitD_161554]

Compliance Certificate [a05-13293_1ex10d30.htm#ExhibitD_161554]

 

 

E [a05-13293_1ex10d30.htm#ExhibitE_161600]

Assignment and Assumption [a05-13293_1ex10d30.htm#ExhibitE_161600]

 

 

F [a05-13293_1ex10d30.htm#ExhibitF_161602]

Guaranty [a05-13293_1ex10d30.htm#ExhibitF_161602]

 

 

G [a05-13293_1ex10d30.htm#ExhibitG_161609]

Pledge and Security Agreement [a05-13293_1ex10d30.htm#ExhibitG_161609]

 

 

H [a05-13293_1ex10d30.htm#ExhibitH_161611]

Opinion Matters [a05-13293_1ex10d30.htm#ExhibitH_161611]

 

 

I [a05-13293_1ex10d30.htm#ExhibitI_161617]

Solvency Certificate [a05-13293_1ex10d30.htm#ExhibitI_161617]

 

 

J [a05-13293_1ex10d30.htm#ExhibitJ_161618]

Collateral Sharing Agreement [a05-13293_1ex10d30.htm#ExhibitJ_161618]

 

 

K

Risk Management Policy

 

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of August 1, 2005, among
COPANO ENERGY, L.L.C., a Delaware limited liability company (the “Borrower”),
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent
and L/C Issuer.

 

The Borrower has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 


ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS


 

1.01                        Defined Terms.  As used in this Agreement, the
following terms shall have the meanings set forth below:

 

“Acquisition” means the purchase by the Acquisition Subsidiary of all the Equity
Interests of ScissorTail pursuant to the Acquisition Agreement.

 

“Acquisition Agreement” means that certain Membership Interest Purchase
Agreement dated as of June 20, 2005, by and among the Borrower, the Acquisition
Subsidiary, ScissorTail, Hamilton ScissorTail, LLC, ScissorTail Holdings, LLC,
Jay A. Precourt and Frederic C. Hamilton.

 

“Acquisition Documents” means (a) the Acquisition Agreement, and (b) all other
agreements, assignments, deeds, conveyances, certificates and other documents
and instruments now or hereafter executed and delivered in connection with the
Acquisition.

 

“Acquisition Subsidiary” means Copano Energy/Rocky Mountains and Mid-Continent,
L.L.C., a Delaware limited liability company, a wholly-owned Subsidiary of the
Borrower.

 

“Additional Debt” means Indebtedness for borrowed money other than Indebtedness
described in Section 7.03 hereof.

 

“Additional Equity” means any contribution to the equity capital of any Person
whether or not occurring in connection with the issuance or sale of Equity
Interests by such Person.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

--------------------------------------------------------------------------------


 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement.

 

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time.  If the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments.  The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

 

“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Senior Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(b):

 

Applicable Rate

 

 

 

 

 

 

 

Eurodollar
Rate +

 

 

 

Pricing Level

 

Consolidated Senior
Leverage Ratio

 

Commitment
Fee

 

Letters of
Credit

 

Base Rate
+

 

1

 

>3.50:1

 

0.375

%

2.75

%

1.25

%

2

 

>3.00:1 but < 3.50:1

 

0.375

%

2.50

%

1.00

%

3

 

>2.50:1 but < 3.00:1

 

0.300

%

2.25

%

0.75

%

4

 

<2.50:1

 

0.250

%

1.75

%

0.25

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Senior Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then
Pricing Level 1 shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered.  The Applicable
Rate in effect from the Closing Date through the date following September 30,
2005 on which a Compliance Certificate is delivered or to be delivered pursuant
to Section 6.02(b) shall be determined based upon Pricing Level 3.

 

2

--------------------------------------------------------------------------------


 

“Approved Counterparty” means (a) any Person whose long term senior unsecured
debt rating is A- by S&P or higher or A3 by Moody’s or higher (or any Person
whose obligations under a Hedging Contract are unconditionally guaranteed by an
Affiliate with such debt rating) or (b) any other Person from time to time
approved by the Administrative Agent, in each case who has executed and
delivered a Collateral Sharing Agreement.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means Banc of America Securities LLC, in its capacity as sole lead
arranger and sole book manager.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2004,
and the related consolidated statements of income or operations, members’
capital and cash flows for such fiscal year of the Borrower and its
Subsidiaries, including the notes thereto.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

 

“Available Cash” for any fiscal quarter has the meaning set forth in the
Borrower LLC Agreement.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate”.  The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and

 

3

--------------------------------------------------------------------------------


 

desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“BBA LIBOR” has the meaning specified in Section 1.01 under the definition of
“Eurodollar Rate”.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower LLC Agreement” means the Second Amended and Restated Limited Liability
Company Agreement of the Borrower dated as of November 15, 2004.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

 

“Capital Expenditures” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, an amount equal to the sum of
(i) the aggregate amount of all expenditures of the Borrower and its Restricted
Subsidiaries for fixed or capital assets made during such period which, in
accordance with GAAP, would be classified as capital expenditures plus (ii) the
aggregate amount of all capitalized lease liabilities incurred during such
period.

 

“Cash Collateralize” has the meaning specified in Section 2.03(g).

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

“Change of Control” means an event or series of events by which:

 

(a)                                 any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of

 

4

--------------------------------------------------------------------------------


 

1934), except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire
(such right, an “option right”), whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of 30% or more of
the equity securities of the Borrower entitled to vote for members of the board
of directors or equivalent governing body of the Borrower on a fully-diluted
basis (and taking into account all such securities that such person or group has
the right to acquire pursuant to any option right);

 

(b)                                 during any period of 12 consecutive months,
a majority of the members of the board of directors or other equivalent
governing body of the Borrower cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body
(excluding, in the case of both clause (ii) and clause (iii), any individual
whose initial nomination for, or assumption of office as, a member of that board
or equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors); or

 

(c)                                  any Person or two or more Persons acting in
concert shall have acquired by contract or otherwise, or shall have entered into
a contract or arrangement that, upon consummation thereof, will result in its or
their acquisition of the power to exercise, directly or indirectly, a
controlling influence over the management or policies of the Borrower, or
control over the equity securities of the Borrower entitled to vote for members
of the board of directors or equivalent governing body of the Borrower on a
fully-diluted basis (and taking into account all such securities that such
Person or group has the right to acquire pursuant to any option right)
representing 30% or more of the combined voting power of such securities.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means all property of any kind which is subject to a Lien in favor
of Lenders (or in favor of Administrative Agent for the benefit of Lenders and
Lender Counterparties) or which, under the terms of any Security Document, is
purported to be subject to such a Lien, in each case granted or created to
secure all or part of the Obligations.

 

“Collateral Sharing Agreement” means a Collateral Sharing Agreement by and among
an Approved Counterparty, the Administrative Agent, and the Borrower or a
Guarantor (as applicable), substantially in the form of Exhibit J.

 

5

--------------------------------------------------------------------------------


 

“Comerica Credit Facility” means that certain Credit Agreement among Copano
Houston Central, L.L.C., Copano Processing, L.P., Copano NGL Services, L.P. and
Comerica Bank dated as of November 15, 2004, as the same has been amended prior
to the date hereof.

 

“Commitment” means, as to each Lender, its obligation to (a) make Loans to the
Borrower pursuant to Section 2.01, and (b) purchase participations in L/C
Obligations, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Consolidated EBITDA” means, for any period, for the Borrower and its Restricted
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for Federal, state, local and foreign income taxes payable by
the Borrower and its Restricted Subsidiaries for such period, (iii) depreciation
and amortization expense, and (iv) other expenses of the Borrower and its
Restricted Subsidiaries reducing such Consolidated Net Income which do not
represent a cash item in such period or any future period and minus (b) the
following to the extent included in calculating such Consolidated Net Income:
 (i) Federal, state, local and foreign income tax credits of the Borrower and
its Restricted Subsidiaries for such period and (ii) all non-cash items
increasing Consolidated Net Income for such period; provided that for the
purposes of Section 7.21, if the Borrower or any Restricted Subsidiary shall
acquire or dispose of any material property or a Subsidiary shall be
redesignated as either an Unrestricted Subsidiary or a Restricted Subsidiary, in
any case, during the period of four fiscal quarters ending on the last day of
the fiscal quarter immediately preceding the date of determination for which
financial statements are available and up to and including the date of the
consummation of such acquisition, disposition or redesignation, then
Consolidated EBITDA shall be calculated, in a manner satisfactory to the
Administrative Agent in its reasonable discretion, after giving pro forma effect
to such acquisition (including the revenues of the properties acquired), merger,
disposition or redesignation, as if such acquisition, merger, disposition or
redesignation had occurred on the first day of such period.

 

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA minus Maintenance Capital
Expenditures for the applicable period to (b) Consolidated Fixed Charges for the
applicable period.

 

“Consolidated Fixed Charges” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, an amount equal to the sum
(without duplication) of the following (in each case, eliminating all offsetting
debits and credits between the Borrower and its Restricted Subsidiaries and all
other items required to be eliminated in the course of the preparation of
consolidated financial statements of the Borrower and its Restricted
Subsidiaries in accordance with GAAP):  (a) Consolidated Interest Charges; plus
(b) all fees, expenses and charges in respect of letters of credit issued for
the account of the Borrower or any of its Restricted Subsidiaries, which are
accrued during such period and whether expensed in such

 

6

--------------------------------------------------------------------------------


 

period or capitalized; plus (c) payments of principal in respect of Indebtedness
of the Borrower or its Restricted Subsidiaries (including the principal
component of payments under capital leases) paid or payable in such period
(other than payments of principal of Loans which are available to be reborrowed
hereunder).

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Restricted Subsidiaries on a consolidated basis, the sum of
(a) the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including Obligations hereunder) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) all direct
obligations arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments, (d)
all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
(e) Attributable Indebtedness in respect of capital leases and Synthetic Lease
Obligations, (f) without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (e) above of Persons
other than the Borrower or any Restricted Subsidiary, and (g) all Indebtedness
of the types referred to in clauses (a) through (f) above of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which the Borrower or a Restricted Subsidiary is a
general partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to the Borrower or such Restricted Subsidiary.

 

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, the sum of (a) all interest,
premium payments, debt discount, fees, charges and related expenses of the
Borrower and its Restricted Subsidiaries in connection with borrowed money
(including capitalized interest) or in connection with the deferred purchase
price of assets, in each case to the extent treated as interest in accordance
with GAAP, excluding (i) distributions and payments to the Borrower’s preferred
unitholders and warrantholders prior to November 15, 2004 and (ii) one-time
charges in respect of loan origination or similar fees and non-cash amortized
amounts with respect thereto, and (b) the portion of rent expense of the
Borrower and its Restricted Subsidiaries with respect to such period under
capital leases that is treated as interest in accordance with GAAP.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Charges for
the applicable period.

 

“Consolidated Net Income” means, for any period, for the Borrower and its
Restricted Subsidiaries’ gross revenues for such period, including any cash
dividends or distributions actually received from any other Person during such
period, minus the Borrower’s and its Restricted Subsidiaries’ expenses and other
proper charges against income (including taxes on income to the extent imposed),
determined on a consolidated basis in accordance with GAAP consistently applied
after eliminating earnings or losses attributable to outstanding minority
interests and excluding the net earnings of any Person other than a Restricted
Subsidiary in which the Borrower or any of its Subsidiaries has an ownership
interest.  Consolidated Net Income shall not include (i) any gain or loss from
the Disposition of assets, (ii) any extraordinary gains or losses or (iii) any
non-cash gains or losses resulting from mark to market activity as a

 

7

--------------------------------------------------------------------------------


 

result of the implementation of Statement of Financial Accounting Standards 133,
“Accounting for Derivative Instruments and Hedging Activities” (“SFAS 133”).

 

“Consolidated Senior Funded Indebtedness” means, as of any date of
determination, Consolidated Funded Indebtedness, but excluding Indebtedness
under the Senior Bridge Facility (or any refinancing or replacement thereof
permitted pursuant to Section 7.03(b)) and Subordinated Debt.

 

“Consolidated Senior Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Senior Funded Indebtedness as of such date to (b)
Consolidated EBITDA for the applicable period ending on such date.

 

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date to (b)
Consolidated EBITDA for the applicable period ending on such date.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans or participations in L/C Obligations required to be funded by it
hereunder within one Business Day of the date required to be funded by it
hereunder, (b) has otherwise failed to pay

 

8

--------------------------------------------------------------------------------


 

over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within one Business Day of the date when due, unless
the subject of a good faith dispute, or (c) has been deemed insolvent or become
the subject of a receivership, bankruptcy or insolvency proceeding.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent and the L/C Issuer, and (ii) unless an Event of
Default has occurred and is continuing, the Borrower (each such approval not to
be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Borrower or any of the
Borrower’s Affiliates or Subsidiaries.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any Hazardous Materials into the environment, including those related
to hazardous substances or wastes, air emissions and discharges to waste or
public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any
Restricted Subsidiary directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

9

--------------------------------------------------------------------------------


 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon the Borrower or any ERISA Affiliate.

 

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period.  If such rate is not available at such time for any
reason, then the “Eurodollar Rate” for such Interest Period shall be the rate
per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America’s London Branch to major
banks in the London interbank Eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excess Sale Proceeds” has the meaning specified in Section 7.05(c).

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower or any other Loan Party hereunder or under any
other Loan Document, (a) taxes imposed on or measured by its net income (however
denominated), and franchise taxes imposed on it, by the United States or by the
jurisdiction (or any political subdivision thereof) under the laws of which such
recipient is organized or resident or in which its principal office is located
or

 

10

--------------------------------------------------------------------------------


 

in which it is doing or has done business or, in the case of any Lender, in
which its applicable Lending Office is located or in which it is doing or has
done business, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction (or any political subdivision
thereof) in which the Borrower is located and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 10.13), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure to comply with Section 3.01(h) or its failure or inability (other than
as a result of a Change in Law) to comply with Section 3.01(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 3.01(a).

 

“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of February 13, 2004, among Copano Pipelines Group, L.L.C.,
Copano Field Services/Copano Bay, L.P., Copano Field Services/Agua Dulce, L.P.,
Copano Field Services/South Texas, L.P., Copano Field Services/Live Oak, L.P.,
Copano Field Services/Central Gulf Coast, L.P., Copano Field Services/Upper Gulf
Coast, L.P.,                 Copano Pipelines/South Texas, L.P., Copano
Pipelines/Upper Gulf Coast, L.P., Copano Pipelines/Hebbronville, L.P., Copano
Energy Services/Upper Gulf Coast, L.P., Bank of America, N.A. (successor by
merger to Fleet National Bank), as agent, and a syndicate of lenders, as amended
or supplemented to the Closing Date.

 

“Existing Letters of Credit” means all Letters of Credit existing on the Closing
Date issued under the Existing Credit Agreement or under the ScissorTail Credit
Facility.

 

“Extraordinary Receipts” means gross proceeds received by any Loan Party
relating to (a) insurance in respect of casualty to property that such Loan
Party has determined (which determination must be made with reasonable
promptness following such casualty) will not be applied to the repair or
replacement thereof within 180 days following such casualty in accordance with
the Security Documents,  or (b) payments pursuant to any indemnity agreement
that such Loan Party has determined (which determination must be made with
reasonable promptness following receipt of such payment) will not be applied to
remedy the circumstances or improve, repair or replace the property of such Loan
Party pursuant to which such indemnity payment arose within 180 days following
such payment, or (c) pension reversions; provided that in no event shall such
Extraordinary Receipts include Net Cash Proceeds.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

11

--------------------------------------------------------------------------------


 

“Fee Letter” means the letter agreement, dated June 20, 2005, among the
Borrower, the Administrative Agent, the Arranger, and Banc of America Bridge
LLC.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Granting Lender” has the meaning specified in Section 10.06(h).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person
(or any right, contingent or otherwise, of any holder of such Indebtedness to
obtain any such Lien).  The amount of any

 

12

--------------------------------------------------------------------------------


 

Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantors” means, collectively, each Restricted Subsidiary of the Borrower.

 

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders, substantially in the form of Exhibit F.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Hedging Termination Value” means, in respect of any one or more Hedging
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Contracts, (a) for any date on or
after the date such Hedging Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Contracts (which
may include a Lender or any Affiliate of a Lender).

 

“Honor Date” has the meaning specified in Section 2.03(c)(i).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                 all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

13

--------------------------------------------------------------------------------


 

(b)                                 all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

 

(c)                                  net obligations of such Person under any
Hedging Contract;

 

(d)                                 all obligations of such Person to pay the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business and, in each case, not past due for
more than 60 days after the date on which such trade account payable was
created);

 

(e)                                  indebtedness (excluding prepaid interest
thereon) secured by a Lien (other than Liens described in Section 7.01(l)) on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)                                   capital leases and Synthetic Lease
Obligations;

 

(g)                                  all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of any Equity
Interest in such Person (other than as permitted pursuant to Section 7.06) or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

 

(h)                                 all Guarantees of such Person in respect of
any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Hedging Contract on any date shall be deemed to be the Hedging Termination Value
thereof as of such date.  The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Initial Financial Statements” means:

 

(a)                                 the Audited Financial Statements;

 

(b)                                 the audited consolidated financial
statements of the Borrower as of December 31, 2002 and December 31, 2003;

 

14

--------------------------------------------------------------------------------


 

(c)                                  the unaudited consolidated financial
statements of the Borrower as of March 31, 2005; and

 

(d)                                 the pro forma consolidated balance sheet of
the Borrower and the Restricted Subsidiaries as of March 31, 2005 after giving
effect to the Acquisition.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Loan Notice or such other period
that is twelve months or less requested by the Borrower and consented to by all
the Lenders; provided that:

 

(i)                                     any Interest Period that would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

(ii)                                  any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

(iii)                               no Interest Period shall extend beyond the
Maturity Date.

 

“Internal Control Event” means (a) a determination of a material weakness in, or
(b) any fraud that involves management or other employees who have a significant
role in, the Borrower’s internal controls over financial reporting, in each case
as described in the Securities Laws.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, or (b) a loan, advance or
capital contribution to, Guarantee or assumption of Indebtedness of, or purchase
or other acquisition of any other Indebtedness or Equity Interests of, another
Person, including any partnership or joint venture interest in such other Person
and any arrangement pursuant to which the investor Guarantees Indebtedness of
such other Person.  For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

“IP Rights” has the meaning specified in Section 5.17.

 

15

--------------------------------------------------------------------------------


 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Restricted Subsidiary) or in
favor of the L/C Issuer and relating to any such Letter of Credit.

 

“Kinder Morgan Gas Processing Agreement” means that certain Gas Processing
Contract dated as of January 1, 2004, between Copano Processing, L.P. and Kinder
Morgan Texas Pipeline, L.P., and that certain related Letter Agreement between
Copano Processing, L.P. and Kinder Morgan Texas Pipeline, L.P., regarding
prepayment of carbon dioxide handling fees, together with all amendments and
modifications thereto permitted to be made by this Agreement.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph hereto.

 

16

--------------------------------------------------------------------------------


 

“Lender Counterparty” means a Lender or an Affiliate of a Lender.

 

“Lender Hedging Obligations” means all obligations arising from time to time
under Hedging Contracts entered into from time to time between the Borrower or
any Guarantor and a Lender Counterparty; provided that (a) if such Lender
Counterparty ceases to be a Lender hereunder or an Affiliate of a Lender
hereunder, Lender Hedging Obligations shall only include such obligations to the
extent arising from transactions entered into at the time such counterparty was
a Lender hereunder or an Affiliate of a Lender hereunder, and (b) for any of the
forgoing to be included within “Lender Hedging Obligations” hereunder, the
applicable Lender Counterparty must have provided the Administrative Agent
written notice of the existence thereof and such transaction must not otherwise
be prohibited under this Agreement.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

 

“Letter of Credit Sublimit” means an amount equal to $25,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” has the meaning specified in Section 2.01.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Security Document, the Fee Letter and all other agreements, certificates,
documents, instruments and writings at any time delivered in connection herewith
or therewith (exclusive of term sheets and commitment letters).

 

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

 

17

--------------------------------------------------------------------------------


 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“Maintenance Capital Expenditures” means, for any period, all amounts properly
classified as capital expenditures under GAAP that are employed to replace
partially or fully depreciated assets to maintain the existing operating
capacity of assets and to extend their useful lives, or other amounts classified
as capital expenditures under GAAP that are incurred in maintaining existing
system volumes and related cash flows, excluding all costs associated with new
well hook-ups.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Borrower or the
Borrower and its Restricted Subsidiaries taken as a whole; (b) a material
impairment of the ability of any Loan Party to perform its obligations under any
Loan Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.

 

“Material Contracts” means (a) the Acquisition Documents, (b) the Kinder Morgan
Gas Processing Agreement, (c) the New Dominion Gas Purchase Agreement, and (d)
any other contract or arrangement to which the Borrower or any of its Restricted
Subsidiaries is a party (other than the Loan Documents) that constitutes ten
percent (10%) or more of the aggregate revenue of the Loan Parties on a
consolidated basis.

 

“Maturity Date” means July 31, 2010.

 

“Maximum Rate” has the meaning specified in Section 10.09.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Net Cash Proceeds” means the remainder of (a) the gross proceeds received by
any Loan Party from (i) a Disposition, (ii) the issuance of Additional Debt, or
(iii) the issuance of Additional Equity, as applicable, less (b) underwriter
discounts and commissions, investment banking fees, legal, accounting and other
professional fees and expenses, and other usual and customary transaction costs,
in each case only to the extent paid or payable by a Loan Party in cash and
related to such Disposition, Additional Debt issuance, or Additional Equity
issuance, as applicable.

 

“New Dominion Gas Purchase Agreement” means that certain Amended and Restated
Gas Purchase and Processing  Agreement dated May 1, 2005  between ScissorTail,
Buyer/Processor, and New Dominion, L.L.C., Supplier.

 

“Non-Recourse Debt” means any Indebtedness of any Unrestricted Subsidiary, in
each case in respect of which: (a) the holder or holders thereof (i) shall have
recourse only to, and

 

18

--------------------------------------------------------------------------------


 

shall have the right to require the obligations of such Unrestricted Subsidiary
to be performed, satisfied, and paid only out of, the property of such
Unrestricted Subsidiary and/or one or more of its Subsidiaries (but only to the
extent that such Subsidiaries are Unrestricted Subsidiaries) and/or any other
Person (other than the Borrower and/or any Restricted Subsidiary) and (ii) shall
have no direct or indirect recourse (including by way of guaranty, support or
indemnity) to the Borrower or any Restricted Subsidiary or to any of the
property of the Borrower or any Restricted Subsidiary, whether for principal,
interest, fees, expenses or otherwise; and (b) with respect to any such
Indebtedness of any Unrestricted Subsidiary in which the Borrower directly or
indirectly owns 75% or more of the Equity Interests thereof, the terms and
conditions relating to the non-recourse nature of such Indebtedness are in form
and substance reasonably acceptable to the Administrative Agent.

 

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.

 

“Obligations” means the Lender Hedging Obligations and all advances to, and
debts, liabilities, obligations, covenants and duties of, any Loan Party arising
under any Loan Document or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party of any proceeding under any Debtor Relief Laws naming such Person
as the debtor in such proceeding, regardless of whether such interest and fees
are allowed claims in such proceeding.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means (i) with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any Borrowings and
prepayments or repayments of Loans, as the case may be, occurring on such date;
and (ii) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.

 

19

--------------------------------------------------------------------------------


 

“Participant” has the meaning specified in Section 10.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

“Pledge and Security Agreement” means the Pledge and Security Agreement made by
the Loan Parties in favor of the Administrative Agent, substantially in the form
of Exhibit G.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, and (b) with respect to an L/C Credit
Extension, a Letter of Credit Application.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations being
deemed “held” by such Lender for purposes of this definition); provided that the
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

 

20

--------------------------------------------------------------------------------


 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, vice president, manager, treasurer or assistant treasurer of
a Loan Party (or any general partner, managing member or Person in a similar
capacity with respect thereto).  Any document delivered hereunder that is signed
by a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interest, or on account of any return of capital
to the Borrower’s stockholders, partners or members (or the equivalent Person
thereof).

 

“Restricted Subsidiary” means each Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

 

“Risk Management Policy” means the Risk Management Policy attached hereto as
Exhibit K, as the same may be revised, amended, supplemented, modified or
replaced from time to time (with any material revisions, amendments,
supplements, modifications or replacements being reasonably satisfactory to
Administrative Agent).

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

“ScissorTail” means ScissorTail Energy, LLC, a Delaware limited liability
company.

 

“ScissorTail Credit Facility” means that certain Amended and Restated Loan and
Security Agreement, dated as of May 30, 2002, as amended, among ScissorTail,
Bank of America, N.A. and the other lenders party thereto.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Hedging Obligations” means (a) Lender Hedging Obligations and (b) all
obligations arising from time to time under Hedging Contracts entered into from
time to time between the Borrower or any Guarantor and an Approved Counterparty,
provided that (i) if such Approved Counterparty ceases to be an Approved
Counterparty, Secured Hedging Obligations shall only include such obligations to
the extent arising from transactions entered into at the time such Person was an
Approved Counterparty, and (ii) for any of the forgoing to be included within
“Secured Hedging Obligations” hereunder, the applicable Approved Counterparty
must have provided the Administrative Agent written notice of the existence
thereof and such transaction must not otherwise be prohibited under this
Agreement.

 

21

--------------------------------------------------------------------------------


 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

 

“Security Documents” means the instruments listed in the Security Schedule and
all other security agreements, deeds of trust, mortgages, pledges, deposit
instruments, guarantees, financing statements, continuation statements,
extension agreements and other agreements or instruments now, heretofore, or
hereafter delivered by any Loan Party to Administrative Agent in connection with
this Agreement or any transaction contemplated hereby to secure or guarantee the
payment of any part of the Obligations or the performance of any Loan Party’s
other duties and obligations under the Loan Documents.

 

“Security Schedule” means Schedule 1.01 hereto.

 

“Senior Bridge Facility” means that certain Term Loan Agreement of even date
herewith between the Borrower and Banc of America Bridge LLC.

 

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date both (a) (i) the fair value of the property of such Person is
greater than the total amount of liabilities, including, without limitation,
contingent liabilities, of such Person, (ii) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (iii) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature, and (iv) such Person is not engaged in business
or a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute an unreasonably small capital, and
(b) such Loan Party is “solvent” within the meaning given that term and similar
terms under applicable laws relating to fraudulent transfers and conveyances. 
The amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).

 

“Southern Dome” means Southern Dome, LLC, a Delaware limited liability company,
in which Borrower owns, directly or indirectly, a majority interest.

 

“SPC” has the meaning specified in Section 10.06(h).

 

“Subordinated Debt” means all Indebtedness of the Borrower and its Restricted
Subsidiaries on a consolidated basis for money borrowed (a) the structure,
amount, term, tenor and incurrence thereof is approved in writing by the
Required Lenders, (b) on terms and conditions less restrictive than the Loan
Documents, and (c) subordinated, upon terms satisfactory to the Administrative
Agent (which may include payment restrictions, restrictions on enforcement of
remedies, restrictions on amendment or modification of the terms and conditions

 

22

--------------------------------------------------------------------------------


 

of such Indebtedness and restrictions on such creditor’s rights in insolvency or
bankruptcy proceedings), in right of payment to the payment in full in cash of
all Obligations.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Threshold Amount” means $5,000,000.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unrestricted Subsidiary” means Estes Cove Facilities, L.L.C., Nueces Gathering,
L.L.C., Southern Dome, Webb/Duval Gatherers, or any other Subsidiary of the
Borrower designated as such on Schedule 5.13 or which the Borrower has
designated in writing to the Administrative Agent to be an Unrestricted
Subsidiary pursuant to Section 7.18.

 

1.02                        Other Interpretive Provisions.  With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 

23

--------------------------------------------------------------------------------


 


(A)                           THE DEFINITIONS OF TERMS HEREIN SHALL APPLY
EQUALLY TO THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER THE
CONTEXT MAY REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE,
FEMININE AND NEUTER FORMS.  THE WORDS “INCLUDE,” “INCLUDES” AND “INCLUDING”
SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION.”  THE WORD
“WILL” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD
“SHALL.”  UNLESS THE CONTEXT REQUIRES OTHERWISE, (I) ANY DEFINITION OF OR
REFERENCE TO ANY AGREEMENT, INSTRUMENT OR OTHER DOCUMENT (INCLUDING ANY
ORGANIZATION DOCUMENT) SHALL BE CONSTRUED AS REFERRING TO SUCH AGREEMENT,
INSTRUMENT OR OTHER DOCUMENT AS FROM TIME TO TIME AMENDED, SUPPLEMENTED OR
OTHERWISE MODIFIED (SUBJECT TO ANY RESTRICTIONS ON SUCH AMENDMENTS, SUPPLEMENTS
OR MODIFICATIONS SET FORTH HEREIN OR IN ANY OTHER LOAN DOCUMENT), (II) ANY
REFERENCE HEREIN TO ANY PERSON SHALL BE CONSTRUED TO INCLUDE SUCH PERSON’S
SUCCESSORS AND ASSIGNS, (III) THE WORDS “HEREIN,” “HEREOF” AND “HEREUNDER,” AND
WORDS OF SIMILAR IMPORT WHEN USED IN ANY LOAN DOCUMENT, SHALL BE CONSTRUED TO
REFER TO SUCH LOAN DOCUMENT IN ITS ENTIRETY AND NOT TO ANY PARTICULAR PROVISION
THEREOF, (IV) ALL REFERENCES IN A LOAN DOCUMENT TO ARTICLES, SECTIONS, EXHIBITS
AND SCHEDULES SHALL BE CONSTRUED TO REFER TO ARTICLES AND SECTIONS OF, AND
EXHIBITS AND SCHEDULES TO, THE LOAN DOCUMENT IN WHICH SUCH REFERENCES APPEAR,
(V) ANY REFERENCE TO ANY LAW SHALL INCLUDE ALL STATUTORY AND REGULATORY
PROVISIONS CONSOLIDATING, AMENDING, REPLACING OR INTERPRETING SUCH LAW AND ANY
REFERENCE TO ANY LAW OR REGULATION SHALL, UNLESS OTHERWISE SPECIFIED, REFER TO
SUCH LAW OR REGULATION AS AMENDED, MODIFIED OR SUPPLEMENTED FROM TIME TO TIME,
AND (VI) THE WORDS “ASSET” AND “PROPERTY” SHALL BE CONSTRUED TO HAVE THE SAME
MEANING AND EFFECT AND TO REFER TO ANY AND ALL TANGIBLE AND INTANGIBLE ASSETS
AND PROPERTIES, INCLUDING CASH, SECURITIES, ACCOUNTS AND CONTRACT RIGHTS.


 


(B)                           IN THE COMPUTATION OF PERIODS OF TIME FROM A
SPECIFIED DATE TO A LATER SPECIFIED DATE, THE WORD “FROM” MEANS “FROM AND
INCLUDING;” THE WORDS “TO” AND “UNTIL” EACH MEAN “TO BUT EXCLUDING;” AND THE
WORD “THROUGH” MEANS “TO AND INCLUDING.”


 


(C)                            SECTION HEADINGS HEREIN AND IN THE OTHER LOAN
DOCUMENTS ARE INCLUDED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT AFFECT
THE INTERPRETATION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.


 

1.03                        Accounting Terms.

 


(A)                           GENERALLY.  ALL ACCOUNTING TERMS NOT SPECIFICALLY
OR COMPLETELY DEFINED HEREIN SHALL BE CONSTRUED IN CONFORMITY WITH, AND ALL
FINANCIAL DATA (INCLUDING FINANCIAL RATIOS AND OTHER FINANCIAL CALCULATIONS)
REQUIRED TO BE SUBMITTED PURSUANT TO THIS AGREEMENT SHALL BE PREPARED IN
CONFORMITY WITH, GAAP APPLIED ON A CONSISTENT BASIS, AS IN EFFECT FROM TIME TO
TIME, APPLIED IN A MANNER CONSISTENT WITH THAT USED IN PREPARING THE AUDITED
FINANCIAL STATEMENTS, EXCEPT AS OTHERWISE SPECIFICALLY PRESCRIBED HEREIN.


 


(B)                           CHANGES IN GAAP.  IF AT ANY TIME ANY CHANGE IN
GAAP WOULD AFFECT THE COMPUTATION OF ANY FINANCIAL RATIO OR REQUIREMENT SET
FORTH IN ANY LOAN DOCUMENT, AND EITHER THE BORROWER OR THE REQUIRED LENDERS
SHALL SO REQUEST, THE ADMINISTRATIVE AGENT, THE LENDERS AND THE BORROWER SHALL
NEGOTIATE IN GOOD FAITH TO AMEND SUCH RATIO OR REQUIREMENT TO PRESERVE THE
ORIGINAL INTENT THEREOF IN LIGHT OF SUCH CHANGE IN GAAP (SUBJECT TO THE APPROVAL
OF THE REQUIRED LENDERS); PROVIDED THAT, UNTIL SO AMENDED, (I) SUCH RATIO OR
REQUIREMENT SHALL CONTINUE TO BE COMPUTED IN ACCORDANCE WITH GAAP PRIOR TO SUCH
CHANGE THEREIN AND (II) THE BORROWER

 

24

--------------------------------------------------------------------------------


 


SHALL PROVIDE TO THE ADMINISTRATIVE AGENT AND THE LENDERS FINANCIAL STATEMENTS
AND OTHER DOCUMENTS REQUIRED UNDER THIS AGREEMENT OR AS REASONABLY REQUESTED
HEREUNDER SETTING FORTH A RECONCILIATION BETWEEN CALCULATIONS OF SUCH RATIO OR
REQUIREMENT MADE BEFORE AND AFTER GIVING EFFECT TO SUCH CHANGE IN GAAP.


 


(C)                            CONSOLIDATION OF VARIABLE INTEREST ENTITIES.  ALL
REFERENCES HEREIN TO CONSOLIDATED FINANCIAL STATEMENTS OF THE BORROWER AND ITS
SUBSIDIARIES OR TO THE DETERMINATION OF ANY AMOUNT FOR THE BORROWER AND ITS
SUBSIDIARIES ON A CONSOLIDATED BASIS OR ANY SIMILAR REFERENCE SHALL, IN EACH
CASE, BE DEEMED TO INCLUDE EACH VARIABLE INTEREST ENTITY THAT THE BORROWER IS
REQUIRED TO CONSOLIDATE PURSUANT TO FASB INTERPRETATION NO. 46 – CONSOLIDATION
OF VARIABLE INTEREST ENTITIES: AN INTERPRETATION OF ARB NO. 51 (JANUARY 2003) AS
IF SUCH VARIABLE INTEREST ENTITY WERE A SUBSIDIARY AS DEFINED HEREIN.


 

1.04                        Rounding.  Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.05                        Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).

 

1.06                        Letter of Credit Amounts.  Unless otherwise
specified, all references herein to the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 


ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS


 

2.01                        Loans.  Subject to the terms and conditions set
forth herein, each Lender severally agrees to make loans (each such loan, a
“Loan”) to the Borrower from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Borrowing, (i) the Total Outstandings shall not
exceed the Aggregate Commitments, and (ii) the aggregate Outstanding Amount of
the Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations shall not exceed such Lender’s
Commitment.  Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.01, prepay under Section 2.05, and reborrow under this Section 2.01. 
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.

 

25

--------------------------------------------------------------------------------


 

2.02        Borrowings, Conversions and Continuations of Loans.

 


(A)         EACH BORROWING, EACH CONVERSION OF LOANS FROM ONE TYPE TO THE OTHER,
AND EACH CONTINUATION OF EURODOLLAR RATE LOANS SHALL BE MADE UPON THE BORROWER’S
IRREVOCABLE NOTICE TO THE ADMINISTRATIVE AGENT, WHICH MAY BE GIVEN BY
TELEPHONE.  EACH SUCH NOTICE MUST BE RECEIVED BY THE ADMINISTRATIVE AGENT NOT
LATER THAN 11:00 A.M. (I) THREE BUSINESS DAYS PRIOR TO THE REQUESTED DATE OF ANY
BORROWING OF, CONVERSION TO OR CONTINUATION OF EURODOLLAR RATE LOANS OR OF ANY
CONVERSION OF EURODOLLAR RATE LOANS TO BASE RATE LOANS, AND (II) ON THE
REQUESTED DATE OF ANY BORROWING OF BASE RATE LOANS; PROVIDED, HOWEVER, THAT IF
THE BORROWER WISHES TO REQUEST EURODOLLAR RATE LOANS HAVING AN INTEREST PERIOD
OTHER THAN ONE, TWO, THREE OR SIX MONTHS IN DURATION AS PROVIDED IN THE
DEFINITION OF “INTEREST PERIOD”, THE APPLICABLE NOTICE MUST BE RECEIVED BY THE
ADMINISTRATIVE AGENT NOT LATER THAN 11:00 A.M. FOUR BUSINESS DAYS PRIOR TO THE
REQUESTED DATE OF SUCH BORROWING, CONVERSION OR CONTINUATION, WHEREUPON THE
ADMINISTRATIVE AGENT SHALL GIVE PROMPT NOTICE TO THE LENDERS OF SUCH REQUEST AND
DETERMINE WHETHER THE REQUESTED INTEREST PERIOD IS ACCEPTABLE TO ALL OF THEM. 
NOT LATER THAN 11:00 A.M., THREE BUSINESS DAYS BEFORE THE REQUESTED DATE OF SUCH
BORROWING, CONVERSION OR CONTINUATION, THE ADMINISTRATIVE AGENT SHALL NOTIFY THE
BORROWER (WHICH NOTICE MAY BE BY TELEPHONE) WHETHER OR NOT THE REQUESTED
INTEREST PERIOD HAS BEEN CONSENTED TO BY ALL THE LENDERS.  EACH TELEPHONIC
NOTICE BY THE BORROWER PURSUANT TO THIS SECTION 2.02(A) MUST BE CONFIRMED
PROMPTLY BY DELIVERY TO THE ADMINISTRATIVE AGENT OF A WRITTEN LOAN NOTICE,
APPROPRIATELY COMPLETED AND SIGNED BY A RESPONSIBLE OFFICER OF THE BORROWER. 
EACH BORROWING OF, CONVERSION TO OR CONTINUATION OF EURODOLLAR RATE LOANS SHALL
BE IN A PRINCIPAL AMOUNT OF $5,000,000 OR A WHOLE MULTIPLE OF $1,000,000 IN
EXCESS THEREOF.  EXCEPT AS PROVIDED IN SECTION 2.03(C), EACH BORROWING OF OR
CONVERSION TO BASE RATE LOANS SHALL BE IN A PRINCIPAL AMOUNT OF $500,000 OR A
WHOLE MULTIPLE OF $100,000 IN EXCESS THEREOF.  EACH LOAN NOTICE (WHETHER
TELEPHONIC OR WRITTEN) SHALL SPECIFY (I) WHETHER THE BORROWER IS REQUESTING A
BORROWING, A CONVERSION OF LOANS FROM ONE TYPE TO THE OTHER, OR A CONTINUATION
OF EURODOLLAR RATE LOANS, (II) THE REQUESTED DATE OF THE BORROWING, CONVERSION
OR CONTINUATION, AS THE CASE MAY BE (WHICH SHALL BE A BUSINESS DAY), (III) THE
PRINCIPAL AMOUNT OF LOANS TO BE BORROWED, CONVERTED OR CONTINUED, (IV) THE TYPE
OF LOANS TO BE BORROWED OR TO WHICH EXISTING LOANS ARE TO BE CONVERTED, AND (V)
IF APPLICABLE, THE DURATION OF THE INTEREST PERIOD WITH RESPECT THERETO.  IF THE
BORROWER FAILS TO SPECIFY A TYPE OF LOAN IN A LOAN NOTICE OR IF THE BORROWER
FAILS TO GIVE A TIMELY NOTICE REQUESTING A CONVERSION OR CONTINUATION, THEN THE
APPLICABLE LOANS SHALL BE MADE AS, OR CONVERTED TO, BASE RATE LOANS.  ANY SUCH
AUTOMATIC CONVERSION TO BASE RATE LOANS SHALL BE EFFECTIVE AS OF THE LAST DAY OF
THE INTEREST PERIOD THEN IN EFFECT WITH RESPECT TO THE APPLICABLE EURODOLLAR
RATE LOANS.  IF THE BORROWER REQUESTS A BORROWING OF, CONVERSION TO, OR
CONTINUATION OF EURODOLLAR RATE LOANS IN ANY SUCH LOAN NOTICE, BUT FAILS TO
SPECIFY AN INTEREST PERIOD, IT WILL BE DEEMED TO HAVE SPECIFIED AN INTEREST
PERIOD OF ONE MONTH.


 


(B)         FOLLOWING RECEIPT OF A LOAN NOTICE, THE ADMINISTRATIVE AGENT SHALL
PROMPTLY NOTIFY EACH LENDER OF THE AMOUNT OF ITS APPLICABLE PERCENTAGE OF THE
APPLICABLE LOANS, AND IF NO TIMELY NOTICE OF A CONVERSION OR CONTINUATION IS
PROVIDED BY THE BORROWER, THE ADMINISTRATIVE AGENT SHALL NOTIFY EACH LENDER AND
THE BORROWER OF THE DETAILS OF ANY AUTOMATIC CONVERSION TO BASE RATE LOANS
DESCRIBED IN THE PRECEDING SUBSECTION.  IN THE CASE OF A BORROWING, EACH LENDER
SHALL MAKE THE AMOUNT OF ITS LOAN AVAILABLE TO THE ADMINISTRATIVE AGENT IN
IMMEDIATELY AVAILABLE FUNDS AT THE ADMINISTRATIVE AGENT’S OFFICE NOT LATER THAN
1:00 P.M. ON THE BUSINESS DAY SPECIFIED IN THE APPLICABLE LOAN NOTICE.  UPON
SATISFACTION OF THE APPLICABLE CONDITIONS SET

 

26

--------------------------------------------------------------------------------


 


FORTH IN SECTION 4.02 (AND, IF SUCH BORROWING IS THE INITIAL CREDIT EXTENSION,
SECTION 4.01), THE ADMINISTRATIVE AGENT SHALL MAKE ALL FUNDS SO RECEIVED
AVAILABLE TO THE BORROWER IN LIKE FUNDS AS RECEIVED BY THE ADMINISTRATIVE AGENT
EITHER BY (I) CREDITING THE ACCOUNT OF THE BORROWER ON THE BOOKS OF BANK OF
AMERICA WITH THE AMOUNT OF SUCH FUNDS OR (II) WIRE TRANSFER OF SUCH FUNDS, IN
EACH CASE IN ACCORDANCE WITH INSTRUCTIONS PROVIDED TO (AND REASONABLY ACCEPTABLE
TO) THE ADMINISTRATIVE AGENT BY THE BORROWER; PROVIDED, HOWEVER, THAT IF, ON THE
DATE THE LOAN NOTICE WITH RESPECT TO SUCH BORROWING IS GIVEN BY THE BORROWER,
THERE ARE L/C BORROWINGS OUTSTANDING, THEN THE PROCEEDS OF SUCH BORROWING,
FIRST, SHALL BE APPLIED TO THE PAYMENT IN FULL OF ANY SUCH L/C BORROWINGS, AND
SECOND, SHALL BE MADE AVAILABLE TO THE BORROWER AS PROVIDED ABOVE.


 


(C)         EXCEPT AS OTHERWISE PROVIDED HEREIN, A EURODOLLAR RATE LOAN MAY BE
CONTINUED OR CONVERTED ONLY ON THE LAST DAY OF AN INTEREST PERIOD FOR SUCH
EURODOLLAR RATE LOAN.  DURING THE EXISTENCE OF A DEFAULT, NO LOANS MAY BE
REQUESTED AS, CONVERTED TO OR CONTINUED AS EURODOLLAR RATE LOANS WITHOUT THE
CONSENT OF THE REQUIRED LENDERS.


 


(D)         THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE BORROWER AND THE
LENDERS OF THE INTEREST RATE APPLICABLE TO ANY INTEREST PERIOD FOR EURODOLLAR
RATE LOANS UPON DETERMINATION OF SUCH INTEREST RATE.  AT ANY TIME THAT BASE RATE
LOANS ARE OUTSTANDING, THE ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER AND
THE LENDERS OF ANY CHANGE IN BANK OF AMERICA’S PRIME RATE USED IN DETERMINING
THE BASE RATE PROMPTLY FOLLOWING THE PUBLIC ANNOUNCEMENT OF SUCH CHANGE.


 


(E)         AFTER GIVING EFFECT TO ALL BORROWINGS, ALL CONVERSIONS OF LOANS FROM
ONE TYPE TO THE OTHER, AND ALL CONTINUATIONS OF LOANS AS THE SAME TYPE, THERE
SHALL NOT BE MORE THAN SIX INTEREST PERIODS IN EFFECT WITH RESPECT TO LOANS.


 

2.03        Letters of Credit.

 


(A)         THE LETTER OF CREDIT COMMITMENT.


 

(I)              SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, (A) THE
L/C ISSUER AGREES, IN RELIANCE UPON THE AGREEMENTS OF THE LENDERS SET FORTH IN
THIS SECTION 2.03, (1) FROM TIME TO TIME ON ANY BUSINESS DAY DURING THE PERIOD
FROM THE CLOSING DATE UNTIL THE LETTER OF CREDIT EXPIRATION DATE, TO ISSUE
LETTERS OF CREDIT FOR THE ACCOUNT OF THE BORROWER OR ITS RESTRICTED
SUBSIDIARIES, AND TO AMEND LETTERS OF CREDIT PREVIOUSLY ISSUED BY IT, IN
ACCORDANCE WITH SUBSECTION (B) BELOW, AND (2) TO HONOR DRAWINGS UNDER THE
LETTERS OF CREDIT; AND (B) THE LENDERS SEVERALLY AGREE TO PARTICIPATE IN LETTERS
OF CREDIT ISSUED FOR THE ACCOUNT OF THE BORROWER OR ITS RESTRICTED SUBSIDIARIES
AND ANY DRAWINGS THEREUNDER; PROVIDED THAT AFTER GIVING EFFECT TO ANY L/C CREDIT
EXTENSION WITH RESPECT TO ANY LETTER OF CREDIT, (X) THE TOTAL OUTSTANDINGS SHALL
NOT EXCEED THE AGGREGATE COMMITMENTS, (Y) THE AGGREGATE OUTSTANDING AMOUNT OF
THE LOANS OF ANY LENDER, PLUS SUCH LENDER’S APPLICABLE PERCENTAGE OF THE
OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS SHALL NOT EXCEED SUCH LENDER’S
COMMITMENT, AND (Z) THE OUTSTANDING AMOUNT OF THE L/C OBLIGATIONS SHALL NOT
EXCEED THE LETTER OF CREDIT SUBLIMIT.  EACH REQUEST BY THE BORROWER FOR THE
ISSUANCE OR AMENDMENT OF A LETTER OF CREDIT SHALL BE DEEMED TO BE A
REPRESENTATION BY THE BORROWER THAT THE L/C CREDIT EXTENSION SO REQUESTED
COMPLIES WITH THE CONDITIONS SET FORTH IN THE PROVISO TO THE PRECEDING
SENTENCE.  WITHIN THE FOREGOING LIMITS, AND SUBJECT TO THE TERMS

 

27

--------------------------------------------------------------------------------


 

AND CONDITIONS HEREOF, THE BORROWER’S ABILITY TO OBTAIN LETTERS OF CREDIT SHALL
BE FULLY REVOLVING, AND ACCORDINGLY THE BORROWER MAY, DURING THE FOREGOING
PERIOD, OBTAIN LETTERS OF CREDIT TO REPLACE LETTERS OF CREDIT THAT HAVE EXPIRED
OR THAT HAVE BEEN DRAWN UPON AND REIMBURSED.  ALL EXISTING LETTERS OF CREDIT
SHALL BE DEEMED TO HAVE BEEN ISSUED PURSUANT HERETO, AND FROM AND AFTER THE
CLOSING DATE SHALL BE SUBJECT TO AND GOVERNED BY THE TERMS AND CONDITIONS
HEREOF.

 

(II)             THE L/C ISSUER SHALL NOT ISSUE ANY LETTER OF CREDIT, IF:

 

(A)          THE EXPIRY DATE OF SUCH REQUESTED LETTER OF CREDIT WOULD OCCUR MORE
THAN TWELVE MONTHS AFTER THE DATE OF ISSUANCE, UNLESS THE REQUIRED LENDERS HAVE
APPROVED SUCH EXPIRY DATE; OR

 

(B)          THE EXPIRY DATE OF SUCH REQUESTED LETTER OF CREDIT WOULD OCCUR
AFTER THE LETTER OF CREDIT EXPIRATION DATE, UNLESS ALL THE LENDERS HAVE APPROVED
SUCH EXPIRY DATE.

 

(III)            THE L/C ISSUER SHALL NOT BE UNDER ANY OBLIGATION TO ISSUE ANY
LETTER OF CREDIT IF:

 

(A)          ANY ORDER, JUDGMENT OR DECREE OF ANY GOVERNMENTAL AUTHORITY OR
ARBITRATOR SHALL BY ITS TERMS PURPORT TO ENJOIN OR RESTRAIN THE L/C ISSUER FROM
ISSUING SUCH LETTER OF CREDIT, OR ANY LAW APPLICABLE TO THE L/C ISSUER OR ANY
REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) FROM ANY
GOVERNMENTAL AUTHORITY WITH JURISDICTION OVER THE L/C ISSUER SHALL PROHIBIT, OR
REQUEST THAT THE L/C ISSUER REFRAIN FROM, THE ISSUANCE OF LETTERS OF CREDIT
GENERALLY OR SUCH LETTER OF CREDIT IN PARTICULAR OR SHALL IMPOSE UPON THE L/C
ISSUER WITH RESPECT TO SUCH LETTER OF CREDIT ANY RESTRICTION, RESERVE OR CAPITAL
REQUIREMENT (FOR WHICH THE L/C ISSUER IS NOT OTHERWISE COMPENSATED HEREUNDER)
NOT IN EFFECT ON THE CLOSING DATE, OR SHALL IMPOSE UPON THE L/C ISSUER ANY
UNREIMBURSED LOSS, COST OR EXPENSE WHICH WAS NOT APPLICABLE ON THE CLOSING DATE
AND WHICH THE L/C ISSUER IN GOOD FAITH DEEMS MATERIAL TO IT;

 

(B)          THE ISSUANCE OF SUCH LETTER OF CREDIT WOULD VIOLATE ONE OR MORE
POLICIES OF THE L/C ISSUER;

 

(C)          EXCEPT AS OTHERWISE AGREED BY THE ADMINISTRATIVE AGENT AND THE L/C
ISSUER, SUCH LETTER OF CREDIT IS IN AN INITIAL STATED AMOUNT LESS THAN $50,000;

 

(D)          SUCH LETTER OF CREDIT IS TO BE DENOMINATED IN A CURRENCY OTHER THAN
DOLLARS;

 

(E)           SUCH LETTER OF CREDIT CONTAINS ANY PROVISIONS FOR AUTOMATIC
REINSTATEMENT OF THE STATED AMOUNT AFTER ANY DRAWING THEREUNDER; OR

 

(F)           A DEFAULT OF ANY LENDER’S OBLIGATIONS TO FUND UNDER
SECTION 2.03(C) EXISTS OR ANY LENDER IS AT SUCH TIME A DEFAULTING LENDER
HEREUNDER, UNLESS THE L/C

 

28

--------------------------------------------------------------------------------


 

ISSUER HAS ENTERED INTO SATISFACTORY ARRANGEMENTS WITH THE BORROWER OR SUCH
LENDER TO ELIMINATE THE L/C ISSUER’S RISK WITH RESPECT TO SUCH LENDER.

 

(IV)            THE L/C ISSUER SHALL NOT AMEND ANY LETTER OF CREDIT IF THE L/C
ISSUER WOULD NOT BE PERMITTED AT SUCH TIME TO ISSUE SUCH LETTER OF CREDIT IN ITS
AMENDED FORM UNDER THE TERMS HEREOF.

 

(V)             THE L/C ISSUER SHALL BE UNDER NO OBLIGATION TO AMEND ANY LETTER
OF CREDIT IF (A) THE L/C ISSUER WOULD HAVE NO OBLIGATION AT SUCH TIME TO ISSUE
SUCH LETTER OF CREDIT IN ITS AMENDED FORM UNDER THE TERMS HEREOF, OR (B) THE
BENEFICIARY OF SUCH LETTER OF CREDIT DOES NOT ACCEPT THE PROPOSED AMENDMENT TO
SUCH LETTER OF CREDIT.

 

(VI)            THE L/C ISSUER SHALL ACT ON BEHALF OF THE LENDERS WITH RESPECT
TO ANY LETTERS OF CREDIT ISSUED BY IT AND THE DOCUMENTS ASSOCIATED THEREWITH,
AND THE L/C ISSUER SHALL HAVE ALL OF THE BENEFITS AND IMMUNITIES (A) PROVIDED TO
THE ADMINISTRATIVE AGENT IN ARTICLE IX WITH RESPECT TO ANY ACTS TAKEN OR
OMISSIONS SUFFERED BY THE L/C ISSUER IN CONNECTION WITH LETTERS OF CREDIT ISSUED
BY IT OR PROPOSED TO BE ISSUED BY IT AND ISSUER DOCUMENTS PERTAINING TO SUCH
LETTERS OF CREDIT AS FULLY AS IF THE TERM “ADMINISTRATIVE AGENT” AS USED IN
ARTICLE IX INCLUDED THE L/C ISSUER WITH RESPECT TO SUCH ACTS OR OMISSIONS, AND
(B) AS ADDITIONALLY PROVIDED HEREIN WITH RESPECT TO THE L/C ISSUER.

 


(B)         PROCEDURES FOR ISSUANCE AND AMENDMENT OF LETTERS OF CREDIT.


 

(I)              EACH LETTER OF CREDIT SHALL BE ISSUED OR AMENDED, AS THE CASE
MAY BE, UPON THE REQUEST OF THE BORROWER DELIVERED TO THE L/C ISSUER (WITH A
COPY TO THE ADMINISTRATIVE AGENT) IN THE FORM OF A LETTER OF CREDIT APPLICATION,
APPROPRIATELY COMPLETED AND SIGNED BY A RESPONSIBLE OFFICER OF THE BORROWER. 
SUCH LETTER OF CREDIT APPLICATION MUST BE RECEIVED BY THE L/C ISSUER AND THE
ADMINISTRATIVE AGENT NOT LATER THAN 11:00 A.M. AT LEAST TWO BUSINESS DAYS (OR
SUCH LATER DATE AND TIME AS THE ADMINISTRATIVE AGENT AND THE L/C ISSUER MAY
AGREE IN A PARTICULAR INSTANCE IN THEIR SOLE DISCRETION) PRIOR TO THE PROPOSED
ISSUANCE DATE OR DATE OF AMENDMENT, AS THE CASE MAY BE.  IN THE CASE OF A
REQUEST FOR AN INITIAL ISSUANCE OF A LETTER OF CREDIT, SUCH LETTER OF CREDIT
APPLICATION SHALL SPECIFY IN FORM AND DETAIL SATISFACTORY TO THE L/C ISSUER: (A)
THE PROPOSED ISSUANCE DATE OF THE REQUESTED LETTER OF CREDIT (WHICH SHALL BE A
BUSINESS DAY); (B) THE AMOUNT THEREOF; (C) THE EXPIRY DATE THEREOF; (D) THE NAME
AND ADDRESS OF THE BENEFICIARY THEREOF; (E) THE DOCUMENTS TO BE PRESENTED BY
SUCH BENEFICIARY IN CASE OF ANY DRAWING THEREUNDER; (F) THE FULL TEXT OF ANY
CERTIFICATE TO BE PRESENTED BY SUCH BENEFICIARY IN CASE OF ANY DRAWING
THEREUNDER; AND (G) SUCH OTHER MATTERS AS THE L/C ISSUER MAY REASONABLY
REQUIRE.  IN THE CASE OF A REQUEST FOR AN AMENDMENT OF ANY OUTSTANDING LETTER OF
CREDIT, SUCH LETTER OF CREDIT APPLICATION SHALL SPECIFY IN FORM AND DETAIL
SATISFACTORY TO THE L/C ISSUER (A) THE LETTER OF CREDIT TO BE AMENDED; (B) THE
PROPOSED DATE OF AMENDMENT THEREOF (WHICH SHALL BE A BUSINESS DAY); (C) THE
NATURE OF THE PROPOSED AMENDMENT; AND (D) SUCH OTHER MATTERS AS THE L/C ISSUER
MAY REASONABLY REQUIRE.  ADDITIONALLY, THE BORROWER SHALL FURNISH TO THE L/C
ISSUER AND THE ADMINISTRATIVE AGENT SUCH OTHER DOCUMENTS AND INFORMATION
PERTAINING TO SUCH REQUESTED LETTER OF CREDIT ISSUANCE OR AMENDMENT, INCLUDING
ANY ISSUER DOCUMENTS, AS THE L/C ISSUER OR THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUIRE.

 

29

--------------------------------------------------------------------------------


 

(II)             PROMPTLY AFTER RECEIPT OF ANY LETTER OF CREDIT APPLICATION, THE
L/C ISSUER WILL CONFIRM WITH THE ADMINISTRATIVE AGENT (BY TELEPHONE OR IN
WRITING) THAT THE ADMINISTRATIVE AGENT HAS RECEIVED A COPY OF SUCH LETTER OF
CREDIT APPLICATION FROM THE BORROWER AND, IF NOT, THE L/C ISSUER WILL PROVIDE
THE ADMINISTRATIVE AGENT WITH A COPY THEREOF.  UNLESS THE L/C ISSUER HAS
RECEIVED WRITTEN NOTICE FROM ANY LENDER, THE ADMINISTRATIVE AGENT OR ANY LOAN
PARTY, AT LEAST ONE BUSINESS DAY PRIOR TO THE REQUESTED DATE OF ISSUANCE OR
AMENDMENT OF THE APPLICABLE LETTER OF CREDIT, THAT ONE OR MORE APPLICABLE
CONDITIONS CONTAINED IN ARTICLE IV SHALL NOT THEN BE SATISFIED, THEN, SUBJECT TO
THE TERMS AND CONDITIONS HEREOF, THE L/C ISSUER SHALL, ON THE REQUESTED DATE,
ISSUE A LETTER OF CREDIT FOR THE ACCOUNT OF THE BORROWER (OR THE APPLICABLE
RESTRICTED SUBSIDIARY) OR ENTER INTO THE APPLICABLE AMENDMENT, AS THE CASE MAY
BE, IN EACH CASE IN ACCORDANCE WITH THE L/C ISSUER’S USUAL AND CUSTOMARY
BUSINESS PRACTICES.  IMMEDIATELY UPON THE ISSUANCE OF EACH LETTER OF CREDIT,
EACH LENDER SHALL BE DEEMED TO, AND HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES TO, PURCHASE FROM THE L/C ISSUER A RISK PARTICIPATION IN SUCH LETTER OF
CREDIT IN AN AMOUNT EQUAL TO THE PRODUCT OF SUCH LENDER’S APPLICABLE PERCENTAGE
TIMES THE AMOUNT OF SUCH LETTER OF CREDIT.

 

(III)            PROMPTLY AFTER ITS DELIVERY OF ANY LETTER OF CREDIT OR ANY
AMENDMENT TO A LETTER OF CREDIT TO AN ADVISING BANK WITH RESPECT THERETO OR TO
THE BENEFICIARY THEREOF, THE L/C ISSUER WILL ALSO DELIVER TO THE BORROWER AND
THE ADMINISTRATIVE AGENT A TRUE AND COMPLETE COPY OF SUCH LETTER OF CREDIT OR
AMENDMENT.

 


(C)         DRAWINGS AND REIMBURSEMENTS; FUNDING OF PARTICIPATIONS.


 

(I)              UPON RECEIPT FROM THE BENEFICIARY OF ANY LETTER OF CREDIT OF
ANY NOTICE OF A DRAWING UNDER SUCH LETTER OF CREDIT, THE L/C ISSUER SHALL NOTIFY
THE BORROWER AND THE ADMINISTRATIVE AGENT THEREOF.  NOT LATER THAN 11:00 A.M. ON
THE DATE OF ANY PAYMENT BY THE L/C ISSUER UNDER A LETTER OF CREDIT (EACH SUCH
DATE, AN “HONOR DATE”), THE BORROWER SHALL REIMBURSE THE L/C ISSUER THROUGH THE
ADMINISTRATIVE AGENT IN AN AMOUNT EQUAL TO THE AMOUNT OF SUCH DRAWING.  IF THE
BORROWER FAILS TO SO REIMBURSE THE L/C ISSUER BY SUCH TIME, THE ADMINISTRATIVE
AGENT SHALL PROMPTLY NOTIFY EACH LENDER OF THE HONOR DATE, THE AMOUNT OF THE
UNREIMBURSED DRAWING (THE “UNREIMBURSED AMOUNT”), AND THE AMOUNT OF SUCH
LENDER’S APPLICABLE PERCENTAGE THEREOF.  IN SUCH EVENT, THE BORROWER SHALL BE
DEEMED TO HAVE REQUESTED A BORROWING OF BASE RATE LOANS TO BE DISBURSED ON THE
HONOR DATE IN AN AMOUNT EQUAL TO THE UNREIMBURSED AMOUNT, WITHOUT REGARD TO THE
MINIMUM AND MULTIPLES SPECIFIED IN SECTION 2.02 FOR THE PRINCIPAL AMOUNT OF BASE
RATE LOANS, BUT SUBJECT TO THE AMOUNT OF THE UNUTILIZED PORTION OF THE AGGREGATE
COMMITMENTS AND THE CONDITIONS SET FORTH IN SECTION 4.02 (OTHER THAN THE
DELIVERY OF A LOAN NOTICE).  ANY NOTICE GIVEN BY THE L/C ISSUER OR THE
ADMINISTRATIVE AGENT PURSUANT TO THIS SECTION 2.03(C)(I) MAY BE GIVEN BY
TELEPHONE IF IMMEDIATELY CONFIRMED IN WRITING; PROVIDED THAT THE LACK OF SUCH AN
IMMEDIATE CONFIRMATION SHALL NOT AFFECT THE CONCLUSIVENESS OR BINDING EFFECT OF
SUCH NOTICE.

 

(II)             EACH LENDER SHALL UPON ANY NOTICE PURSUANT TO
SECTION 2.03(C)(I) MAKE FUNDS AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE L/C ISSUER AT THE ADMINISTRATIVE AGENT’S OFFICE IN AN AMOUNT
EQUAL TO ITS APPLICABLE PERCENTAGE OF THE UNREIMBURSED AMOUNT NOT LATER THAN
1:00 P.M. ON THE BUSINESS DAY SPECIFIED IN SUCH

 

30

--------------------------------------------------------------------------------


 

NOTICE BY THE ADMINISTRATIVE AGENT, WHEREUPON, SUBJECT TO THE PROVISIONS OF
SECTION 2.03(C)(III), EACH LENDER THAT SO MAKES FUNDS AVAILABLE SHALL BE DEEMED
TO HAVE MADE A BASE RATE LOAN TO THE BORROWER IN SUCH AMOUNT.  THE
ADMINISTRATIVE AGENT SHALL REMIT THE FUNDS SO RECEIVED TO THE L/C ISSUER.

 

(III)            WITH RESPECT TO ANY UNREIMBURSED AMOUNT THAT IS NOT FULLY
REFINANCED BY A BORROWING OF BASE RATE LOANS BECAUSE THE CONDITIONS SET FORTH IN
SECTION 4.02 CANNOT BE SATISFIED OR FOR ANY OTHER REASON, THE BORROWER SHALL BE
DEEMED TO HAVE INCURRED FROM THE L/C ISSUER AN L/C BORROWING IN THE AMOUNT OF
THE UNREIMBURSED AMOUNT THAT IS NOT SO REFINANCED, WHICH L/C BORROWING SHALL BE
DUE AND PAYABLE ON DEMAND (TOGETHER WITH INTEREST) AND SHALL BEAR INTEREST AT
THE DEFAULT RATE.  IN SUCH EVENT, EACH LENDER’S PAYMENT TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF THE L/C ISSUER PURSUANT TO SECTION 2.03(C)(II) SHALL BE
DEEMED PAYMENT IN RESPECT OF ITS PARTICIPATION IN SUCH L/C BORROWING AND SHALL
CONSTITUTE AN L/C ADVANCE FROM SUCH LENDER IN SATISFACTION OF ITS PARTICIPATION
OBLIGATION UNDER THIS SECTION 2.03.

 

(IV)            UNTIL EACH LENDER FUNDS ITS LOAN OR L/C ADVANCE PURSUANT TO THIS
SECTION 2.03(C) TO REIMBURSE THE L/C ISSUER FOR ANY AMOUNT DRAWN UNDER ANY
LETTER OF CREDIT, INTEREST IN RESPECT OF SUCH LENDER’S APPLICABLE PERCENTAGE OF
SUCH AMOUNT SHALL BE SOLELY FOR THE ACCOUNT OF THE L/C ISSUER.

 

(V)             EACH LENDER’S OBLIGATION TO MAKE LOANS OR L/C ADVANCES TO
REIMBURSE THE L/C ISSUER FOR AMOUNTS DRAWN UNDER LETTERS OF CREDIT, AS
CONTEMPLATED BY THIS SECTION 2.03(C), SHALL BE ABSOLUTE AND UNCONDITIONAL AND
SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE, INCLUDING (A) ANY SETOFF,
COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT WHICH SUCH LENDER MAY HAVE
AGAINST THE L/C ISSUER, THE BORROWER OR ANY OTHER PERSON FOR ANY REASON
WHATSOEVER; (B) THE OCCURRENCE OR CONTINUANCE OF A DEFAULT, OR (C) ANY OTHER
OCCURRENCE, EVENT OR CONDITION, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING;
PROVIDED, HOWEVER, THAT EACH LENDER’S OBLIGATION TO MAKE LOANS PURSUANT TO THIS
SECTION 2.03(C) IS SUBJECT TO THE CONDITIONS SET FORTH IN SECTION 4.02 (OTHER
THAN DELIVERY BY THE BORROWER OF A LOAN NOTICE).  NO SUCH MAKING OF AN L/C
ADVANCE SHALL RELIEVE OR OTHERWISE IMPAIR THE OBLIGATION OF THE BORROWER TO
REIMBURSE THE L/C ISSUER FOR THE AMOUNT OF ANY PAYMENT MADE BY THE L/C ISSUER
UNDER ANY LETTER OF CREDIT, TOGETHER WITH INTEREST AS PROVIDED HEREIN.

 

(VI)            IF ANY LENDER FAILS TO MAKE AVAILABLE TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF THE L/C ISSUER ANY AMOUNT REQUIRED TO BE PAID BY SUCH
LENDER PURSUANT TO THE FOREGOING PROVISIONS OF THIS SECTION 2.03(C) BY THE TIME
SPECIFIED IN SECTION 2.03(C)(II), THE L/C ISSUER SHALL BE ENTITLED TO RECOVER
FROM SUCH LENDER (ACTING THROUGH THE ADMINISTRATIVE AGENT), ON DEMAND, SUCH
AMOUNT WITH INTEREST THEREON FOR THE PERIOD FROM THE DATE SUCH PAYMENT IS
REQUIRED TO THE DATE ON WHICH SUCH PAYMENT IS IMMEDIATELY AVAILABLE TO THE L/C
ISSUER AT A RATE PER ANNUM EQUAL TO THE GREATER OF THE FEDERAL FUNDS RATE AND A
RATE DETERMINED BY THE L/C ISSUER IN ACCORDANCE WITH BANKING INDUSTRY RULES ON
INTERBANK COMPENSATION.  A CERTIFICATE OF THE L/C ISSUER SUBMITTED TO ANY LENDER
(THROUGH THE ADMINISTRATIVE AGENT) WITH RESPECT TO ANY AMOUNTS OWING UNDER THIS
CLAUSE (VI) SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.

 

31

--------------------------------------------------------------------------------


 


(D)         REPAYMENT OF PARTICIPATIONS.


 

(I)              AT ANY TIME AFTER THE L/C ISSUER HAS MADE A PAYMENT UNDER ANY
LETTER OF CREDIT AND HAS RECEIVED FROM ANY LENDER SUCH LENDER’S L/C ADVANCE IN
RESPECT OF SUCH PAYMENT IN ACCORDANCE WITH SECTION 2.03(C), IF THE
ADMINISTRATIVE AGENT RECEIVES FOR THE ACCOUNT OF THE L/C ISSUER ANY PAYMENT IN
RESPECT OF THE RELATED UNREIMBURSED AMOUNT OR INTEREST THEREON (WHETHER DIRECTLY
FROM THE BORROWER OR OTHERWISE, INCLUDING PROCEEDS OF CASH COLLATERAL APPLIED
THERETO BY THE ADMINISTRATIVE AGENT), THE ADMINISTRATIVE AGENT WILL DISTRIBUTE
TO SUCH LENDER ITS APPLICABLE PERCENTAGE THEREOF (APPROPRIATELY ADJUSTED, IN THE
CASE OF INTEREST PAYMENTS, TO REFLECT THE PERIOD OF TIME DURING WHICH SUCH
LENDER’S L/C ADVANCE WAS OUTSTANDING) IN THE SAME FUNDS AS THOSE RECEIVED BY THE
ADMINISTRATIVE AGENT.

 

(II)             IF ANY PAYMENT RECEIVED BY THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE L/C ISSUER PURSUANT TO SECTION 2.03(C)(I) IS REQUIRED TO BE
RETURNED UNDER ANY OF THE CIRCUMSTANCES DESCRIBED IN SECTION 10.05 (INCLUDING
PURSUANT TO ANY SETTLEMENT ENTERED INTO BY THE L/C ISSUER IN ITS DISCRETION),
EACH LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE L/C
ISSUER ITS APPLICABLE PERCENTAGE THEREOF ON DEMAND OF THE ADMINISTRATIVE AGENT,
PLUS INTEREST THEREON FROM THE DATE OF SUCH DEMAND TO THE DATE SUCH AMOUNT IS
RETURNED BY SUCH LENDER, AT A RATE PER ANNUM EQUAL TO THE FEDERAL FUNDS RATE
FROM TIME TO TIME IN EFFECT.  THE OBLIGATIONS OF THE LENDERS UNDER THIS CLAUSE
SHALL SURVIVE THE PAYMENT IN FULL OF THE OBLIGATIONS AND THE TERMINATION OF THIS
AGREEMENT.

 


(E)         OBLIGATIONS ABSOLUTE.  THE OBLIGATION OF THE BORROWER TO REIMBURSE
THE L/C ISSUER FOR EACH DRAWING UNDER EACH LETTER OF CREDIT AND TO REPAY EACH
L/C BORROWING SHALL BE ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE, AND SHALL BE
PAID STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT UNDER ALL
CIRCUMSTANCES, INCLUDING THE FOLLOWING:


 

(I)              ANY LACK OF VALIDITY OR ENFORCEABILITY OF SUCH LETTER OF
CREDIT, THIS AGREEMENT, OR ANY OTHER LOAN DOCUMENT;

 

(II)             THE EXISTENCE OF ANY CLAIM, COUNTERCLAIM, SETOFF, DEFENSE OR
OTHER RIGHT THAT THE BORROWER OR ANY RESTRICTED SUBSIDIARY MAY HAVE AT ANY TIME
AGAINST ANY BENEFICIARY OR ANY TRANSFEREE OF SUCH LETTER OF CREDIT (OR ANY
PERSON FOR WHOM ANY SUCH BENEFICIARY OR ANY SUCH TRANSFEREE MAY BE ACTING), THE
L/C ISSUER OR ANY OTHER PERSON, WHETHER IN CONNECTION WITH THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREBY OR BY SUCH LETTER OF CREDIT OR ANY AGREEMENT OR
INSTRUMENT RELATING THERETO, OR ANY UNRELATED TRANSACTION;

 

(III)            ANY DRAFT, DEMAND, CERTIFICATE OR OTHER DOCUMENT PRESENTED
UNDER SUCH LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID OR
INSUFFICIENT IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE
IN ANY RESPECT; OR ANY LOSS OR DELAY IN THE TRANSMISSION OR OTHERWISE OF ANY
DOCUMENT REQUIRED IN ORDER TO MAKE A DRAWING UNDER SUCH LETTER OF CREDIT;

 

(IV)            ANY PAYMENT BY THE L/C ISSUER UNDER SUCH LETTER OF CREDIT
AGAINST PRESENTATION OF A DRAFT OR CERTIFICATE THAT DOES NOT STRICTLY COMPLY
WITH THE TERMS OF SUCH LETTER OF CREDIT; OR ANY PAYMENT MADE BY THE L/C ISSUER
UNDER SUCH LETTER OF CREDIT TO ANY

 

32

--------------------------------------------------------------------------------


 

PERSON PURPORTING TO BE A TRUSTEE IN BANKRUPTCY, DEBTOR-IN-POSSESSION, ASSIGNEE
FOR THE BENEFIT OF CREDITORS, LIQUIDATOR, RECEIVER OR OTHER REPRESENTATIVE OF OR
SUCCESSOR TO ANY BENEFICIARY OR ANY TRANSFEREE OF SUCH LETTER OF CREDIT,
INCLUDING ANY ARISING IN CONNECTION WITH ANY PROCEEDING UNDER ANY DEBTOR RELIEF
LAW; OR

 

(V)             ANY OTHER CIRCUMSTANCE OR HAPPENING WHATSOEVER, WHETHER OR NOT
SIMILAR TO ANY OF THE FOREGOING, INCLUDING ANY OTHER CIRCUMSTANCE THAT MIGHT
OTHERWISE CONSTITUTE A DEFENSE AVAILABLE TO, OR A DISCHARGE OF, THE BORROWER OR
ANY RESTRICTED SUBSIDIARY.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 


(F)          ROLE OF L/C ISSUER.  EACH LENDER AND THE BORROWER AGREE THAT, IN
PAYING ANY DRAWING UNDER A LETTER OF CREDIT, THE L/C ISSUER SHALL NOT HAVE ANY
RESPONSIBILITY TO OBTAIN ANY DOCUMENT (OTHER THAN ANY SIGHT DRAFT, CERTIFICATES
AND DOCUMENTS EXPRESSLY REQUIRED BY THE LETTER OF CREDIT) OR TO ASCERTAIN OR
INQUIRE AS TO THE VALIDITY OR ACCURACY OF ANY SUCH DOCUMENT OR THE AUTHORITY OF
THE PERSON EXECUTING OR DELIVERING ANY SUCH DOCUMENT.  NONE OF THE L/C ISSUER,
THE ADMINISTRATIVE AGENT, ANY OF THEIR RESPECTIVE RELATED PARTIES NOR ANY
CORRESPONDENT, PARTICIPANT OR ASSIGNEE OF THE L/C ISSUER SHALL BE LIABLE TO ANY
LENDER FOR (I) ANY ACTION TAKEN OR OMITTED IN CONNECTION HEREWITH AT THE REQUEST
OR WITH THE APPROVAL OF THE LENDERS OR THE REQUIRED LENDERS, AS APPLICABLE; (II)
ANY ACTION TAKEN OR OMITTED IN THE ABSENCE OF GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT; OR (III) THE DUE EXECUTION, EFFECTIVENESS, VALIDITY OR
ENFORCEABILITY OF ANY DOCUMENT OR INSTRUMENT RELATED TO ANY LETTER OF CREDIT OR
ISSUER DOCUMENT.  THE BORROWER HEREBY ASSUMES ALL RISKS OF THE ACTS OR OMISSIONS
OF ANY BENEFICIARY OR TRANSFEREE WITH RESPECT TO ITS USE OF ANY LETTER OF
CREDIT; PROVIDED, HOWEVER, THAT THIS ASSUMPTION IS NOT INTENDED TO, AND SHALL
NOT, PRECLUDE THE BORROWER’S PURSUING SUCH RIGHTS AND REMEDIES AS IT MAY HAVE
AGAINST THE BENEFICIARY OR TRANSFEREE AT LAW OR UNDER ANY OTHER AGREEMENT.  NONE
OF THE L/C ISSUER, THE ADMINISTRATIVE AGENT, ANY OF THEIR RESPECTIVE RELATED
PARTIES NOR ANY CORRESPONDENT, PARTICIPANT OR ASSIGNEE OF THE L/C ISSUER SHALL
BE LIABLE OR RESPONSIBLE FOR ANY OF THE MATTERS DESCRIBED IN CLAUSES (I) THROUGH
(V) OF SECTION 2.03(E); PROVIDED, HOWEVER, THAT ANYTHING IN THIS SECTION 2.03 TO
THE CONTRARY NOTWITHSTANDING, THE BORROWER MAY HAVE A CLAIM AGAINST THE L/C
ISSUER, AND THE L/C ISSUER MAY BE LIABLE TO THE BORROWER, TO THE EXTENT, BUT
ONLY TO THE EXTENT, OF ANY DIRECT, AS OPPOSED TO CONSEQUENTIAL OR EXEMPLARY,
DAMAGES SUFFERED BY THE BORROWER WHICH THE BORROWER PROVES WERE CAUSED BY THE
L/C ISSUER’S WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OR THE L/C ISSUER’S WILLFUL
FAILURE TO PAY UNDER ANY LETTER OF CREDIT AFTER THE PRESENTATION TO IT BY THE
BENEFICIARY OF A SIGHT DRAFT AND CERTIFICATE(S) STRICTLY COMPLYING WITH THE
TERMS AND CONDITIONS OF A LETTER OF CREDIT.  IN FURTHERANCE AND NOT IN
LIMITATION OF THE FOREGOING, THE L/C ISSUER MAY ACCEPT DOCUMENTS THAT APPEAR ON
THEIR FACE TO BE IN ORDER, WITHOUT RESPONSIBILITY FOR FURTHER INVESTIGATION,
REGARDLESS OF ANY NOTICE OR INFORMATION TO THE CONTRARY, AND THE L/C ISSUER
SHALL NOT BE RESPONSIBLE FOR THE VALIDITY OR SUFFICIENCY OF ANY INSTRUMENT
TRANSFERRING OR ASSIGNING OR PURPORTING TO TRANSFER OR ASSIGN A LETTER OF CREDIT
OR THE RIGHTS OR BENEFITS THEREUNDER OR PROCEEDS THEREOF, IN WHOLE OR IN PART,
WHICH MAY PROVE TO BE INVALID OR INEFFECTIVE FOR ANY REASON.

 

33

--------------------------------------------------------------------------------


 


(G)         CASH COLLATERAL.  UPON THE REQUEST OF THE ADMINISTRATIVE AGENT, (I)
IF THE L/C ISSUER HAS HONORED ANY FULL OR PARTIAL DRAWING REQUEST UNDER ANY
LETTER OF CREDIT AND SUCH DRAWING HAS RESULTED IN AN L/C BORROWING, OR (II) IF,
AS OF THE LETTER OF CREDIT EXPIRATION DATE, ANY L/C OBLIGATION FOR ANY REASON
REMAINS OUTSTANDING, THE BORROWER SHALL, IN EACH CASE, IMMEDIATELY CASH
COLLATERALIZE THE THEN OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS.  SECTIONS 2.05
AND 8.02(C) SET FORTH CERTAIN ADDITIONAL REQUIREMENTS TO DELIVER CASH COLLATERAL
HEREUNDER.  FOR PURPOSES OF THIS SECTION 2.03, SECTION 2.05 AND SECTION8.02(C),
“CASH COLLATERALIZE” MEANS TO PLEDGE AND DEPOSIT WITH OR DELIVER TO THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE L/C ISSUER AND THE LENDERS, AS
COLLATERAL FOR THE L/C OBLIGATIONS, CASH OR DEPOSIT ACCOUNT BALANCES PURSUANT TO
DOCUMENTATION IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND
THE L/C ISSUER (WHICH DOCUMENTS ARE HEREBY CONSENTED TO BY THE LENDERS). 
DERIVATIVES OF SUCH TERM HAVE CORRESPONDING MEANINGS.  THE BORROWER HEREBY
GRANTS TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE L/C ISSUER AND THE
LENDERS, A SECURITY INTEREST IN ALL SUCH CASH, DEPOSIT ACCOUNTS AND ALL BALANCES
THEREIN AND ALL PROCEEDS OF THE FOREGOING.  CASH COLLATERAL SHALL BE MAINTAINED
IN BLOCKED, NON-INTEREST BEARING DEPOSIT ACCOUNTS AT BANK OF AMERICA.


 


(H)         APPLICABILITY OF ISP.  UNLESS OTHERWISE EXPRESSLY AGREED BY THE L/C
ISSUER AND THE BORROWER WHEN A LETTER OF CREDIT IS ISSUED (INCLUDING ANY SUCH
AGREEMENT APPLICABLE TO AN EXISTING LETTER OF CREDIT), THE RULES OF THE ISP
SHALL APPLY TO EACH LETTER OF CREDIT.


 


(I)          LETTER OF CREDIT FEES.  THE BORROWER SHALL PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER IN ACCORDANCE WITH ITS
APPLICABLE PERCENTAGE A LETTER OF CREDIT FEE (THE “LETTER OF CREDIT FEE”) FOR
EACH LETTER OF CREDIT EQUAL TO THE APPLICABLE RATE TIMES THE DAILY AMOUNT
AVAILABLE TO BE DRAWN UNDER SUCH LETTER OF CREDIT.  FOR PURPOSES OF COMPUTING
THE DAILY AMOUNT AVAILABLE TO BE DRAWN UNDER ANY LETTER OF CREDIT, THE AMOUNT OF
SUCH LETTER OF CREDIT SHALL BE DETERMINED IN ACCORDANCE WITH SECTION 1.06. 
LETTER OF CREDIT FEES SHALL BE (I) COMPUTED ON A QUARTERLY BASIS IN ARREARS AND
(II) DUE AND PAYABLE ON THE LAST BUSINESS DAY OF EACH MARCH, JUNE, SEPTEMBER AND
DECEMBER, COMMENCING WITH THE FIRST SUCH DATE TO OCCUR AFTER THE ISSUANCE OF
SUCH LETTER OF CREDIT, ON THE LETTER OF CREDIT EXPIRATION DATE AND THEREAFTER ON
DEMAND.  IF THERE IS ANY CHANGE IN THE APPLICABLE RATE DURING ANY QUARTER, THE
DAILY AMOUNT AVAILABLE TO BE DRAWN UNDER EACH LETTER OF CREDIT SHALL BE COMPUTED
AND MULTIPLIED BY THE APPLICABLE RATE SEPARATELY FOR EACH PERIOD DURING SUCH
QUARTER THAT SUCH APPLICABLE RATE WAS IN EFFECT.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED HEREIN, WHILE ANY OBLIGATION BEARS INTEREST AT THE
DEFAULT RATE PURSUANT TO SECTION 2.08(B), ALL LETTER OF CREDIT FEES SHALL ACCRUE
AT THE DEFAULT RATE.


 


(J)          FRONTING FEE AND DOCUMENTARY AND PROCESSING CHARGES PAYABLE TO L/C
ISSUER.  THE BORROWER SHALL PAY DIRECTLY TO THE L/C ISSUER FOR ITS OWN ACCOUNT A
FRONTING FEE WITH RESPECT TO EACH LETTER OF CREDIT, AT THE RATE PER ANNUM
SPECIFIED IN THE FEE LETTER, COMPUTED ON THE DAILY AMOUNT AVAILABLE TO BE DRAWN
UNDER SUCH LETTER OF CREDIT ON A QUARTERLY BASIS IN ARREARS.  SUCH FRONTING FEE
SHALL BE DUE AND PAYABLE ON THE TENTH BUSINESS DAY AFTER RECEIPT OF AN INVOICE
THEREFORE FOLLOWING THE END OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER IN
RESPECT OF THE MOST RECENTLY-ENDED QUARTERLY PERIOD (OR PORTION THEREOF, IN THE
CASE OF THE FIRST PAYMENT), COMMENCING WITH THE FIRST SUCH DATE TO OCCUR AFTER
THE ISSUANCE OF SUCH LETTER OF CREDIT, ON THE LETTER OF CREDIT EXPIRATION DATE
AND THEREAFTER ON DEMAND.  FOR PURPOSES OF COMPUTING THE DAILY AMOUNT AVAILABLE
TO BE DRAWN UNDER ANY LETTER OF CREDIT, THE AMOUNT OF SUCH LETTER OF CREDIT

 

34

--------------------------------------------------------------------------------


 


SHALL BE DETERMINED IN ACCORDANCE WITH SECTION 1.06.  IN ADDITION, THE BORROWER
SHALL PAY DIRECTLY TO THE L/C ISSUER FOR ITS OWN ACCOUNT THE CUSTOMARY ISSUANCE,
PRESENTATION, AMENDMENT AND OTHER PROCESSING FEES, AND OTHER STANDARD COSTS AND
CHARGES, OF THE L/C ISSUER RELATING TO LETTERS OF CREDIT AS FROM TIME TO TIME IN
EFFECT.  SUCH CUSTOMARY FEES AND STANDARD COSTS AND CHARGES ARE DUE AND PAYABLE
ON DEMAND AND ARE NONREFUNDABLE.


 


(K)         CONFLICT WITH ISSUER DOCUMENTS.  IN THE EVENT OF ANY CONFLICT
BETWEEN THE TERMS HEREOF AND THE TERMS OF ANY ISSUER DOCUMENT, THE TERMS HEREOF
SHALL CONTROL.


 


(L)          LETTERS OF CREDIT ISSUED FOR RESTRICTED
SUBSIDIARIES.  NOTWITHSTANDING THAT A LETTER OF CREDIT ISSUED OR OUTSTANDING
HEREUNDER IS IN SUPPORT OF ANY OBLIGATIONS OF, OR IS FOR THE ACCOUNT OF, A
RESTRICTED SUBSIDIARY, THE BORROWER SHALL BE OBLIGATED TO REIMBURSE THE L/C
ISSUER HEREUNDER FOR ANY AND ALL DRAWINGS UNDER SUCH LETTER OF CREDIT.  THE
BORROWER HEREBY ACKNOWLEDGES THAT THE ISSUANCE OF LETTERS OF CREDIT FOR THE
ACCOUNT OF RESTRICTED SUBSIDIARIES INURES TO THE BENEFIT OF THE BORROWER, AND
THAT THE BORROWER’S BUSINESS DERIVES SUBSTANTIAL BENEFITS FROM THE BUSINESSES OF
SUCH RESTRICTED SUBSIDIARIES.


 

2.04        Reserved.

 

2.05        Prepayments.

 


(A)         THE BORROWER MAY, UPON NOTICE TO THE ADMINISTRATIVE AGENT, AT ANY
TIME OR FROM TIME TO TIME VOLUNTARILY PREPAY LOANS IN WHOLE OR IN PART WITHOUT
PREMIUM OR PENALTY; PROVIDED THAT (I) SUCH NOTICE MUST BE RECEIVED BY THE
ADMINISTRATIVE AGENT NOT LATER THAN 11:00 A.M. (A) THREE BUSINESS DAYS PRIOR TO
ANY DATE OF PREPAYMENT OF EURODOLLAR RATE LOANS AND (B) ON THE DATE OF
PREPAYMENT OF BASE RATE LOANS; (II) ANY PREPAYMENT OF EURODOLLAR RATE LOANS
SHALL BE IN A PRINCIPAL AMOUNT OF $5,000,000 OR A WHOLE MULTIPLE OF $1,000,000
IN EXCESS THEREOF; AND (III) ANY PREPAYMENT OF BASE RATE LOANS SHALL BE IN A
PRINCIPAL AMOUNT OF $500,000 OR A WHOLE MULTIPLE OF $100,000 IN EXCESS THEREOF
OR, IN EACH CASE, IF LESS, THE ENTIRE PRINCIPAL AMOUNT THEREOF THEN
OUTSTANDING.  EACH SUCH NOTICE SHALL SPECIFY THE DATE AND AMOUNT OF SUCH
PREPAYMENT AND THE TYPE(S) OF LOANS TO BE PREPAID.  THE ADMINISTRATIVE AGENT
WILL PROMPTLY NOTIFY EACH LENDER OF ITS RECEIPT OF EACH SUCH NOTICE, AND OF THE
AMOUNT OF SUCH LENDER’S APPLICABLE PERCENTAGE OF SUCH PREPAYMENT.  IF SUCH
NOTICE IS GIVEN BY THE BORROWER, THE BORROWER SHALL MAKE SUCH PREPAYMENT AND THE
PAYMENT AMOUNT SPECIFIED IN SUCH NOTICE SHALL BE DUE AND PAYABLE ON THE DATE
SPECIFIED THEREIN.  ANY PREPAYMENT OF A EURODOLLAR RATE LOAN SHALL BE
ACCOMPANIED BY ALL ACCRUED INTEREST ON THE AMOUNT PREPAID, TOGETHER WITH ANY
ADDITIONAL AMOUNTS REQUIRED PURSUANT TO SECTION 3.05.  EACH SUCH PREPAYMENT
SHALL BE APPLIED TO THE LOANS OF THE LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE
APPLICABLE PERCENTAGES.


 


(B)         IF FOR ANY REASON THE TOTAL OUTSTANDINGS AT ANY TIME EXCEED THE
AGGREGATE COMMITMENTS THEN IN EFFECT, THE BORROWER SHALL IMMEDIATELY PREPAY
LOANS AND/OR CASH COLLATERALIZE THE L/C OBLIGATIONS IN AN AGGREGATE AMOUNT EQUAL
TO SUCH EXCESS; PROVIDED, HOWEVER, THAT THE BORROWER SHALL NOT BE REQUIRED TO
CASH COLLATERALIZE THE L/C OBLIGATIONS PURSUANT TO THIS SECTION 2.05(B) UNLESS
AFTER THE PREPAYMENT IN FULL OF THE LOANS THE TOTAL OUTSTANDINGS EXCEED THE
AGGREGATE COMMITMENTS THEN IN EFFECT.

 

35

--------------------------------------------------------------------------------


 


(C)         ANY NET CASH PROCEEDS THAT ARE EXCESS SALE PROCEEDS SHALL BE
IMMEDIATELY APPLIED AS A MANDATORY PREPAYMENT ON THE LOANS.


 


(D)         ANY EXTRAORDINARY RECEIPTS SHALL BE IMMEDIATELY APPLIED AS A
MANDATORY PREPAYMENT ON THE LOANS; PROVIDED, HOWEVER, THAT PREPAYMENTS UNDER
THIS SECTION 2.05(D) SHALL NOT BE REQUIRED UNTIL THE AGGREGATE AMOUNT OF
UNAPPLIED EXTRAORDINARY RECEIPTS EXCEEDS $5,000,000.


 


(E)         THE AGGREGATE AMOUNT OF ALL PREPAYMENTS UNDER SECTION 2.04(C) AND
(D) IN EXCESS OF $20,000,000 SHALL REDUCE THE AGGREGATE COMMITMENTS BY THE
AMOUNT OF SUCH EXCESS.


 

2.06        Termination or Reduction of Commitments.  The Borrower may, upon
notice to the Administrative Agent, terminate the Aggregate Commitments, or from
time to time permanently reduce the Aggregate Commitments; provided that (i) any
such notice shall be received by the Administrative Agent not later than 11:00
a.m. five Business Days prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $10,000,000 or any
whole multiple of $1,000,000 in excess thereof, (iii) the Borrower shall not
terminate or reduce the Aggregate Commitments if, after giving effect thereto
and to any concurrent prepayments hereunder, the Total Outstandings would exceed
the Aggregate Commitments, and (iv) if, after giving effect to any reduction of
the Aggregate Commitments, the Letter of Credit Sublimit exceeds the amount of
the Aggregate Commitments, such Sublimit shall be automatically reduced by the
amount of such excess.  The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Aggregate
Commitments.  Any reduction of the Aggregate Commitments shall be applied to the
Commitment of each Lender according to its Applicable Percentage.  All fees
accrued until the effective date of any termination of the Aggregate Commitments
shall be paid on the effective date of such termination.

 

2.07        Repayment of Loans.  The Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of Loans outstanding on such date.

 

2.08        Interest.

 


(A)         SUBJECT TO THE PROVISIONS OF SUBSECTION (B) BELOW, (I) EACH
EURODOLLAR RATE LOAN SHALL BEAR INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT
THEREOF FOR EACH INTEREST PERIOD AT A RATE PER ANNUM EQUAL TO THE EURODOLLAR
RATE FOR SUCH INTEREST PERIOD PLUS THE APPLICABLE RATE; AND (II) EACH BASE RATE
LOAN SHALL BEAR INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT THEREOF FROM THE
APPLICABLE BORROWING DATE AT A RATE PER ANNUM EQUAL TO THE BASE RATE PLUS THE
APPLICABLE RATE.


 


(B)         IF ANY OBLIGATION IS NOT PAID WHEN DUE (WITHOUT REGARD TO ANY
APPLICABLE GRACE PERIODS), WHETHER AT STATED MATURITY, BY ACCELERATION OR
OTHERWISE, SUCH AMOUNT SHALL THEREAFTER BEAR INTEREST AT A FLUCTUATING INTEREST
RATE PER ANNUM AT ALL TIMES EQUAL TO THE DEFAULT RATE TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAWS.  ACCRUED AND UNPAID INTEREST ON PAST DUE AMOUNTS
(INCLUDING INTEREST ON PAST DUE INTEREST) SHALL BE DUE AND PAYABLE UPON DEMAND.


 


(C)         INTEREST ON EACH LOAN SHALL BE DUE AND PAYABLE IN ARREARS ON EACH
INTEREST PAYMENT DATE APPLICABLE THERETO AND AT SUCH OTHER TIMES AS MAY BE
SPECIFIED HEREIN.  INTEREST

 

36

--------------------------------------------------------------------------------


 


HEREUNDER SHALL BE DUE AND PAYABLE IN ACCORDANCE WITH THE TERMS HEREOF BEFORE
AND AFTER JUDGMENT, AND BEFORE AND AFTER THE COMMENCEMENT OF ANY PROCEEDING WITH
RESPECT TO THE BORROWER UNDER ANY DEBTOR RELIEF LAW.


 

2.09        Fees.  In addition to certain fees described in subsections (i) and
(j) of Section 2.03:

 


(A)         COMMITMENT FEE.  THE BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT
FOR THE ACCOUNT OF EACH LENDER IN ACCORDANCE WITH ITS APPLICABLE PERCENTAGE, A
COMMITMENT FEE EQUAL TO THE APPLICABLE RATE TIMES THE ACTUAL DAILY AMOUNT BY
WHICH THE AGGREGATE COMMITMENTS EXCEED THE SUM OF (I) THE OUTSTANDING AMOUNT OF
LOANS AND (II) THE OUTSTANDING AMOUNT OF L/C OBLIGATIONS.  THE COMMITMENT FEE
SHALL ACCRUE AT ALL TIMES DURING THE AVAILABILITY PERIOD, INCLUDING AT ANY TIME
DURING WHICH ONE OR MORE OF THE CONDITIONS IN ARTICLE IV IS NOT MET, AND SHALL
BE DUE AND PAYABLE QUARTERLY IN ARREARS ON THE LAST BUSINESS DAY OF EACH MARCH,
JUNE, SEPTEMBER AND DECEMBER, COMMENCING WITH THE FIRST SUCH DATE TO OCCUR AFTER
THE CLOSING DATE, AND ON THE MATURITY DATE.  THE COMMITMENT FEE SHALL BE
CALCULATED QUARTERLY IN ARREARS, AND IF THERE IS ANY CHANGE IN THE APPLICABLE
RATE DURING ANY QUARTER, THE ACTUAL DAILY AMOUNT SHALL BE COMPUTED AND
MULTIPLIED BY THE APPLICABLE RATE SEPARATELY FOR EACH PERIOD DURING SUCH QUARTER
THAT SUCH APPLICABLE RATE WAS IN EFFECT.


 


(B)         OTHER FEES.            (I)  THE BORROWER SHALL PAY TO THE ARRANGER
AND THE ADMINISTRATIVE AGENT FOR THEIR OWN RESPECTIVE ACCOUNTS FEES IN THE
AMOUNTS AND AT THE TIMES SPECIFIED IN THE FEE LETTER.  SUCH FEES SHALL BE FULLY
EARNED WHEN PAID AND SHALL NOT BE REFUNDABLE FOR ANY REASON WHATSOEVER.


 

(I)              THE BORROWER SHALL PAY TO THE LENDERS SUCH FEES AS SHALL HAVE
BEEN SEPARATELY AGREED UPON IN WRITING IN THE AMOUNTS AND AT THE TIMES SO
SPECIFIED.  SUCH FEES SHALL BE FULLY EARNED WHEN PAID AND SHALL NOT BE
REFUNDABLE FOR ANY REASON WHATSOEVER.

 

2.10        Computation of Interest and Fees.  All computations of interest for
Base Rate Loans when the Base Rate is determined by Bank of America’s “prime
rate” shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed.  All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year).  Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

2.11        Evidence of Debt.

 


(A)         THE CREDIT EXTENSIONS MADE BY EACH LENDER SHALL BE EVIDENCED BY ONE
OR MORE ACCOUNTS OR RECORDS MAINTAINED BY SUCH LENDER AND BY THE ADMINISTRATIVE
AGENT IN THE ORDINARY COURSE OF BUSINESS.  THE ACCOUNTS OR RECORDS MAINTAINED BY
THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL BE CONCLUSIVE ABSENT MANIFEST
ERROR OF THE AMOUNT OF THE CREDIT EXTENSIONS MADE

 

37

--------------------------------------------------------------------------------


 


BY THE LENDERS TO THE BORROWER AND THE INTEREST AND PAYMENTS THEREON.  ANY
FAILURE TO SO RECORD OR ANY ERROR IN DOING SO SHALL NOT, HOWEVER, LIMIT OR
OTHERWISE AFFECT THE OBLIGATION OF THE BORROWER HEREUNDER TO PAY ANY AMOUNT
OWING WITH RESPECT TO THE OBLIGATIONS.  IN THE EVENT OF ANY CONFLICT BETWEEN THE
ACCOUNTS AND RECORDS MAINTAINED BY ANY LENDER AND THE ACCOUNTS AND RECORDS OF
THE ADMINISTRATIVE AGENT IN RESPECT OF SUCH MATTERS, THE ACCOUNTS AND RECORDS OF
THE ADMINISTRATIVE AGENT SHALL CONTROL IN THE ABSENCE OF MANIFEST ERROR.  UPON
THE REQUEST OF ANY LENDER MADE THROUGH THE ADMINISTRATIVE AGENT, THE BORROWER
SHALL EXECUTE AND DELIVER TO SUCH LENDER (THROUGH THE ADMINISTRATIVE AGENT) A
NOTE, WHICH SHALL EVIDENCE SUCH LENDER’S LOANS IN ADDITION TO SUCH ACCOUNTS OR
RECORDS.  EACH LENDER MAY ATTACH SCHEDULES TO ITS NOTE AND ENDORSE THEREON THE
DATE, TYPE (IF APPLICABLE), AMOUNT AND MATURITY OF ITS LOANS AND PAYMENTS WITH
RESPECT THERETO.


 


(B)         IN ADDITION TO THE ACCOUNTS AND RECORDS REFERRED TO IN SUBSECTION
(A), EACH LENDER AND THE ADMINISTRATIVE AGENT SHALL MAINTAIN IN ACCORDANCE WITH
ITS USUAL PRACTICE ACCOUNTS OR RECORDS EVIDENCING THE PURCHASES AND SALES BY
SUCH LENDER OF PARTICIPATIONS IN LETTERS OF CREDIT.  IN THE EVENT OF ANY
CONFLICT BETWEEN THE ACCOUNTS AND RECORDS MAINTAINED BY THE ADMINISTRATIVE AGENT
AND THE ACCOUNTS AND RECORDS OF ANY LENDER IN RESPECT OF SUCH MATTERS, THE
ACCOUNTS AND RECORDS OF THE ADMINISTRATIVE AGENT SHALL CONTROL IN THE ABSENCE OF
MANIFEST ERROR.


 

2.12        Payments Generally; Administrative Agent’s Clawback.

 


(A)         GENERAL.  ALL PAYMENTS TO BE MADE BY THE BORROWER SHALL BE MADE
WITHOUT CONDITION OR DEDUCTION FOR ANY COUNTERCLAIM, DEFENSE, RECOUPMENT OR
SETOFF.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, ALL PAYMENTS BY THE
BORROWER HEREUNDER SHALL BE MADE TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF
THE RESPECTIVE LENDERS TO WHICH SUCH PAYMENT IS OWED, AT THE ADMINISTRATIVE
AGENT’S OFFICE IN DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS NOT LATER THAN 2:00
P.M. ON THE DATE SPECIFIED HEREIN.  THE ADMINISTRATIVE AGENT WILL PROMPTLY
DISTRIBUTE TO EACH LENDER ITS APPLICABLE PERCENTAGE (OR OTHER APPLICABLE SHARE
AS PROVIDED HEREIN) OF SUCH PAYMENT IN LIKE FUNDS AS RECEIVED BY WIRE TRANSFER
TO SUCH LENDER’S LENDING OFFICE.  ALL PAYMENTS RECEIVED BY THE ADMINISTRATIVE
AGENT AFTER 2:00 P.M. SHALL BE DEEMED RECEIVED ON THE NEXT SUCCEEDING BUSINESS
DAY AND ANY APPLICABLE INTEREST OR FEE SHALL CONTINUE TO ACCRUE.  IF ANY PAYMENT
TO BE MADE BY THE BORROWER SHALL COME DUE ON A DAY OTHER THAN A BUSINESS DAY,
PAYMENT SHALL BE MADE ON THE NEXT FOLLOWING BUSINESS DAY, AND SUCH EXTENSION OF
TIME SHALL BE REFLECTED IN COMPUTING INTEREST OR FEES, AS THE CASE MAY BE.


 


(B)                   (I)  FUNDING BY LENDERS; PRESUMPTION BY ADMINISTRATIVE
AGENT.  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A LENDER
PRIOR TO THE PROPOSED DATE OF ANY BORROWING OF EURODOLLAR RATE LOANS (OR, IN THE
CASE OF ANY BORROWING OF BASE RATE LOANS, PRIOR TO 12:00 NOON ON THE DATE OF
SUCH BORROWING) THAT SUCH LENDER WILL NOT MAKE AVAILABLE TO THE ADMINISTRATIVE
AGENT SUCH LENDER’S SHARE OF SUCH BORROWING, THE ADMINISTRATIVE AGENT MAY ASSUME
THAT SUCH LENDER HAS MADE SUCH SHARE AVAILABLE ON SUCH DATE IN ACCORDANCE WITH
SECTION 2.02 (OR, IN THE CASE OF A BORROWING OF BASE RATE LOANS, THAT SUCH
LENDER HAS MADE SUCH SHARE AVAILABLE IN ACCORDANCE WITH AND AT THE TIME REQUIRED
BY SECTION 2.02) AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO
THE BORROWER A CORRESPONDING AMOUNT.  IN SUCH EVENT, IF A LENDER HAS NOT IN FACT
MADE ITS SHARE OF THE APPLICABLE BORROWING AVAILABLE TO THE ADMINISTRATIVE
AGENT, THEN THE APPLICABLE LENDER AND THE BORROWER SEVERALLY AGREE TO PAY TO THE
ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT IN
IMMEDIATELY

 

38

--------------------------------------------------------------------------------


 


AVAILABLE FUNDS WITH INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE
SUCH AMOUNT IS MADE AVAILABLE TO THE BORROWER TO BUT EXCLUDING THE DATE OF
PAYMENT TO THE ADMINISTRATIVE AGENT, AT (A) IN THE CASE OF A PAYMENT TO BE MADE
BY SUCH LENDER, THE GREATER OF THE FEDERAL FUNDS RATE AND A RATE DETERMINED BY
THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK
COMPENSATION AND (B) IN THE CASE OF A PAYMENT TO BE MADE BY THE BORROWER, THE
INTEREST RATE APPLICABLE TO BASE RATE LOANS.  IF THE BORROWER AND SUCH LENDER
SHALL PAY SUCH INTEREST TO THE ADMINISTRATIVE AGENT FOR THE SAME OR AN
OVERLAPPING PERIOD, THE ADMINISTRATIVE AGENT SHALL PROMPTLY REMIT TO THE
BORROWER THE AMOUNT OF SUCH INTEREST PAID BY THE BORROWER FOR SUCH PERIOD.  IF
SUCH LENDER PAYS ITS SHARE OF THE APPLICABLE BORROWING TO THE ADMINISTRATIVE
AGENT, THEN THE AMOUNT SO PAID SHALL CONSTITUTE SUCH LENDER’S LOAN INCLUDED IN
SUCH BORROWING.  ANY PAYMENT BY THE BORROWER SHALL BE WITHOUT PREJUDICE TO ANY
CLAIM THE BORROWER MAY HAVE AGAINST A LENDER THAT SHALL HAVE FAILED TO MAKE SUCH
PAYMENT TO THE ADMINISTRATIVE AGENT.


 

(II)             PAYMENTS BY BORROWER; PRESUMPTIONS BY ADMINISTRATIVE
AGENT.  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM THE
BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF THE LENDERS OR THE L/C ISSUER HEREUNDER THAT THE
BORROWER WILL NOT MAKE SUCH PAYMENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT
THE BORROWER HAS MADE SUCH PAYMENT ON SUCH DATE IN ACCORDANCE HEREWITH AND MAY,
IN RELIANCE UPON SUCH ASSUMPTION, DISTRIBUTE TO THE LENDERS OR THE L/C ISSUER,
AS THE CASE MAY BE, THE AMOUNT DUE.  IN SUCH EVENT, IF THE BORROWER HAS NOT IN
FACT MADE SUCH PAYMENT, THEN EACH OF THE LENDERS OR THE L/C ISSUER, AS THE CASE
MAY BE, SEVERALLY AGREES TO REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON
DEMAND THE AMOUNT SO DISTRIBUTED TO SUCH LENDER OR THE L/C ISSUER, IN
IMMEDIATELY AVAILABLE FUNDS WITH INTEREST THEREON, FOR EACH DAY FROM AND
INCLUDING THE DATE SUCH AMOUNT IS DISTRIBUTED TO IT TO BUT EXCLUDING THE DATE OF
PAYMENT TO THE ADMINISTRATIVE AGENT, AT THE GREATER OF THE FEDERAL FUNDS RATE
AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING
INDUSTRY RULES ON INTERBANK COMPENSATION.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 


(C)         FAILURE TO SATISFY CONDITIONS PRECEDENT.  IF ANY LENDER MAKES
AVAILABLE TO THE ADMINISTRATIVE AGENT FUNDS FOR ANY LOAN TO BE MADE BY SUCH
LENDER AS PROVIDED IN THE FOREGOING PROVISIONS OF THIS ARTICLE II, AND SUCH
FUNDS ARE NOT MADE AVAILABLE TO THE BORROWER BY THE ADMINISTRATIVE AGENT BECAUSE
THE CONDITIONS TO THE APPLICABLE CREDIT EXTENSION SET FORTH IN ARTICLE IV ARE
NOT SATISFIED OR WAIVED IN ACCORDANCE WITH THE TERMS HEREOF, THE ADMINISTRATIVE
AGENT SHALL RETURN SUCH FUNDS (IN LIKE FUNDS AS RECEIVED FROM SUCH LENDER) TO
SUCH LENDER, WITHOUT INTEREST.


 


(D)                   OBLIGATIONS OF LENDERS SEVERAL.  THE OBLIGATIONS OF THE
LENDERS HEREUNDER TO MAKE LOANS, TO FUND PARTICIPATIONS IN LETTERS OF CREDIT AND
TO MAKE PAYMENTS PURSUANT TO SECTION 10.04(C) ARE SEVERAL AND NOT JOINT.  THE
FAILURE OF ANY LENDER TO MAKE ANY LOAN, TO FUND ANY SUCH PARTICIPATION OR TO
MAKE ANY PAYMENT UNDER SECTION 10.04(C) ON ANY DATE REQUIRED HEREUNDER SHALL NOT
RELIEVE ANY OTHER LENDER OF ITS CORRESPONDING OBLIGATION TO DO SO ON SUCH

 

39

--------------------------------------------------------------------------------


 


DATE, AND NO LENDER SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO
SO MAKE ITS LOAN, TO PURCHASE ITS PARTICIPATION OR TO MAKE ITS PAYMENT UNDER
SECTION 10.04(C).


 


(E)         FUNDING SOURCE.  NOTHING HEREIN SHALL BE DEEMED TO OBLIGATE ANY
LENDER TO OBTAIN THE FUNDS FOR ANY LOAN IN ANY PARTICULAR PLACE OR MANNER OR TO
CONSTITUTE A REPRESENTATION BY ANY LENDER THAT IT HAS OBTAINED OR WILL OBTAIN
THE FUNDS FOR ANY LOAN IN ANY PARTICULAR PLACE OR MANNER.


 

2.13        Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Loans made by it, or the
participations in L/C Obligations held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Loans or
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and subparticipations in L/C
Obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:

 


(A)         IF ANY SUCH PARTICIPATIONS OR SUBPARTICIPATIONS ARE PURCHASED AND
ALL OR ANY PORTION OF THE PAYMENT GIVING RISE THERETO IS RECOVERED, SUCH
PARTICIPATIONS OR SUBPARTICIPATIONS SHALL BE RESCINDED AND THE PURCHASE PRICE
RESTORED TO THE EXTENT OF SUCH RECOVERY, WITHOUT INTEREST; AND


 


(B)         THE PROVISIONS OF THIS SECTION SHALL NOT BE CONSTRUED TO APPLY TO
(X) ANY PAYMENT MADE BY THE BORROWER PURSUANT TO AND IN ACCORDANCE WITH THE
EXPRESS TERMS OF THIS AGREEMENT OR (Y) ANY PAYMENT OBTAINED BY A LENDER AS
CONSIDERATION FOR THE ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY OF ITS
LOANS OR SUBPARTICIPATIONS IN L/C OBLIGATIONS TO ANY ASSIGNEE OR PARTICIPANT,
OTHER THAN TO THE BORROWER OR ANY RESTRICTED SUBSIDIARY THEREOF (AS TO WHICH THE
PROVISIONS OF THIS SECTION SHALL APPLY).


 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14        Increase in Commitments.

 


(A)         REQUEST FOR INCREASE.  PROVIDED THERE EXISTS NO DEFAULT, UPON NOTICE
TO THE ADMINISTRATIVE AGENT (WHICH SHALL PROMPTLY NOTIFY THE LENDERS), THE
BORROWER MAY FROM TIME TO TIME, REQUEST AN INCREASE IN THE AGGREGATE COMMITMENTS
BY AN AMOUNT (FOR ALL SUCH REQUESTS) NOT EXCEEDING $50,000,000; PROVIDED THAT
(I) ANY SUCH REQUEST FOR AN INCREASE SHALL BE IN A MINIMUM AMOUNT OF $5,000,000,
AND (II) THE BORROWER MAY MAKE A MAXIMUM OF THREE SUCH REQUESTS.  AT THE TIME OF
SENDING SUCH NOTICE, THE BORROWER (IN CONSULTATION WITH THE ADMINISTRATIVE
AGENT) SHALL SPECIFY THE TIME PERIOD WITHIN WHICH EACH LENDER IS REQUESTED TO

 

40

--------------------------------------------------------------------------------


 


RESPOND (WHICH SHALL IN NO EVENT BE LESS THAN TEN BUSINESS DAYS FROM THE DATE OF
DELIVERY OF SUCH NOTICE TO THE LENDERS).


 


(B)         LENDER ELECTIONS TO INCREASE.  EACH LENDER SHALL NOTIFY THE
ADMINISTRATIVE AGENT WITHIN SUCH TIME PERIOD WHETHER OR NOT IT AGREES TO
INCREASE ITS COMMITMENT AND, IF SO, WHETHER BY AN AMOUNT EQUAL TO, GREATER THAN,
OR LESS THAN ITS APPLICABLE PERCENTAGE OF SUCH REQUESTED INCREASE.  ANY LENDER
NOT RESPONDING WITHIN SUCH TIME PERIOD SHALL BE DEEMED TO HAVE DECLINED TO
INCREASE ITS COMMITMENT.


 


(C)         NOTIFICATION BY ADMINISTRATIVE AGENT; ADDITIONAL LENDERS.  THE
ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER AND EACH LENDER OF THE LENDERS’
RESPONSES TO EACH REQUEST MADE HEREUNDER.  TO ACHIEVE THE FULL AMOUNT OF A
REQUESTED INCREASE AND SUBJECT TO THE APPROVAL OF THE ADMINISTRATIVE AGENT AND
THE L/C ISSUER (WHICH APPROVALS SHALL NOT BE UNREASONABLY WITHHELD), THE
BORROWER MAY ALSO INVITE ADDITIONAL ELIGIBLE ASSIGNEES TO BECOME LENDERS
PURSUANT TO A JOINDER AGREEMENT IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE ADMINISTRATIVE AGENT AND ITS COUNSEL.


 


(D)         EFFECTIVE DATE AND ALLOCATIONS.  IF THE AGGREGATE COMMITMENTS ARE
INCREASED IN ACCORDANCE WITH THIS SECTION, THE ADMINISTRATIVE AGENT AND THE
BORROWER SHALL DETERMINE THE EFFECTIVE DATE (THE “INCREASE EFFECTIVE DATE”) AND
THE FINAL ALLOCATION OF SUCH INCREASE.  THE ADMINISTRATIVE AGENT SHALL PROMPTLY
NOTIFY THE BORROWER AND THE LENDERS OF THE FINAL ALLOCATION OF SUCH INCREASE AND
THE INCREASE EFFECTIVE DATE.


 


(E)         CONDITIONS TO EFFECTIVENESS OF INCREASE.  AS A CONDITION PRECEDENT
TO SUCH INCREASE, THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT A
CERTIFICATE OF THE BORROWER DATED AS OF THE INCREASE EFFECTIVE DATE (IN
SUFFICIENT COPIES FOR EACH LENDER) SIGNED BY A RESPONSIBLE OFFICER OF THE
BORROWER (I) CERTIFYING AND ATTACHING THE RESOLUTIONS ADOPTED BY THE BORROWER
APPROVING OR CONSENTING TO SUCH INCREASE (AND CERTIFYING THAT EACH OTHER LOAN
PARTY HAS APPROVED OR CONSENTED TO SUCH INCREASE, ATTACHING COPIES OF ANY
RESOLUTIONS ADOPTED BY SUCH LOAN PARTIES NOT PREVIOUSLY DELIVERED TO THE
ADMINISTRATIVE AGENT EVIDENCING SUCH APPROVAL OR CONSENT), AND (II) CERTIFYING
THAT, BEFORE AND AFTER GIVING EFFECT TO SUCH INCREASE, (A) THE REPRESENTATIONS
AND WARRANTIES CONTAINED IN ARTICLE V AND THE OTHER LOAN DOCUMENTS ARE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE INCREASE EFFECTIVE DATE,
EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES SPECIFICALLY REFER
TO AN EARLIER DATE, IN WHICH CASE THEY ARE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS OF SUCH EARLIER DATE, AND EXCEPT THAT FOR PURPOSES OF THIS
SECTION 2.14, THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SUBSECTIONS (A)
AND (B) OF SECTION 5.05 SHALL BE DEEMED TO REFER TO THE MOST RECENT STATEMENTS
FURNISHED PURSUANT TO CLAUSES (A) AND (B), RESPECTIVELY, OF SECTION 6.01, (B) NO
DEFAULT EXISTS, AND (C) THE FINANCIAL COVENANTS CONTAINED IN SECTION 7.21 ARE
SATISFIED ON A PRO FORMA BASIS AFTER GIVING EFFECT TO ANY INCREMENTAL BORROWING
ASSOCIATED WITH SUCH INCREASE AND FOR THE MOST RECENT DETERMINATION PERIOD.  THE
BORROWER SHALL PREPAY ANY LOANS OUTSTANDING ON THE INCREASE EFFECTIVE DATE (AND
PAY ANY ADDITIONAL AMOUNTS REQUIRED PURSUANT TO SECTION 3.05) TO THE EXTENT
NECESSARY TO KEEP THE OUTSTANDING LOANS RATABLE WITH ANY REVISED APPLICABLE
PERCENTAGES ARISING FROM ANY NONRATABLE INCREASE IN THE COMMITMENTS UNDER THIS
SECTION.


 


(F)          CONFLICTING PROVISIONS.  THIS SECTION SHALL SUPERSEDE ANY
PROVISIONS IN SECTIONS 2.13 OR 10.01 TO THE CONTRARY.

 

41

--------------------------------------------------------------------------------


 


ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY


 

3.01        Taxes.

 


(A)         PAYMENTS FREE OF TAXES.  ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF
ANY OBLIGATION OF THE BORROWER HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL
BE MADE FREE AND CLEAR OF AND WITHOUT REDUCTION OR WITHHOLDING FOR ANY
INDEMNIFIED TAXES OR OTHER TAXES, PROVIDED THAT IF THE BORROWER SHALL BE
REQUIRED BY APPLICABLE LAW TO DEDUCT ANY INDEMNIFIED TAXES (INCLUDING ANY OTHER
TAXES) FROM SUCH PAYMENTS, THEN (I) THE SUM PAYABLE SHALL BE INCREASED AS
NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS
APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION) THE ADMINISTRATIVE
AGENT, LENDER OR L/C ISSUER, AS THE CASE MAY BE, RECEIVES AN AMOUNT EQUAL TO THE
SUM IT WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE, (II) THE BORROWER
SHALL MAKE SUCH DEDUCTIONS AND (III) THE BORROWER SHALL TIMELY PAY THE FULL
AMOUNT DEDUCTED TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH
APPLICABLE LAW.


 


(B)         PAYMENT OF OTHER TAXES BY THE BORROWER.  WITHOUT LIMITING THE
PROVISIONS OF SUBSECTION (A) ABOVE, THE BORROWER SHALL TIMELY PAY ANY OTHER
TAXES TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(C)         INDEMNIFICATION BY THE BORROWER.  THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT, EACH LENDER AND THE L/C ISSUER, WITHIN 10 DAYS AFTER
DEMAND THEREFOR, FOR THE FULL AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER TAXES
(INCLUDING INDEMNIFIED TAXES OR OTHER TAXES IMPOSED OR ASSERTED ON OR
ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION) PAID BY THE ADMINISTRATIVE
AGENT, SUCH LENDER OR THE L/C ISSUER, AS THE CASE MAY BE, AND ANY PENALTIES,
INTEREST AND REASONABLE EXPENSES ARISING THEREFROM OR WITH RESPECT THERETO,
WHETHER OR NOT SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY
IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY.  A CERTIFICATE AS TO
THE AMOUNT OF SUCH PAYMENT OR LIABILITY DELIVERED TO THE BORROWER BY A LENDER OR
THE L/C ISSUER (WITH A COPY TO THE ADMINISTRATIVE AGENT), OR BY THE
ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON BEHALF OF A LENDER OR THE L/C
ISSUER, SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


 


(D)         EVIDENCE OF PAYMENTS.  AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF
INDEMNIFIED TAXES OR OTHER TAXES BY THE BORROWER TO A GOVERNMENTAL AUTHORITY,
THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A
CERTIFIED COPY OF A RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING
SUCH PAYMENT, A COPY OF THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF
SUCH PAYMENT REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(E)         STATUS OF LENDERS.  EACH FOREIGN LENDER THAT IS ENTITLED TO AN
EXEMPTION FROM OR REDUCTION OF WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION
IN WHICH THE BORROWER IS RESIDENT FOR TAX PURPOSES, OR ANY TREATY TO WHICH SUCH
JURISDICTION IS A PARTY, WITH RESPECT TO PAYMENTS HEREUNDER OR UNDER ANY OTHER
LOAN DOCUMENT SHALL DELIVER TO THE BORROWER (WITH A COPY TO THE ADMINISTRATIVE
AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW OR REASONABLY
REQUESTED BY THE BORROWER OR THE ADMINISTRATIVE AGENT, SUCH PROPERLY COMPLETED
AND EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AS WILL PERMIT SUCH
PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE OF WITHHOLDING.  IN
ADDITION, ANY LENDER, IF REQUESTED BY THE

 

42

--------------------------------------------------------------------------------


 


BORROWER OR THE ADMINISTRATIVE AGENT, SHALL DELIVER SUCH OTHER DOCUMENTATION
PRESCRIBED BY APPLICABLE LAW OR REASONABLY REQUESTED BY THE BORROWER OR THE
ADMINISTRATIVE AGENT AS WILL ENABLE THE BORROWER OR THE ADMINISTRATIVE AGENT TO
DETERMINE WHETHER OR NOT SUCH LENDER IS SUBJECT TO BACKUP WITHHOLDING OR
INFORMATION REPORTING REQUIREMENTS.


 

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, each Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

 

(I)              DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN
CLAIMING ELIGIBILITY FOR BENEFITS OF AN INCOME TAX TREATY TO WHICH THE UNITED
STATES IS A PARTY,

 

(II)             DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8ECI,

 

(III)            IN THE CASE OF A FOREIGN LENDER CLAIMING THE BENEFITS OF THE
EXEMPTION FOR PORTFOLIO INTEREST UNDER SECTION 881(C) OF THE CODE, (X) A
CERTIFICATE TO THE EFFECT THAT SUCH FOREIGN LENDER IS NOT (A) A “BANK” WITHIN
THE MEANING OF SECTION 881(C)(3)(A) OF THE CODE, (B) A HOLDER OF TEN PERCENT
(10%) OR MORE OF THE CAPITAL OR PROFITS INTERESTS OF THE BORROWER WITHIN THE
MEANING OF SECTION 871(H)(3)(B) OF THE CODE, OR (C) A “CONTROLLED FOREIGN
CORPORATION” DESCRIBED IN SECTION 881(C)(3)(C) OF THE CODE AND (Y) DULY
COMPLETED COPIES OF  INTERNAL REVENUE SERVICE FORM W-8BEN, OR

 

(IV)            ANY OTHER FORM PRESCRIBED BY APPLICABLE LAW AS A BASIS FOR
CLAIMING EXEMPTION FROM OR A REDUCTION IN UNITED STATES FEDERAL WITHHOLDING TAX
DULY COMPLETED TOGETHER WITH SUCH SUPPLEMENTARY DOCUMENTATION AS MAY BE
PRESCRIBED BY APPLICABLE LAW TO PERMIT THE BORROWER TO DETERMINE THE WITHHOLDING
OR DEDUCTION REQUIRED TO BE MADE.

 


(F)          UNITED STATES LENDERS.  UPON REQUEST OF THE BORROWER OR THE
ADMINISTRATIVE AGENT, A LENDER THAT IS A UNITED STATES PERSON WITHIN THE MEANING
OF SECTION 7701(A)(30) OF THE CODE SHALL DELIVER TO SUCH REQUESTING PARTY (IN
SUCH NUMBER OF COPIES AS SHALL BE REQUESTED THEREBY) DULY COMPLETED COPIES OF
INTERNAL REVENUE SERVICE FORM W-9, OR ANY SUCCESSOR OR OTHER APPLICABLE FORM.


 


(G)         TREATMENT OF CERTAIN REFUNDS.  IF THE ADMINISTRATIVE AGENT, ANY
LENDER OR THE L/C ISSUER DETERMINES, IN ITS SOLE DISCRETION, THAT IT HAS
RECEIVED A REFUND OF ANY TAXES OR OTHER TAXES AS TO WHICH IT HAS BEEN
INDEMNIFIED BY THE BORROWER OR WITH RESPECT TO WHICH THE BORROWER HAS PAID
ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION, IT SHALL PAY TO THE BORROWER AN
AMOUNT EQUAL TO SUCH REFUND (BUT ONLY TO THE EXTENT OF INDEMNITY PAYMENTS MADE,
OR ADDITIONAL AMOUNTS PAID, BY THE BORROWER UNDER THIS SECTION WITH RESPECT TO
THE TAXES OR OTHER TAXES GIVING RISE TO SUCH REFUND), NET OF ALL OUT-OF-POCKET
EXPENSES OF THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE L/C ISSUER, AS THE CASE
MAY BE, AND WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID BY THE RELEVANT
GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH REFUND), PROVIDED THAT THE BORROWER,
UPON THE REQUEST OF THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE L/C ISSUER,
AGREES

 

43

--------------------------------------------------------------------------------


 


TO REPAY THE AMOUNT PAID OVER TO THE BORROWER (PLUS ANY PENALTIES, INTEREST OR
OTHER CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL AUTHORITY) TO THE
ADMINISTRATIVE AGENT, SUCH LENDER OR THE L/C ISSUER IN THE EVENT THE
ADMINISTRATIVE AGENT, SUCH LENDER OR THE L/C ISSUER IS REQUIRED TO REPAY SUCH
REFUND TO SUCH GOVERNMENTAL AUTHORITY.  THIS SUBSECTION SHALL NOT BE CONSTRUED
TO REQUIRE THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER TO MAKE
AVAILABLE ITS TAX RETURNS (OR ANY OTHER INFORMATION RELATING TO ITS TAXES THAT
IT DEEMS CONFIDENTIAL) TO THE BORROWER OR ANY OTHER PERSON.


 

3.02        Illegality.  If any Lender determines that any Change in Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Eurodollar Rate Loans, or to determine or charge interest rates based upon
the Eurodollar Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligation of
such Lender to make or continue Eurodollar Rate Loans or to convert Base Rate
Loans to Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans.  Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.

 

3.03        Inability to Determine Rates.  If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan , or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender.  Thereafter, the obligation of the Lenders
to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.

 

3.04        Increased Costs; Reserves on Eurodollar Rate Loans.

 


(A)         INCREASED COSTS GENERALLY.  IF ANY CHANGE IN LAW SHALL:

 

(I)              IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT,
COMPULSORY LOAN, INSURANCE CHARGE OR SIMILAR REQUIREMENT AGAINST ASSETS OF,
DEPOSITS WITH

 

44

--------------------------------------------------------------------------------


 

OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED OR PARTICIPATED IN BY, ANY LENDER
(EXCEPT ANY RESERVE REQUIREMENT CONTEMPLATED BY SECTION 3.04(E)) OR THE L/C
ISSUER;

 

(II)             SUBJECT ANY LENDER OR THE L/C ISSUER TO ANY TAX OF ANY KIND
WHATSOEVER WITH RESPECT TO THIS AGREEMENT, ANY LETTER OF CREDIT, ANY
PARTICIPATION IN A LETTER OF CREDIT OR ANY EURODOLLAR RATE LOAN MADE BY IT, OR
CHANGE THE BASIS OF TAXATION OF PAYMENTS TO SUCH LENDER OR THE L/C ISSUER IN
RESPECT THEREOF (EXCEPT FOR INDEMNIFIED TAXES OR OTHER TAXES COVERED BY
SECTION 3.01 AND THE IMPOSITION OF, OR ANY CHANGE IN THE RATE OF, ANY EXCLUDED
TAX PAYABLE BY SUCH LENDER OR THE L/C ISSUER); OR

 

(III)            IMPOSE ON ANY LENDER OR THE L/C ISSUER OR THE LONDON INTERBANK
MARKET ANY OTHER CONDITION, COST OR EXPENSE AFFECTING THIS AGREEMENT OR
EURODOLLAR RATE LOANS MADE BY SUCH LENDER OR ANY LETTER OF CREDIT OR
PARTICIPATION THEREIN;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

 


(B)         CAPITAL REQUIREMENTS.  IF ANY LENDER OR THE L/C ISSUER DETERMINES
THAT ANY CHANGE IN LAW AFFECTING SUCH LENDER OR THE L/C ISSUER OR ANY LENDING
OFFICE OF SUCH LENDER OR SUCH LENDER’S OR THE L/C ISSUER’S HOLDING COMPANY, IF
ANY, REGARDING CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE EFFECT OF REDUCING THE
RATE OF RETURN ON SUCH LENDER’S OR THE L/C ISSUER’S CAPITAL OR ON THE CAPITAL OF
SUCH LENDER’S OR THE L/C ISSUER’S HOLDING COMPANY, IF ANY, AS A CONSEQUENCE OF
THIS AGREEMENT, THE COMMITMENTS OF SUCH LENDER OR THE LOANS MADE BY, OR
PARTICIPATIONS IN LETTERS OF CREDIT HELD BY, SUCH LENDER, OR THE LETTERS OF
CREDIT ISSUED BY THE L/C ISSUER, TO A LEVEL BELOW THAT WHICH SUCH LENDER OR THE
L/C ISSUER OR SUCH LENDER’S OR THE L/C ISSUER’S HOLDING COMPANY COULD HAVE
ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING INTO CONSIDERATION SUCH LENDER’S OR
THE L/C ISSUER’S POLICIES AND THE POLICIES OF SUCH LENDER’S OR THE L/C ISSUER’S
HOLDING COMPANY WITH RESPECT TO CAPITAL ADEQUACY), THEN FROM TIME TO TIME THE
BORROWER WILL PAY TO SUCH LENDER OR THE L/C ISSUER, AS THE CASE MAY BE, SUCH
ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR THE L/C ISSUER OR
SUCH LENDER’S OR THE L/C ISSUER’S HOLDING COMPANY FOR ANY SUCH REDUCTION
SUFFERED.


 


(C)         CERTIFICATES FOR REIMBURSEMENT.  A CERTIFICATE OF A LENDER OR THE
L/C ISSUER SETTING FORTH THE AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE SUCH
LENDER OR THE L/C ISSUER OR ITS HOLDING COMPANY, AS THE CASE MAY BE, AS
SPECIFIED IN SUBSECTION (A) OR (B) OF THIS SECTION AND DELIVERED TO THE BORROWER
SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.  THE BORROWER SHALL PAY SUCH LENDER
OR THE L/C ISSUER, AS THE CASE MAY BE, THE AMOUNT SHOWN AS DUE ON ANY SUCH
CERTIFICATE WITHIN 10 DAYS AFTER RECEIPT THEREOF.

 

45

--------------------------------------------------------------------------------


 


(D)         DELAY IN REQUESTS.  FAILURE OR DELAY ON THE PART OF ANY LENDER OR
THE L/C ISSUER TO DEMAND COMPENSATION PURSUANT TO THE FOREGOING PROVISIONS OF
THIS SECTION SHALL NOT CONSTITUTE A WAIVER OF SUCH LENDER’S OR THE L/C ISSUER’S
RIGHT TO DEMAND SUCH COMPENSATION, PROVIDED THAT THE BORROWER SHALL NOT BE
REQUIRED TO COMPENSATE A LENDER OR THE L/C ISSUER PURSUANT TO THE FOREGOING
PROVISIONS OF THIS SECTION FOR ANY INCREASED COSTS INCURRED OR REDUCTIONS
SUFFERED MORE THAN NINE MONTHS PRIOR TO THE DATE THAT SUCH LENDER OR THE L/C
ISSUER, AS THE CASE MAY BE, NOTIFIES THE BORROWER OF THE CHANGE IN LAW GIVING
RISE TO SUCH INCREASED COSTS OR REDUCTIONS AND OF SUCH LENDER’S OR THE L/C
ISSUER’S INTENTION TO CLAIM COMPENSATION THEREFOR (EXCEPT THAT, IF THE CHANGE IN
LAW GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS IS RETROACTIVE, THEN THE
NINE-MONTH PERIOD REFERRED TO ABOVE SHALL BE EXTENDED TO INCLUDE THE PERIOD OF
RETROACTIVE EFFECT THEREOF).


 


(E)         RESERVES ON EURODOLLAR RATE LOANS.  THE BORROWER SHALL PAY TO EACH
LENDER, AS LONG AS SUCH LENDER SHALL BE REQUIRED TO MAINTAIN RESERVES WITH
RESPECT TO LIABILITIES OR ASSETS CONSISTING OF OR INCLUDING EUROCURRENCY FUNDS
OR DEPOSITS (CURRENTLY KNOWN AS “EUROCURRENCY LIABILITIES”), ADDITIONAL INTEREST
ON THE UNPAID PRINCIPAL AMOUNT OF EACH EURODOLLAR RATE LOAN EQUAL TO THE ACTUAL
COSTS OF SUCH RESERVES ALLOCATED TO SUCH LOAN BY SUCH LENDER (AS DETERMINED BY
SUCH LENDER IN GOOD FAITH, WHICH DETERMINATION SHALL BE CONCLUSIVE ABSENT
MANIFEST ERROR), WHICH SHALL BE DUE AND PAYABLE ON EACH DATE ON WHICH INTEREST
IS PAYABLE ON SUCH LOAN, PROVIDED THE BORROWER SHALL HAVE RECEIVED AT LEAST 10
DAYS’ PRIOR NOTICE (WITH A COPY TO THE ADMINISTRATIVE AGENT) OF SUCH ADDITIONAL
INTEREST FROM SUCH LENDER.  IF A LENDER FAILS TO GIVE NOTICE 10 DAYS PRIOR TO
THE RELEVANT INTEREST PAYMENT DATE, SUCH ADDITIONAL INTEREST SHALL BE DUE AND
PAYABLE 10 DAYS FROM RECEIPT OF SUCH NOTICE.


 

3.05        Compensation for Losses.  Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 


(A)         ANY CONTINUATION, CONVERSION, PAYMENT OR PREPAYMENT OF ANY LOAN
OTHER THAN A BASE RATE LOAN ON A DAY OTHER THAN THE LAST DAY OF THE INTEREST
PERIOD FOR SUCH LOAN (WHETHER VOLUNTARY, MANDATORY, AUTOMATIC, BY REASON OF
ACCELERATION, OR OTHERWISE);


 


(B)         ANY FAILURE BY THE BORROWER (FOR A REASON OTHER THAN THE FAILURE OF
SUCH LENDER TO MAKE A LOAN) TO PREPAY, BORROW, CONTINUE OR CONVERT ANY LOAN
OTHER THAN A BASE RATE LOAN ON THE DATE OR IN THE AMOUNT NOTIFIED BY THE
BORROWER; OR


 


(C)         ANY ASSIGNMENT OF A EURODOLLAR RATE LOAN ON A DAY OTHER THAN THE
LAST DAY OF THE INTEREST PERIOD THEREFOR AS A RESULT OF A REQUEST BY THE
BORROWER PURSUANT TO SECTION 10.13;


 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London

 

46

--------------------------------------------------------------------------------


 

interbank eurodollar market for a comparable amount and for a comparable period,
whether or not such Eurodollar Rate Loan was in fact so funded.

 

3.06        Mitigation Obligations; Replacement of Lenders.

 


(A)         DESIGNATION OF A DIFFERENT LENDING OFFICE.  IF ANY LENDER REQUESTS
COMPENSATION UNDER SECTION 3.04, OR THE BORROWER IS REQUIRED TO PAY ANY
ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF
ANY LENDER PURSUANT TO SECTION 3.01, OR IF ANY LENDER GIVES A NOTICE PURSUANT TO
SECTION 3.02, THEN SUCH LENDER SHALL USE REASONABLE EFFORTS TO DESIGNATE A
DIFFERENT LENDING OFFICE FOR FUNDING OR BOOKING ITS LOANS HEREUNDER OR TO ASSIGN
ITS RIGHTS AND OBLIGATIONS HEREUNDER TO ANOTHER OF ITS OFFICES, BRANCHES OR
AFFILIATES, IF, IN THE JUDGMENT OF SUCH LENDER, SUCH DESIGNATION OR ASSIGNMENT
(I) WOULD ELIMINATE OR REDUCE AMOUNTS PAYABLE PURSUANT TO SECTION 3.01 OR 3.04,
AS THE CASE MAY BE, IN THE FUTURE, OR ELIMINATE THE NEED FOR THE NOTICE PURSUANT
TO SECTION 3.02, AS APPLICABLE, AND (II) IN EACH CASE, WOULD NOT SUBJECT SUCH
LENDER TO ANY UNREIMBURSED COST OR EXPENSE AND WOULD NOT OTHERWISE BE
DISADVANTAGEOUS TO SUCH LENDER.  THE BORROWER HEREBY AGREES TO PAY ALL
REASONABLE COSTS AND EXPENSES INCURRED BY ANY LENDER IN CONNECTION WITH ANY SUCH
DESIGNATION OR ASSIGNMENT.


 


(B)         REPLACEMENT OF LENDERS.  IF ANY LENDER REQUESTS COMPENSATION UNDER
SECTION 3.04, OR IF THE BORROWER IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY
LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO
SECTION 3.01 OR IF ANY LENDER GIVES A NOTICE PURSUANT TO SECTION 3.02, THE
BORROWER MAY REPLACE SUCH LENDER IN ACCORDANCE WITH SECTION 10.13.


 

3.07        Survival.  All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

 


ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


 

4.01        Conditions of Initial Credit Extension.  The obligation of the L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:

 


(A)         THE ADMINISTRATIVE AGENT’S RECEIPT OF THE FOLLOWING, EACH OF WHICH
SHALL BE ORIGINALS OR TELECOPIES (FOLLOWED PROMPTLY BY ORIGINALS) UNLESS
OTHERWISE SPECIFIED, EACH PROPERLY EXECUTED BY A RESPONSIBLE OFFICER OF THE
SIGNING LOAN PARTY, EACH DATED THE CLOSING DATE (OR, IN THE CASE OF CERTIFICATES
OF GOVERNMENTAL OFFICIALS, A RECENT DATE BEFORE THE CLOSING DATE) AND EACH IN
FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND EACH OF THE
LENDERS:


 

(I)              EXECUTED COUNTERPARTS OF THIS AGREEMENT AND THE GUARANTY,
SUFFICIENT IN NUMBER FOR DISTRIBUTION TO THE ADMINISTRATIVE AGENT, EACH LENDER
AND THE BORROWER;

 

(II)             A NOTE EXECUTED BY THE BORROWER IN FAVOR OF EACH LENDER
REQUESTING A NOTE;

 

47

--------------------------------------------------------------------------------


 

(III)            EACH SECURITY DOCUMENT LISTED IN THE SECURITY SCHEDULE;

 

(IV)            SUCH CERTIFICATES OF RESOLUTIONS OR OTHER ACTION, INCUMBENCY
CERTIFICATES AND/OR OTHER CERTIFICATES OF RESPONSIBLE OFFICERS OF EACH LOAN
PARTY AS THE ADMINISTRATIVE AGENT MAY REQUIRE EVIDENCING THE IDENTITY, AUTHORITY
AND CAPACITY OF EACH RESPONSIBLE OFFICER THEREOF AUTHORIZED TO ACT AS A
RESPONSIBLE OFFICER IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO WHICH SUCH LOAN PARTY IS A PARTY;

 

(V)             SUCH DOCUMENTS AND CERTIFICATIONS AS THE ADMINISTRATIVE AGENT
MAY REASONABLY REQUIRE TO EVIDENCE THAT EACH LOAN PARTY IS DULY ORGANIZED OR
FORMED, AND THAT EACH OF THE BORROWER AND EACH GUARANTOR IS VALIDLY EXISTING, IN
GOOD STANDING AND QUALIFIED TO ENGAGE IN BUSINESS IN EACH JURISDICTION REQUIRED
BY SECTION 5.01;

 

(VI)            FAVORABLE OPINIONS OF VINSON & ELKINS LLP, COUNSEL TO THE LOAN
PARTIES, ADDRESSED TO THE ADMINISTRATIVE AGENT AND EACH LENDER, AS TO THE
MATTERS SET FORTH IN EXHIBIT H AND SUCH OTHER MATTERS CONCERNING THE LOAN
PARTIES AND THE LOAN DOCUMENTS AS THE REQUIRED LENDERS MAY REASONABLY REQUEST,
AND FAVORABLE OPINIONS OF DUBBERSTEIN HEINEN & MORRIS PC, SPECIAL OKLAHOMA
COUNSEL TO THE ADMINISTRATIVE AGENT, ADDRESSED TO THE ADMINISTRATIVE AGENT AND
EACH LENDER;

 

(VII)           A CERTIFICATE OF A RESPONSIBLE OFFICER OF THE BORROWER EITHER
(A) ATTACHING COPIES OF ALL CONSENTS, LICENSES AND APPROVALS REQUIRED IN
CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE BY ANY LOAN PARTY AND
THE VALIDITY AGAINST ANY SUCH LOAN PARTY OF THE LOAN DOCUMENTS TO WHICH IT IS A
PARTY, AND SUCH CONSENTS, LICENSES AND APPROVALS SHALL BE IN FULL FORCE AND
EFFECT, OR (B) STATING THAT NO SUCH CONSENTS, LICENSES OR APPROVALS ARE SO
REQUIRED;

 

(VIII)          THE INITIAL FINANCIAL STATEMENTS;

 

(IX)            A CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER OF THE BORROWER
CERTIFYING (A) THAT THE CONDITIONS SPECIFIED IN SECTIONS 4.02(A) AND (B) HAVE
BEEN SATISFIED; (B) THAT THERE HAS BEEN NO EVENT OR CIRCUMSTANCE SINCE THE DATE
OF THE AUDITED FINANCIAL STATEMENTS THAT HAS HAD OR COULD BE REASONABLY EXPECTED
TO HAVE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT;
(C) THAT, AFTER GIVING EFFECT TO THE CREDIT EXTENSION REQUESTED ON THE CLOSING
DATE, THE AGGREGATE COMMITMENTS WILL EXCEED THE TOTAL OUTSTANDINGS BY AN AMOUNT
OF AT LEAST EQUAL TO $75,000,000; AND (D) THAT CONTEMPORANEOUSLY WITH THE MAKING
OF SUCH CREDIT EXTENSION, THE BORROWER SHALL RECEIVE GROSS PROCEEDS OF AT LEAST
$170,000,000 FROM LOANS MADE PURSUANT TO THE SENIOR BRIDGE FACILITY.

 

(X)            EVIDENCE THAT ALL INSURANCE REQUIRED TO BE MAINTAINED PURSUANT TO
THE LOAN DOCUMENTS HAS BEEN OBTAINED AND IS IN EFFECT;

 

(XI)            DOCUMENTS, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
ADMINISTRATIVE AGENT, ASSIGNING THE INDEBTEDNESS AND LIENS UNDER THE COMERICA
CREDIT FACILITY AND THE SCISSORTAIL CREDIT FACILITY TO THE ADMINISTRATIVE AGENT
ON THE CLOSING DATE AND CONFIRMING THE TERMINATION OF SUCH CREDIT FACILITIES;

 

48

--------------------------------------------------------------------------------


 

(XII)           A REPORT SUMMARIZING ALL HEDGING CONTRACTS ENTERED INTO BY THE
BORROWER OR ANY RESTRICTED SUBSIDIARY AND IN EFFECT AS OF THE CLOSING DATE,
WHICH HEDGING CONTRACTS SHALL BE SUFFICIENT TO MITIGATE BORROWER’S AND
RESTRICTED SUBSIDIARIES’ COMMODITY PRICE RISK AS OF THE CLOSING DATE AS
DETERMINED BY ADMINISTRATIVE AGENT;

 

(XIII)          A CERTIFICATE FROM A RESPONSIBLE OFFICER OF THE BORROWER, IN
SUBSTANTIALLY THE FORM OF EXHIBIT I HERETO, ATTESTING TO THE SOLVENCY OF EACH
LOAN PARTY BEFORE AND AFTER GIVING EFFECT TO THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT AND THE ACQUISITION DOCUMENTS;

 

(XIV)          A CERTIFICATE FROM A RESPONSIBLE OFFICER OF THE BORROWER (A)
ATTACHING FORECASTS, IN FORM REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT, OF INCOME STATEMENTS FOR THE FISCAL QUARTER ENDING DECEMBER 31, 2005 AND
FOR EACH YEAR COMMENCING WITH THE FIRST FISCAL YEAR OF THE BORROWER FOLLOWING
THE CLOSING DATE THROUGH THE MATURITY DATE, (B) CERTIFYING THAT (1) THE PRO
FORMA CONSOLIDATED EBITDA (CALCULATED GIVING PRO FORMA EFFECT TO THE
ACQUISITION) FOR THE TWELVE MONTHS ENDED MARCH 31, 2005 WAS NOT LESS THAN
$72,000,000, (2) THE PRO FORMA CONSOLIDATED TOTAL LEVERAGE RATIO (CALCULATED
GIVING PRO FORMA EFFECT TO THE ACQUISITION) FOR THE TWELVE MONTHS ENDED MARCH
31, 2005 WAS NOT GREATER THAN 5.9 TO 1.0, AND (3) SUCH PRO FORMA FINANCIAL
STATEMENTS AND FORECASTS WERE PREPARED IN GOOD FAITH ON THE BASIS OF ASSUMPTIONS
THAT WERE FAIR IN LIGHT OF THEN EXISTING CONDITIONS (SUBJECT TO THE PROVISO THAT
IT IS UNDERSTOOD THAT SUCH PRO FORMA FINANCIAL STATEMENTS AND FORECASTS ARE
NECESSARILY BASED UPON PROFESSIONAL OPINIONS, ESTIMATES AND PROJECTIONS AND THAT
THE BORROWER DOES NOT WARRANT THAT SUCH OPINIONS, ESTIMATES AND PROJECTIONS WILL
ULTIMATELY PROVE TO HAVE BEEN ACCURATE), AND (C) CERTIFYING (PRIOR TO GIVING
EFFECT TO THE ACQUISITION) AS TO MATTERS THAT WOULD BE REQUIRED BY SECTION 302
OF SARBANES-OXLEY.

 

(XV)           A COPY OF EACH ACQUISITION DOCUMENT, TOGETHER WITH A CERTIFICATE
FROM THE RESPONSIBLE OFFICER OF THE BORROWER CERTIFYING THAT (A) SUCH COPIES ARE
ACCURATE AND COMPLETE AND REPRESENT THE COMPLETE UNDERSTANDING AND AGREEMENT OF
THE PARTIES THERETO, (B) NO MATERIAL RIGHT OR OBLIGATION OF ANY PARTY THERETO
HAS BEEN MODIFIED, AMENDED OR WAIVED, EXCEPT AS OTHERWISE DISCLOSED IN SUCH
CERTIFICATE, (C) THE BORROWER HAS OBTAINED ALL APPROVALS (IF ANY) REQUIRED
PURSUANT TO THE HART-SCOTT-RODINO ANTITRUST IMPROVEMENT ACT OF 1976, AS AMENDED,
OR THE WAITING PERIOD WITH RESPECT THERETO HAS EXPIRED, AND (D) SUBJECT ONLY TO
THE CONTEMPORANEOUS FUNDING OF THE INITIAL BORROWING TO BE MADE HEREUNDER AND
THE SENIOR BRIDGE FACILITY (ALL OF WHICH CONDITIONS PRECEDENT WITH RESPECT TO
THE SENIOR BRIDGE FACILITY HAVING BEEN SATISFIED OR WAIVED), THE ACQUISITION HAS
BEEN CONSUMMATED ON THE TERMS SET FORTH IN SUCH ACQUISITION DOCUMENTS; AND

 

(XVI)          SUCH OTHER ASSURANCES, CERTIFICATES, DOCUMENTS, CONSENTS OR
OPINIONS AS THE ADMINISTRATIVE AGENT, THE L/C ISSUER, OR THE REQUIRED LENDERS
REASONABLY MAY REQUIRE.

 


(B)         THE ACQUISITION SHALL HAVE BEEN CONTEMPORANEOUSLY COMPLETED PURSUANT
TO THE TERMS OF THE ACQUISITION DOCUMENTS, AND AS A RESULT THEREOF, THE
ACQUISITION SUBSIDIARY SHALL HAVE DIRECTLY OR INDIRECTLY ACQUIRED GOOD TITLE TO
ALL OF THE EQUITY INTERESTS CONTEMPLATED TO BE TRANSFERRED BY THE ACQUISITION
DOCUMENTS, FREE AND CLEAR OF ALL LIENS EXCEPT LIENS PERMITTED UNDER SECTION
7.01.

 

49

--------------------------------------------------------------------------------


 


(C)         THE SENIOR BRIDGE FACILITY SHALL HAVE BEEN CONTEMPORANEOUSLY
CONSUMMATED UPON TERMS AND CONDITIONS SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(D)         ANY FEES REQUIRED TO BE PAID BY THE BORROWER TO THE ADMINISTRATIVE
AGENT AND THE LENDERS ON OR BEFORE THE CLOSING DATE SHALL HAVE BEEN PAID.


 

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

4.02        Conditions to all Credit Extensions.  The obligation of each Lender
to honor any Request for Credit Extension (other than a Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurodollar
Rate Loans) is subject to the following conditions precedent:

 


(A)         THE REPRESENTATIONS AND WARRANTIES OF THE BORROWER AND EACH OTHER
LOAN PARTY CONTAINED IN ARTICLE V OR ANY OTHER LOAN DOCUMENT SHALL BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE DATE OF SUCH CREDIT EXTENSION,
EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES SPECIFICALLY REFER
TO AN EARLIER DATE, IN WHICH CASE THEY SHALL BE TRUE AND CORRECT AS OF SUCH
EARLIER DATE, AND EXCEPT THAT FOR PURPOSES OF THIS SECTION 4.02, THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN SUBSECTIONS (A) AND (B) OF
SECTION 5.05 SHALL BE DEEMED TO REFER TO THE MOST RECENT STATEMENTS FURNISHED
PURSUANT TO CLAUSES (A) AND (B), RESPECTIVELY, OF SECTION 6.01.


 


(B)         NO DEFAULT SHALL EXIST, OR WOULD RESULT FROM SUCH PROPOSED CREDIT
EXTENSION OR FROM THE APPLICATION OF THE PROCEEDS THEREOF.


 


(C)         NO MATERIAL ADVERSE EFFECT SHALL HAVE OCCURRED, AND NO EVENT OR
CIRCUMSTANCE SHALL HAVE OCCURRED THAT COULD REASONABLY BE EXPECTED TO CAUSE A
MATERIAL ADVERSE EFFECT, RELATING TO THE CONSOLIDATED FINANCIAL CONDITION OR
BUSINESS OF THE LOAN PARTIES SINCE THE DATE OF THE DATE OF THE MOST RECENT
FINANCIAL STATEMENTS DELIVERED PURSUANT TO SECTION 4.01(A)(VIII) OR SECTION
6.01, AS APPLICABLE.


 


(D)         EACH LOAN PARTY SHALL BE SOLVENT.


 


(E)         THE ADMINISTRATIVE AGENT AND, IF APPLICABLE, THE L/C ISSUER SHALL
HAVE RECEIVED A REQUEST FOR CREDIT EXTENSION IN ACCORDANCE WITH THE REQUIREMENTS
HEREOF.


 

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (c) have been
satisfied on and as of the date of the applicable Credit Extension.

 

50

--------------------------------------------------------------------------------


 

ARTICLE V.
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 

5.01        Existence, Qualification and Power; Compliance with Laws.  Each Loan
Party (a) is duly organized or formed, validly existing and in good standing
under the Laws of the jurisdiction of its incorporation or organization, (b) has
all requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, (c) is duly qualified and is licensed and
in good standing under the Laws of each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification or license, and (d) is in compliance with all Laws applicable to
it; except in each case referred to in clause (b)(i), (c) or (d), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

5.02        Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Restricted Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.  Each Loan Party is in compliance
with all Contractual Obligations referred to in clause (b)(i), except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

5.03        Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document or any
Acquisition Document, except for the recordings and filings required by the
Security Documents.

 

5.04        Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto.  This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other Laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at Law.

 

5.05        Financial Statements; No Material Adverse Effect; No Internal
Control Event.

 

51

--------------------------------------------------------------------------------


 


(A)         THE AUDITED FINANCIAL STATEMENTS (I) WERE PREPARED IN ACCORDANCE
WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE PERIOD COVERED THEREBY, EXCEPT AS
OTHERWISE EXPRESSLY NOTED THEREIN; (II) FAIRLY PRESENT IN ALL MATERIAL RESPECTS
THE FINANCIAL CONDITION OF THE BORROWER AND ITS SUBSIDIARIES AS OF THE DATE
THEREOF AND THEIR RESULTS OF OPERATIONS FOR THE PERIOD COVERED THEREBY IN
ACCORDANCE WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE PERIOD COVERED THEREBY,
EXCEPT AS OTHERWISE EXPRESSLY NOTED THEREIN; AND (III) SHOW ALL MATERIAL
INDEBTEDNESS AND OTHER LIABILITIES, DIRECT OR CONTINGENT, OF THE BORROWER AND
ITS SUBSIDIARIES AS OF THE DATE THEREOF, INCLUDING LIABILITIES FOR TAXES AND
INDEBTEDNESS.


 


(B)         THE UNAUDITED CONSOLIDATED BALANCE SHEETS OF THE BORROWER AND ITS
SUBSIDIARIES DATED MARCH 31, 2005, AND THE RELATED CONSOLIDATED STATEMENTS OF
INCOME OR OPERATIONS, MEMBERS’ CAPITAL AND CASH FLOWS FOR THE FISCAL QUARTER
ENDED ON THAT DATE (I) WERE PREPARED IN ACCORDANCE WITH GAAP CONSISTENTLY
APPLIED THROUGHOUT THE PERIOD COVERED THEREBY, EXCEPT AS OTHERWISE EXPRESSLY
NOTED THEREIN, AND (II) FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE FINANCIAL
CONDITION OF THE BORROWER AND ITS SUBSIDIARIES AS OF THE DATE THEREOF AND THEIR
RESULTS OF OPERATIONS FOR THE PERIOD COVERED THEREBY, SUBJECT, IN THE CASE OF
CLAUSES (I) AND (II), TO THE ABSENCE OF FOOTNOTES AND TO NORMAL YEAR-END AUDIT
ADJUSTMENTS.  SCHEDULE 5.05 SETS FORTH ALL MATERIAL INDEBTEDNESS AND OTHER
LIABILITIES, DIRECT OR CONTINGENT, OF THE BORROWER AND ITS CONSOLIDATED
SUBSIDIARIES AS OF THE DATE HEREOF, INCLUDING LIABILITIES FOR TAXES AND
INDEBTEDNESS, NOT DISCLOSED IN THE INITIAL FINANCIAL STATEMENTS.


 


(C)         SINCE THE DATE OF THE AUDITED FINANCIAL STATEMENTS, THERE HAS BEEN
NO EVENT OR CIRCUMSTANCE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, THAT HAS HAD
OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(D)         SINCE THE DATE OF THE AUDITED FINANCIAL STATEMENTS, NO INTERNAL
CONTROL EVENT HAS OCCURRED.


 


(E)         THE CONSOLIDATED PRO FORMA BALANCE SHEET OF THE BORROWER AND ITS
RESTRICTED SUBSIDIARIES AS AT MARCH 31, 2005 (TAKING INTO ACCOUNT THE
ACQUISITION), AND THE RELATED CONSOLIDATED PRO FORMA STATEMENTS OF INCOME OF THE
BORROWER AND ITS RESTRICTED SUBSIDIARIES FOR THE PERIOD COVERED THEREBY,
CERTIFIED BY THE CHIEF FINANCIAL OFFICER OF THE BORROWER, COPIES OF WHICH HAVE
BEEN FURNISHED TO EACH LENDER, FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE
CONSOLIDATED PRO FORMA FINANCIAL CONDITION OF THE BORROWER AND ITS RESTRICTED
SUBSIDIARIES (AFTER GIVING EFFECT TO THE ACQUISITION) AS AT SUCH DATE AND THE
CONSOLIDATED PRO FORMA RESULTS OF OPERATIONS OF THE BORROWER AND ITS RESTRICTED
SUBSIDIARIES FOR THE PERIOD ENDED ON SUCH DATE, ALL IN ACCORDANCE WITH GAAP.


 

5.06        Litigation.  There are no actions, suits, investigations,
proceedings, claims or disputes pending or, to the knowledge of the Borrower
after due and diligent investigation, threatened or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, by or against the
Borrower or any of its Restricted Subsidiaries or against any of their
properties or revenues that (a) purport to affect or pertain to this Agreement
or any other Loan Document, or the extensions of credit contemplated hereby, (b)
purport to affect or pertain to the Acquisition or any Acquisition Document, or
(c) either individually or in the aggregate, if determined adversely, could
reasonably be expected to have a Material Adverse Effect.

 

52

--------------------------------------------------------------------------------


 

5.07        No Default.  Neither the Borrower nor any Restricted Subsidiary is
in default under or with respect to any Contractual Obligation that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

 

5.08        Ownership of Property; Liens.  Each of the Borrower and each
Restricted Subsidiary has good record and marketable title to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The property of the Borrower and its Restricted Subsidiaries is
subject to no Liens, other than Liens permitted by Section 7.01.

 

5.09        Environmental Compliance.  The Borrower and its Restricted
Subsidiaries periodically conduct in the ordinary course of business a review of
the effect of existing Environmental Laws and claims alleging potential
liability or responsibility for violation of any Environmental Law on their
respective businesses, operations and properties, and as a result thereof the
Borrower has reasonably concluded that, except as specifically disclosed in
Schedule 5.09, such Environmental Laws and claims could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

5.10        Insurance.  The properties of the Borrower and its Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Borrower, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
Borrower or the applicable Restricted Subsidiary operates.

 

5.11        Taxes.  The Borrower and its Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.  There is no proposed tax
assessment against the Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect.  Neither any Loan Party nor any Subsidiary thereof is
party to any tax sharing agreement.

 

5.12        ERISA Compliance.

 


(A)         EACH PLAN IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE
APPLICABLE PROVISIONS OF ERISA, THE CODE AND OTHER FEDERAL OR STATE LAWS.  EACH
PLAN THAT IS INTENDED TO QUALIFY UNDER SECTION 401(A) OF THE CODE HAS RECEIVED A
FAVORABLE DETERMINATION LETTER FROM THE IRS OR AN APPLICATION FOR SUCH A LETTER
IS CURRENTLY BEING PROCESSED BY THE IRS WITH RESPECT THERETO AND, TO THE BEST
KNOWLEDGE OF THE BORROWER, NOTHING HAS OCCURRED WHICH WOULD PREVENT, OR CAUSE
THE LOSS OF, SUCH QUALIFICATION.  THE BORROWER AND EACH ERISA AFFILIATE HAVE
MADE ALL REQUIRED CONTRIBUTIONS TO EACH PLAN SUBJECT TO SECTION 412 OF THE CODE,
AND NO APPLICATION FOR A FUNDING WAIVER OR AN EXTENSION OF ANY AMORTIZATION
PERIOD PURSUANT TO SECTION 412 OF THE CODE HAS BEEN MADE WITH RESPECT TO ANY
PLAN.

 

53

--------------------------------------------------------------------------------


 


(B)         THERE ARE NO PENDING OR, TO THE BEST KNOWLEDGE OF THE BORROWER,
THREATENED CLAIMS, ACTIONS OR LAWSUITS, OR ACTION BY ANY GOVERNMENTAL AUTHORITY,
WITH RESPECT TO ANY PLAN THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.  THERE HAS BEEN NO PROHIBITED TRANSACTION OR VIOLATION OF THE
FIDUCIARY RESPONSIBILITY RULES WITH RESPECT TO ANY PLAN THAT HAS RESULTED OR
COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(C)         (I)  NO ERISA EVENT HAS OCCURRED OR IS REASONABLY EXPECTED TO OCCUR;
(II) NO PENSION PLAN HAS ANY UNFUNDED PENSION LIABILITY; (III) NEITHER THE
BORROWER NOR ANY ERISA AFFILIATE HAS INCURRED, OR REASONABLY EXPECTS TO INCUR,
ANY LIABILITY UNDER TITLE IV OF ERISA WITH RESPECT TO ANY PENSION PLAN (OTHER
THAN PREMIUMS DUE AND NOT DELINQUENT UNDER SECTION 4007 OF ERISA); (IV) NEITHER
THE BORROWER NOR ANY ERISA AFFILIATE HAS INCURRED, OR REASONABLY EXPECTS TO
INCUR, ANY LIABILITY (AND NO EVENT HAS OCCURRED WHICH, WITH THE GIVING OF NOTICE
UNDER SECTION 4219 OF ERISA, WOULD RESULT IN SUCH LIABILITY) UNDER SECTIONS 4201
OR 4243 OF ERISA WITH RESPECT TO A MULTIEMPLOYER PLAN; AND (V) NEITHER THE
BORROWER NOR ANY ERISA AFFILIATE HAS ENGAGED IN A TRANSACTION THAT COULD BE
SUBJECT TO SECTIONS 4069 OR 4212(C) OF ERISA.


 

5.13        Subsidiaries; Equity Interests.  The Borrower has no Subsidiaries
other than those specifically disclosed in Part (a) of Schedule 5.13, and all of
the outstanding Equity Interests in such Subsidiaries have been issued and are
owned by a Loan Party in the amounts specified on Part (a) of Schedule 5.13 free
and clear of all Liens other than Liens permitted under Section 7.01.  The
Borrower has no equity investments in any other corporation or entity other than
those specifically disclosed in Part (b) of Schedule 5.13.  Schedule 5.13
identifies each Subsidiary as either Restricted or Unrestricted, its state of
organization, and its organizational identification number, and each Restricted
Subsidiary on such schedule is a wholly-owned Subsidiary.

 

5.14        Margin Regulations; Investment Company Act; Public Utility Holding
Company Act.

 


(A)         THE BORROWER IS NOT ENGAGED AND WILL NOT ENGAGE, PRINCIPALLY OR AS
ONE OF ITS IMPORTANT ACTIVITIES, IN THE BUSINESS OF PURCHASING OR CARRYING
MARGIN STOCK (WITHIN THE MEANING OF REGULATION U ISSUED BY THE FRB), OR
EXTENDING CREDIT FOR THE PURPOSE OF PURCHASING OR CARRYING MARGIN STOCK.


 


(B)         NONE OF THE BORROWER, ANY PERSON CONTROLLING THE BORROWER, OR ANY
SUBSIDIARY (I) IS A “HOLDING COMPANY,” OR A “SUBSIDIARY COMPANY” OF A “HOLDING
COMPANY,” OR AN “AFFILIATE” OF A “HOLDING COMPANY” OR OF A “SUBSIDIARY COMPANY”
OF A “HOLDING COMPANY,” WITHIN THE MEANING OF THE PUBLIC UTILITY HOLDING COMPANY
ACT OF 1935, OR (II) IS OR IS REQUIRED TO BE REGISTERED AS AN “INVESTMENT
COMPANY” UNDER THE INVESTMENT COMPANY ACT OF 1940.


 

5.15        Disclosure.  The Borrower has disclosed to the Administrative Agent
and the Lenders all agreements, instruments and corporate or other restrictions
to which it or any of its Restricted Subsidiaries is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  No report, financial
statement, certificate or other written information furnished by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any

 

54

--------------------------------------------------------------------------------


 

other Loan Document (in each case, as modified or supplemented by other
information so furnished) contains any misstatement of fact or omits to state
any fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading with respect
to the Borrower and its Restricted Subsidiaries and their operations, business
and properties, taken as a whole; provided that, with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.

 

5.16        Compliance with Laws.  Each of the Borrower and each Restricted
Subsidiary is in compliance in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

5.17        Intellectual Property; Licenses, Etc.  The Borrower and its
Restricted Subsidiaries own, or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights (collectively, “IP Rights”) that
are reasonably necessary for the operation of their respective businesses,
without conflict with the rights of any other Person.  To the best knowledge of
the Borrower, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Borrower or any Restricted Subsidiary infringes upon any rights
held by any other Person.  No claim or litigation regarding any of the foregoing
is pending or, to the best knowledge of the Borrower, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

5.18        Labor Disputes and Acts of God.  Neither the business nor the
properties of any Loan Party has been affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance), which could reasonably be expected to have a Material
Adverse Effect.

 

5.19        Solvency.  Upon giving effect to the execution of this Agreement and
the other Loan Documents by the Borrower and each Guarantor that is a party
thereto, the consummation of the transactions contemplated hereby and thereby,
the consummation of the Senior Bridge Facility and the consummation of the
Acquisition, the Borrower and each Guarantor will be Solvent.

 

5.20        Acquisition Closing.

 

(a)           After giving effect to the Acquisition, all representations and
warranties made by any Loan Party in any Loan Document will be true and correct
in all material respects on and as of the Closing Date.

 

55

--------------------------------------------------------------------------------


 

(b)                               On the Closing Date, each of the
representations and warranties made by any party in the Acquisition Documents is
true and correct in all material respects, other than with respect to those
matters of which a Responsible Officer has obtained knowledge thereof following
the Closing Date, which the Borrower reasonably believes do not result in an
aggregate diminution in value of the assets and properties acquired pursuant to
the Acquisition in an amount in excess of escrowed funds under the Acquisition
Agreement that will be disbursed to the Borrower as a result thereof; and none
of such parties has failed to perform any material obligation or covenant
required by the Acquisition Documents to be performed or complied with by it on
or before the Closing Date.  Simultaneously with the making of the Loans on the
Closing Date, the Acquisition will have been consummated in compliance with the
material terms and conditions of the Acquisition Documents and all conditions
precedent to such consummation will be fully satisfied or waived.

 

ARTICLE VI.
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Restricted
Subsidiary (as applicable) to:

 

6.01                        Financial Statements.  Deliver to the Administrative
Agent and each Lender, in form and detail satisfactory to the Administrative
Agent and the Required Lenders:

 


(A)                           AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 90
DAYS AFTER THE END OF EACH FISCAL YEAR OF THE BORROWER, A CONSOLIDATED BALANCE
SHEET OF THE BORROWER AND ITS SUBSIDIARIES (WITH CONSOLIDATING BALANCE SHEETS
BREAKING OUT (I) THE BORROWER AND ITS SUBSIDIARIES, EXCLUDING (X) SCISSORTAIL
AND ITS SUBSIDIARIES (IF ANY) AND (Y) ANY UNRESTRICTED SUBSIDIARIES DESCRIBED IN
CLAUSE (III) BELOW, (II) SCISSORTAIL AND ITS SUBSIDIARIES (IF ANY), AND (III) TO
THE EXTENT INCLUDED IN SUCH CONSOLIDATED BALANCE SHEET, UNRESTRICTED
SUBSIDIARIES WITH AGGREGATE ASSETS IN EXCESS OF $1,000,000), AS AT THE END OF
SUCH FISCAL YEAR, AND THE RELATED CONSOLIDATED AND CONSOLIDATING STATEMENTS OF
INCOME OR OPERATIONS AND MEMBERS’ CAPITAL (OR OTHER FORM OF OWNERS’ EQUITY) AND
CONSOLIDATED CASH FLOWS FOR SUCH FISCAL YEAR, SETTING FORTH IN EACH CASE IN
COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS FISCAL YEAR, ALL IN REASONABLE
DETAIL AND PREPARED IN ACCORDANCE WITH GAAP, SUCH CONSOLIDATED STATEMENTS TO BE
AUDITED AND ACCOMPANIED BY (I) A REPORT AND OPINION OF A REGISTERED PUBLIC
ACCOUNTING FIRM OF NATIONALLY RECOGNIZED STANDING REASONABLY ACCEPTABLE TO THE
REQUIRED LENDERS, WHICH REPORT AND OPINION SHALL BE PREPARED IN ACCORDANCE WITH
GENERALLY ACCEPTED AUDITING STANDARDS AND APPLICABLE SECURITIES LAWS AND SHALL
NOT BE SUBJECT TO ANY “GOING CONCERN” OR LIKE QUALIFICATION OR EXCEPTION OR ANY
QUALIFICATION OR EXCEPTION AS TO THE SCOPE OF SUCH AUDIT AND (II) AN ATTESTATION
REPORT OF SUCH REGISTERED PUBLIC ACCOUNTING FIRM AS TO THE BORROWER’S INTERNAL
CONTROLS PURSUANT TO SECTION 404 OF SARBANES-OXLEY THAT DOES NOT IDENTIFY ANY
MATERIAL WEAKNESSES OR SCOPE LIMITATIONS, OTHER THAN (1) SCOPE LIMITATIONS
RELATED TO ACQUISITIONS BY THE BORROWER OR THE RESTRICTED SUBSIDIARIES THAT ARE
EFFECTED DURING THE PERIOD COVERED BY THE ATTESTATION REPORT OR (2) MATERIAL
WEAKNESSES OR SCOPE LIMITATIONS TO WHICH THE REQUIRED LENDERS DO NOT OBJECT; AND
SUCH CONSOLIDATING STATEMENTS TO BE CERTIFIED BY A RESPONSIBLE OFFICER OF THE
BORROWER TO THE EFFECT THAT SUCH STATEMENTS ARE FAIRLY

 

56

--------------------------------------------------------------------------------


 


STATED IN ALL MATERIAL RESPECTS WHEN CONSIDERED IN RELATION TO THE CONSOLIDATED
FINANCIAL STATEMENTS OF THE BORROWER AND ITS SUBSIDIARIES; AND


 


(B)                           AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 45
DAYS (OR, WITH RESPECT TO THE FISCAL QUARTER ENDING SEPTEMBER 30, 2005, 60 DAYS)
AFTER THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF EACH FISCAL YEAR OF
THE BORROWER (COMMENCING WITH THE FISCAL QUARTER ENDED SEPTEMBER 30, 2005), A
CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS SUBSIDIARIES (WITH
CONSOLIDATING BALANCE SHEETS BREAKING OUT (I) THE BORROWER AND ITS SUBSIDIARIES,
EXCLUDING (X) SCISSORTAIL AND ITS SUBSIDIARIES (IF ANY) AND (Y) ANY UNRESTRICTED
SUBSIDIARIES DESCRIBED IN CLAUSE (III) BELOW, (II) SCISSORTAIL AND ITS
SUBSIDIARIES (IF ANY) AND (III) TO THE EXTENT INCLUDED IN SUCH CONSOLIDATED
BALANCE SHEET, UNRESTRICTED SUBSIDIARIES WITH AGGREGATE ASSETS IN EXCESS OF
$1,000,000), AS AT THE END OF SUCH FISCAL QUARTER, AND THE RELATED CONSOLIDATED
AND CONSOLIDATING STATEMENTS OF INCOME OR OPERATIONS AND MEMBERS’ CAPITAL (OR
OTHER FORM OF OWNERS’ EQUITY) AND CONSOLIDATED CASH FLOWS FOR SUCH FISCAL
QUARTER AND FOR THE PORTION OF THE BORROWER’S FISCAL YEAR THEN ENDED, SETTING
FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE CORRESPONDING FISCAL
QUARTER OF THE PREVIOUS FISCAL YEAR AND THE CORRESPONDING PORTION OF THE
PREVIOUS FISCAL YEAR, ALL IN REASONABLE DETAIL, SUCH CONSOLIDATED STATEMENTS TO
BE CERTIFIED BY A RESPONSIBLE OFFICER OF THE BORROWER AS FAIRLY PRESENTING IN
ALL MATERIAL RESPECTS THE FINANCIAL CONDITION, RESULTS OF OPERATIONS, MEMBERS’
CAPITAL (OR OTHER OWNERS’ EQUITY) AND CASH FLOWS OF THE BORROWER AND ITS
SUBSIDIARIES IN ACCORDANCE WITH GAAP, SUBJECT ONLY TO NORMAL YEAR-END AUDIT
ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES AND SUCH CONSOLIDATING STATEMENTS TO BE
CERTIFIED BY A RESPONSIBLE OFFICER OF THE BORROWER TO THE EFFECT THAT SUCH
STATEMENTS ARE FAIRLY STATED IN ALL MATERIAL RESPECTS WHEN CONSIDERED IN
RELATION TO THE CONSOLIDATED FINANCIAL STATEMENTS OF THE BORROWER AND ITS
SUBSIDIARIES.


 

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

 

6.02                        Certificates; Other Information.  Deliver to the
Administrative Agent and each Lender, in form and detail reasonably satisfactory
to the Administrative Agent and the Required Lenders:

 


(A)                           CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL
STATEMENTS REFERRED TO IN SECTION 6.01(A), THE AUDIT REPORT AND OPINION REFERRED
TO THEREIN;


 


(B)                           CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL
STATEMENTS REFERRED TO IN SECTIONS 6.01(A) AND (B), A DULY COMPLETED COMPLIANCE
CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER OF THE BORROWER;


 


(C)                            PROMPTLY AFTER ANY REQUEST BY THE ADMINISTRATIVE
AGENT OR ANY LENDER, COPIES OF ANY DETAILED AUDIT REPORTS, MANAGEMENT LETTERS OR
RECOMMENDATIONS SUBMITTED TO THE BOARD OF DIRECTORS (OR THE AUDIT COMMITTEE OF
THE BOARD OF DIRECTORS) OF THE BORROWER BY INDEPENDENT ACCOUNTANTS IN CONNECTION
WITH THE ACCOUNTS OR BOOKS OF THE BORROWER OR ANY SUBSIDIARY, OR ANY AUDIT OF
ANY OF THEM;

 

57

--------------------------------------------------------------------------------


 


(D)                           PROMPTLY AFTER THE SAME ARE AVAILABLE, COPIES OF
EACH ANNUAL REPORT, PROXY OR FINANCIAL STATEMENT OR OTHER REPORT OR
COMMUNICATION SENT TO THE MEMBERS OF THE BORROWER, AND COPIES OF ALL ANNUAL,
REGULAR, PERIODIC AND SPECIAL REPORTS AND REGISTRATION STATEMENTS WHICH THE
BORROWER HAS FILED WITH THE SEC UNDER SECTION 13 OR 15(D) OF THE SECURITIES
EXCHANGE ACT OF 1934, AND NOT OTHERWISE REQUIRED TO BE DELIVERED TO THE
ADMINISTRATIVE AGENT PURSUANT HERETO;


 


(E)                            PROMPTLY AFTER THE FURNISHING THEREOF, COPIES OF
ANY STATEMENT OR REPORT FURNISHED TO ANY HOLDER OF DEBT SECURITIES OF ANY LOAN
PARTY OR ANY RESTRICTED SUBSIDIARY THEREOF PURSUANT TO THE TERMS OF ANY
INDENTURE, LOAN OR CREDIT OR SIMILAR AGREEMENT AND NOT OTHERWISE REQUIRED TO BE
FURNISHED TO THE LENDERS PURSUANT TO SECTION 6.01 OR ANY OTHER CLAUSE OF THIS
SECTION 6.02;


 


(F)                             PROMPTLY, AND IN ANY EVENT WITHIN FIVE BUSINESS
DAYS AFTER RECEIPT THEREOF BY ANY LOAN PARTY, COPIES OF EACH NOTICE OR OTHER
CORRESPONDENCE RECEIVED FROM THE SEC (OR COMPARABLE AGENCY IN ANY APPLICABLE
NON-U.S. JURISDICTION) CONCERNING ANY INVESTIGATION OR POSSIBLE INVESTIGATION OR
OTHER INQUIRY BY SUCH AGENCY REGARDING FINANCIAL OR OTHER OPERATIONAL RESULTS OF
ANY LOAN PARTY OR ANY SUBSIDIARY THEREOF;


 


(G)                            PROMPTLY UPON THE OCCURRENCE THEREOF, NOTICE OF
ANY ACQUISITION OR DIVESTITURE BY THE BORROWER OR ANY OF ITS RESTRICTED
SUBSIDIARIES OF ANY ASSETS OR PROPERTIES IN EXCESS OF $5,000,000;


 


(H)                           PROMPTLY UPON ITS BECOMING AVAILABLE, COPIES OF
ALL NOTICES OR DOCUMENTS RECEIVED BY THE BORROWER OR ANY OTHER LOAN PARTY
PURSUANT TO ANY MATERIAL CONTRACT ALLEGING A MATERIAL DEFAULT OR NONPERFORMANCE
BY SUCH PERSON THEREUNDER OR TERMINATING OR SUSPENDING ANY SUCH MATERIAL
CONTRACT;


 


(I)                               AS SOON AS AVAILABLE, AND IN ANY EVENT WITHIN
60 DAYS AFTER THE END OF EACH FISCAL YEAR, A FINANCIAL PLAN FOR THE BORROWER (IN
FORM REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT), PREPARED OR CAUSED TO
BE PREPARED BY A RESPONSIBLE OFFICER OF THE BORROWER, SETTING FORTH FOR THE THEN
CALENDAR YEAR AND FINANCIAL PROJECTIONS FOR THE BORROWER;


 


(J)                              CONCURRENTLY WITH THE ANNUAL RENEWAL OF THE
LOAN PARTIES’ INSURANCE POLICIES, IF REQUESTED BY THE ADMINISTRATIVE AGENT, A
CERTIFICATE OF INSURANCE SHOWING ALL INSURANCE REQUIRED TO BE MAINTAINED
PURSUANT TO THE LOAN DOCUMENTS HAS BEEN OBTAINED AND IS IN EFFECT; AND


 


(K)                           PROMPTLY, SUCH ADDITIONAL INFORMATION REGARDING
THE BUSINESS, FINANCIAL OR CORPORATE AFFAIRS OF THE BORROWER OR ANY SUBSIDIARY,
OR COMPLIANCE WITH THE TERMS OF THE LOAN DOCUMENTS, AS THE ADMINISTRATIVE AGENT
OR ANY LENDER MAY FROM TIME TO TIME REASONABLY REQUEST.


 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 10.02, or (ii) on which such documents
are posted on the Borrower’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); or (iii) on which Borrower provides to the Administrative Agent by
electronic mail electronic versions (i.e., soft

 

58

--------------------------------------------------------------------------------


 

copies) of such documents (delivery of the Compliance Certificates required to
be delivered pursuant to Section 6.02(d) also being deemed delivered on such
date if included within such electronic mail under this clause (iii)); provided,
the Borrower shall upon the request of Administrative Agent provide to the
Administrative Agent paper copies of any such electronically delivered
Compliance Certificates); provided further, that the Borrower shall notify the
Administrative Agent (by telecopier or electronic mail) of the posting of any
such documents pursuant to clause (i) or (ii) above and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents, and Administrative hereby agrees that it shall use reasonable
commercial efforts to post such documents received pursuant to this clause (iii)
on the Borrower’s behalf to a commercial, third-party or other website sponsored
by the Administrative Agent and notify the Lenders of such posting.  Except as
expressly provided in the foregoing clause (iii) the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”).  The Borrower hereby agrees that so long as the Borrower is
the issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Arranger, the L/C Issuer
and the Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor;” and (z) the Administrative Agent and the Arranger
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor.”

 

6.03                        Notices.  Promptly notify the Administrative Agent
and each Lender after any Responsible Officer has knowledge:

 


(A)                           OF THE OCCURRENCE OF ANY DEFAULT;


 


(B)                           OF ANY MATTER THAT HAS RESULTED OR COULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, INCLUDING (I)
BREACH OR NON-PERFORMANCE OF, OR ANY DEFAULT UNDER, A CONTRACTUAL OBLIGATION OF
THE BORROWER OR ANY RESTRICTED SUBSIDIARY; (II) ANY DISPUTE, LITIGATION,

 

59

--------------------------------------------------------------------------------


 


INVESTIGATION, PROCEEDING OR SUSPENSION BETWEEN THE BORROWER OR ANY SUBSIDIARY
AND ANY GOVERNMENTAL AUTHORITY; OR (III) THE COMMENCEMENT OF, OR ANY MATERIAL
DEVELOPMENT IN, ANY LITIGATION OR PROCEEDING AFFECTING THE BORROWER OR ANY
SUBSIDIARY, INCLUDING PURSUANT TO ANY APPLICABLE ENVIRONMENTAL LAWS;


 


(C)                            OF THE OCCURRENCE OF ANY ERISA EVENT;


 


(D)                           OF ANY MATERIAL CHANGE IN ACCOUNTING POLICIES OR
FINANCIAL REPORTING PRACTICES ADOPTED BY THE BORROWER OR ANY RESTRICTED
SUBSIDIARY; AND


 


(E)                            OF THE OCCURRENCE OF ANY INTERNAL CONTROL EVENT
THE OCCURRENCE OF WHICH WOULD REQUIRE DISCLOSURE UNDER THE SECURITIES LAWS.


 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

6.04                        Payment of Obligations.  Pay and discharge as the
same shall become due and payable, all its obligations and liabilities,
including (a) all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, unless the same are being contested
in good faith by appropriate proceedings diligently conducted and adequate
reserves in accordance with GAAP are being maintained by the Borrower or such
Restricted Subsidiary; and (b) all lawful claims which, if unpaid, would by Law
become a Lien upon its property, unless the same are being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the Borrower or such Restricted
Subsidiary.

 

6.05                        Preservation of Existence, Etc.  (a) Preserve, renew
and maintain in full force and effect its legal existence and good standing
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.04 or 7.05; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

 

6.06                        Maintenance of Properties.  (a) Maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order and condition, ordinary wear and
tear excepted; (b) make all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) use the standard of care
typical in the industry in the operation and maintenance of its facilities.

 

6.07                        Maintenance of Insurance.  Maintain with financially
sound and reputable insurance companies not Affiliates of the Borrower,
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in

 

60

--------------------------------------------------------------------------------


 

the same or similar business, of such types and in such amounts as are
customarily carried under similar circumstances by such other Persons and
providing (a) for payment of losses to the Administrative Agent as its interests
may appear, (b) that such policies may not be canceled or reduced or affected in
any material manner for any reason without 30 days prior notice to the
Administrative Agent, and (c) for any other matters specified in any applicable
Security Document or which the Administrative Agent may reasonably require.

 

6.08                        Compliance with Laws.  Comply in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

 

6.09                        Books and Records.  Maintain proper books of record
in conformity with GAAP consistently applied regarding all financial
transactions and matters involving the assets and business of the Borrower or
such Restricted Subsidiary, as the case may be.

 

6.10                        Inspection Rights.  Permit representatives and
independent contractors of the Administrative Agent and each Lender to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, all at the expense of the Borrower and at such reasonable
times during normal business hours and as often as may be reasonably desired,
upon reasonable advance notice to the Borrower; provided, however, that when an
Event of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.

 

6.11                        Use of Proceeds.  Use the proceeds of the initial
Credit Extension (a) to partially finance the Acquisition, (b) to refinance
outstanding Indebtedness under the Existing Credit Agreement, (c) to retire the
outstanding Indebtedness under the Comerica Credit Facility and the ScissorTail
Credit Facility, and (d) for the payment of fees and expenses relating to the
Acquisition, the Senior Bridge Facility and this Agreement.  Use the proceeds of
the other Credit Extensions for working capital, acquisitions, Capital
Expenditures, and other general corporate purposes not in contravention of any
Law or of any Loan Document.

 

6.12                        Additional Guarantors.  Notify the Administrative
Agent at the time that any Person becomes a Restricted Subsidiary of the
Borrower, and promptly thereafter (and in any event within 15 days), cause (a)
such Person to (i) become a Guarantor by executing and delivering to the
Administrative Agent a counterpart of the Guaranty or a joinder thereto in the
form attached as Exhibit F, and (ii) deliver to the Administrative Agent
documents of the types referred to in clauses (iv) and (v) of Section 4.01(a)
and, upon request of the Administrative Agent, favorable opinions of counsel to
such Person (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to in clause
(a)(i)), all in form, content and scope reasonably satisfactory to the
Administrative Agent; and (b) (i) cause all of the Equity Interest of such
Person to be pledged to the Administrative Agent

 

61

--------------------------------------------------------------------------------


 

to secure the Obligations by executing and delivering the Pledge and Security
Agreement or a joinder thereto in the form attached as Exhibit G, (ii) pursuant
to the Pledge and Security Agreement, deliver or cause the applicable Restricted
Subsidiary to deliver to Administrative Agent all certificates, stock powers and
other documents required by the Pledge and Security Agreement with respect to
all such Equity Interests of any such Restricted Subsidiary, (iii) take or cause
the applicable Restricted Subsidiary to take such other actions, all as may be
necessary to provide the Administrative Agent with a first priority perfected
pledge or and security interest in such Equity Interests in such Restricted
Subsidiary, and (iv) deliver to the Administrative Agent documents of the types
referred to in clauses (iv) and (v) of Section 4.01(a) and, upon the request of
the Administrative Agent, favorable opinions of counsel to such Person (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (b)(i)), all in form,
content and scope reasonably satisfactory to the Administrative Agent.

 

6.13                        Agreement to Deliver Security Documents.  Promptly
deliver, to further secure the Obligations, whenever requested by Administrative
Agent in its sole and absolute discretion, deeds of trust, mortgages, security
agreements, title searches, financing statements and other Security Documents in
form and substance satisfactory to Administrative Agent for the purpose of
granting, confirming, and perfecting first and prior liens or security
interests, subject only to Liens permitted under the Loan Documents, on any real
or personal property now owned or hereafter acquired by such Person with a fair
market value in excess of $5,000,000.  In furtherance thereof, promptly notify
Administrative Agent of (a) any material acquisition (whether by purchase, lease
or otherwise) of property or assets by any Loan Party, and (b) any individual
real properties in which a Loan Party or any of its Restricted Subsidiaries has
an interest (whether by acquisition, lease or otherwise) with a fair market
value in excess of $5,000,000.

 

6.14                        Perfection and Protection of Security Interests and
Liens.  Deliver from time to time to the Administrative Agent any financing
statements, continuation statements, extension agreements and other documents,
properly completed and executed (and acknowledged when required) in form and
substance reasonably satisfactory to the Administrative Agent, which the
Administrative Agent requests for the purpose of perfecting, confirming, or
protecting any Liens or other rights in any property securing any Obligations.

 

6.15                        Performance on Loan Parties’ Behalf.  Immediately
reimburse the Administrative Agent after notice by the Administrative Agent is
given to the Borrower of any payment by the Administrative Agent of any taxes or
insurance premiums Borrower or any Restricted Subsidiary is required to pay
under any Loan Document, which Administrative Agent is hereby authorized to pay,
each such amount paid by the Administrative Agent constituting an Obligation
owed hereunder and due and payable on the date such amount is paid by the
Administrative Agent.

 

6.16                        Environmental Matters; Environmental Reviews.

 


(A)                           (I) COMPLY IN ALL MATERIAL RESPECTS WITH ALL
ENVIRONMENTAL LAWS NOW OR HEREAFTER APPLICABLE TO SUCH PERSON AS WELL AS ALL
CONTRACTUAL OBLIGATIONS AND AGREEMENTS WITH RESPECT TO ENVIRONMENTAL REMEDIATION
OR OTHER ENVIRONMENTAL MATTERS, (II) OBTAIN, AT OR PRIOR TO THE TIME

 

62

--------------------------------------------------------------------------------


 


REQUIRED BY APPLICABLE ENVIRONMENTAL LAWS, ALL PERMITS, LICENSES AND OTHER
AUTHORIZATIONS UNDER APPLICABLE ENVIRONMENTAL LAWS NECESSARY FOR ITS THEN
CURRENT OPERATIONS AND WILL MAINTAIN SUCH AUTHORIZATIONS IN FULL FORCE AND
EFFECT, (III) CONDUCT ANY INVESTIGATION, STUDY, SAMPLING AND TESTING, AND
UNDERTAKE ANY CLEANUP, REMOVAL, REMEDIAL OR OTHER ACTION NECESSARY TO REMOVE AND
CLEAN UP HAZARDOUS MATERIALS AT OR FROM ANY OF ITS PROPERTIES, AS MAY BE
REQUIRED BY, AND IN ACCORDANCE WITH THE REQUIREMENTS OF, APPLICABLE
ENVIRONMENTAL LAWS.  PROMPTLY PAY AND DISCHARGE WHEN DUE ALL DEBTS, CLAIMS,
LIABILITIES AND OBLIGATIONS WITH RESPECT TO ANY CLEAN-UP OR REMEDIATION MEASURES
NECESSARY TO COMPLY WITH ENVIRONMENTAL LAWS UNLESS, IN EACH CASE, THE SAME ARE
BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED
AND ADEQUATE RESERVES IN ACCORDANCE WITH GAAP ARE BEING MAINTAINED BY THE
APPLICABLE PERSON.


 


(B)                           PROMPTLY FURNISH TO ADMINISTRATIVE AGENT ALL
WRITTEN NOTICES OF VIOLATION, ORDERS, CLAIMS, CITATIONS, COMPLAINTS, PENALTY
ASSESSMENTS, SUITS OR OTHER PROCEEDINGS RECEIVED BY SUCH PERSON, OR OF WHICH IT
HAS NOTICE, PENDING OR THREATENED AGAINST SUCH PERSON, THE POTENTIAL LIABILITY
OF WHICH EXCEEDS $5,000,000 OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT IF RESOLVED ADVERSELY AGAINST SUCH PERSON, BY ANY GOVERNMENTAL
AUTHORITY WITH RESPECT TO ANY ALLEGED VIOLATION OF OR NON-COMPLIANCE WITH ANY
APPLICABLE ENVIRONMENTAL LAWS OR ANY PERMITS, LICENSES OR AUTHORIZATIONS
REQUIRED UNDER APPLICABLE ENVIRONMENTAL LAWS IN CONNECTION WITH ITS OWNERSHIP OR
USE OF ITS PROPERTIES OR THE OPERATION OF ITS BUSINESS.


 


(C)                            PROMPTLY FURNISH TO ADMINISTRATIVE AGENT ALL
WRITTEN REQUESTS FOR INFORMATION, NOTICES OF CLAIM, DEMAND LETTERS, AND OTHER
WRITTEN NOTIFICATIONS, RECEIVED BY SUCH PERSON IN CONNECTION WITH ITS OWNERSHIP
OR USE OF ITS PROPERTIES OR THE CONDUCT OF ITS BUSINESS, RELATING TO POTENTIAL
RESPONSIBILITY WITH RESPECT TO ANY INVESTIGATION OR CLEAN-UP OF HAZARDOUS
MATERIAL ARISING FROM ITS OPERATIONS AT ANY LOCATION, THE POTENTIAL LIABILITY OF
WHICH EXCEEDS $5,000,000 OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT IF RESOLVED ADVERSELY AGAINST SUCH PERSON.


 

6.17                        Compliance with Agreements.  Observe, perform or
comply with each Material Contract, unless any such failure to so observe,
perform or comply is remedied within the applicable period of grace (if any)
provided in such Material Contract or unless such failure to so observe, perform
or comply would not reasonably be expected to have a Material Adverse Effect.

 

6.18                        Unrestricted Subsidiaries.  Will cause the
management, business and affairs of each of the Borrower and its Restricted
Subsidiaries to be conducted in such a manner (including, without limitation, by
keeping separate books of account, furnishing separate financial statements of
Unrestricted Subsidiaries to creditors and potential creditors thereof and by
not permitting properties of the Borrower and its Restricted Subsidiaries to be
commingled) so that each Unrestricted Subsidiary that is a corporation or other
legal entity will be treated as an entity separate and distinct from the
Borrower and the Restricted Subsidiaries.

 

63

--------------------------------------------------------------------------------


 

ARTICLE VII.
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall not, nor shall it permit any
Restricted Subsidiary to, directly or indirectly:

 

7.01                        Liens.  Create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than the following:

 


(A)                           LIENS PURSUANT TO ANY LOAN DOCUMENT;


 


(B)                           LIENS EXISTING ON THE DATE HEREOF AND LISTED ON
SCHEDULE 7.01 AND ANY RENEWALS OR EXTENSIONS THEREOF, PROVIDED THAT (I) THE
PROPERTY COVERED THEREBY IS NOT CHANGED, (II) THE AMOUNT SECURED OR BENEFITED
THEREBY IS NOT INCREASED (EXCEPT AS PROVIDED IN SECTION 7.03(C)), (III) THE
DIRECT OR ANY CONTINGENT OBLIGOR WITH RESPECT THERETO IS NOT CHANGED, AND (IV)
ANY RENEWAL OR EXTENSION OF THE OBLIGATIONS SECURED OR BENEFITED THEREBY IS
PERMITTED BY SECTION 7.03(C);


 


(C)                            LIENS FOR TAXES NOT YET DUE OR WHICH ARE BEING
CONTESTED IN GOOD FAITH AND BY APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED, IF
ADEQUATE RESERVES WITH RESPECT THERETO ARE MAINTAINED ON THE BOOKS OF THE
APPLICABLE PERSON IN ACCORDANCE WITH GAAP;


 


(D)                           LANDLORDS’, CARRIERS’, WAREHOUSEMEN’S, MECHANICS’,
MATERIALMEN’S, REPAIRMEN’S OR OTHER LIKE LIENS ARISING IN THE ORDINARY COURSE OF
BUSINESS WHICH ARE NOT OVERDUE FOR A PERIOD OF MORE THAN 30 DAYS OR WHICH ARE
BEING CONTESTED IN GOOD FAITH AND BY APPROPRIATE PROCEEDINGS DILIGENTLY
CONDUCTED, IF ADEQUATE RESERVES WITH RESPECT THERETO ARE MAINTAINED ON THE BOOKS
OF THE APPLICABLE PERSON;


 


(E)                            PLEDGES OR DEPOSITS IN THE ORDINARY COURSE OF
BUSINESS IN CONNECTION WITH WORKERS’ COMPENSATION, UNEMPLOYMENT INSURANCE AND
OTHER SOCIAL SECURITY LEGISLATION, OTHER THAN ANY LIEN IMPOSED BY ERISA;


 


(F)                             DEPOSITS TO SECURE THE PERFORMANCE OF BIDS,
TRADE CONTRACTS AND LEASES (OTHER THAN INDEBTEDNESS), STATUTORY OBLIGATIONS,
SURETY AND APPEAL BONDS, PERFORMANCE BONDS AND OTHER OBLIGATIONS OF A LIKE
NATURE INCURRED IN THE ORDINARY COURSE OF BUSINESS;


 


(G)                            EASEMENTS, RIGHTS-OF-WAY, RESTRICTIONS AND OTHER
SIMILAR ENCUMBRANCES AFFECTING REAL PROPERTY WHICH, IN THE AGGREGATE, DO NOT
MATERIALLY DETRACT FROM THE VALUE OF THE PROPERTY SUBJECT THERETO OR MATERIALLY
INTERFERE WITH THE ORDINARY CONDUCT OF THE BUSINESS OF THE APPLICABLE PERSON;


 


(H)                           LIENS SECURING JUDGMENTS FOR THE PAYMENT OF MONEY
NOT CONSTITUTING AN EVENT OF DEFAULT UNDER SECTION 8.01(H);


 


(I)                               LIENS SECURING INDEBTEDNESS PERMITTED UNDER
SECTION 7.03(G); PROVIDED THAT (I) SUCH LIENS DO NOT AT ANY TIME ENCUMBER ANY
PROPERTY OTHER THAN THE PROPERTY FINANCED BY

 

64

--------------------------------------------------------------------------------


 


SUCH INDEBTEDNESS AND (II) THE INDEBTEDNESS SECURED THEREBY DOES NOT EXCEED THE
COST OR FAIR MARKET VALUE, WHICHEVER IS LOWER, OF THE PROPERTY BEING ACQUIRED ON
THE DATE OF ACQUISITION;


 


(J)                              LIENS ARISING SOLELY BY VIRTUE OF ANY STATUTORY
OR COMMON LAW PROVISION RELATING TO BANKER’S LIENS, RIGHTS OF SET-OFF OR SIMILAR
RIGHTS AND REMEDIES, OR UNDER GENERAL DEPOSITORY OR BROKERAGE AGREEMENTS, AND
BURDENING ONLY DEPOSIT OR BROKERAGE ACCOUNTS OR OTHER FUNDS AND ASSETS
MAINTAINED WITH A CREDITOR DEPOSITORY INSTITUTION OR BROKERAGE;


 


(K)                           LIENS ARISING FROM PRECAUTIONARY UCC FINANCING
STATEMENTS RELATING TO OPERATING LEASES AND OTHER CONTRACTUAL ARRANGEMENTS
ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS THAT DESCRIBE ONLY THE PROPERTY
SUBJECT TO SUCH OPERATING LEASE OR CONTRACTUAL ARRANGEMENT; AND


 


(L)                               STATUTORY LIENS ARISING IN THE ORDINARY COURSE
OF BUSINESS RELATING TO PURCHASES OF CRUDE OIL, NATURAL GAS AND OTHER
HYDROCARBONS IN FAVOR OF PRODUCERS THEREOF (“FIRST PURCHASER LIENS”); PROVIDED
THAT (I) SUCH LIENS DO NOT AT ANY TIME ENCUMBER ANY PROPERTY OTHER THAN THE
CRUDE OIL, NATURAL GAS OR OTHER HYDROCARBONS BEING PURCHASED AND SECURE ONLY
AMOUNTS DUE FOR THE PURCHASE THEREOF, AND (II) THE AMOUNT SECURED THEREBY IS NOT
OVERDUE FOR A PERIOD OF MORE THAN 30 DAYS OR IS OTHERWISE BEING CONTESTED IN
GOOD FAITH AND BY APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED, IF ADEQUATE
RESERVES WITH RESPECT THERETO ARE MAINTAINED ON THE BOOKS OF THE APPLICABLE
PERSON;


 

provided, nothing in this Section 7.01 shall in and of itself constitute or be
deemed to constitute an agreement or acknowledgment by the Administrative Agent
or any Lender that any Indebtedness subject to or secured by any Lien, right or
other interest permitted under subsections (a) through (i) above ranks in
priority to any Obligation.

 

7.02                        Investments.  Make any Investments, except:

 


(A)                           INVESTMENTS HELD BY THE BORROWER OR SUCH LOAN
PARTY IN THE FORM OF CASH EQUIVALENTS OR SHORT-TERM MARKETABLE DEBT SECURITIES;


 


(B)                           ADVANCES TO OFFICERS, DIRECTORS AND EMPLOYEES OF
THE BORROWER AND RESTRICTED SUBSIDIARIES IN AN AGGREGATE AMOUNT NOT TO EXCEED
$100,000 AT ANY TIME OUTSTANDING, FOR TRAVEL, ENTERTAINMENT, RELOCATION AND
ANALOGOUS ORDINARY BUSINESS PURPOSES;


 


(C)                            INVESTMENTS OF THE BORROWER IN ANY WHOLLY-OWNED
SUBSIDIARY THAT IS A GUARANTOR AND INVESTMENTS OF ANY WHOLLY-OWNED SUBSIDIARY
THAT IS A GUARANTOR IN THE BORROWER OR IN ANOTHER WHOLLY-OWNED SUBSIDIARY THAT
IS A GUARANTOR;


 


(D)                           INVESTMENTS CONSISTING OF EXTENSIONS OF CREDIT IN
THE NATURE OF ACCOUNTS RECEIVABLE OR NOTES RECEIVABLE ARISING FROM THE GRANT OF
TRADE CREDIT IN THE ORDINARY COURSE OF BUSINESS, AND INVESTMENTS RECEIVED IN
SATISFACTION OR PARTIAL SATISFACTION THEREOF FROM FINANCIALLY TROUBLED ACCOUNT
DEBTORS TO THE EXTENT REASONABLY NECESSARY IN ORDER TO PREVENT OR LIMIT LOSS;


 


(E)                            GUARANTEES PERMITTED BY SECTION 7.03;


 


(F)                             INVESTMENTS IN UNRESTRICTED SUBSIDIARIES (NET OF
ANY DISTRIBUTIONS RECEIVED BY THE BORROWER AND RESTRICTED SUBSIDIARIES WITH
RESPECT TO SUCH INVESTMENTS), PROVIDED THAT (I) THE

 

65

--------------------------------------------------------------------------------


 


AGGREGATE AMOUNT OF ALL SUCH INVESTMENTS MADE AFTER THE CLOSING DATE SHALL NOT
AT ANY TIME EXCEED $25,000,000, AND (II) AFTER GIVING EFFECT TO ANY SUCH
INVESTMENT, THE BORROWER HAS AT LEAST $10,000,000 IN UNUSED AVAILABILITY UNDER
THE COMMITMENTS; AND


 


(G)                            OTHER INVESTMENTS (INCLUDING INVESTMENTS IN
PERSONS THAT ARE NOT SUBSIDIARIES) NOT EXCEEDING $1,000,000 IN THE AGGREGATE IN
ANY FISCAL YEAR OF THE BORROWER.


 

7.03                        Indebtedness.  Create, incur, assume or suffer to
exist any Indebtedness, except:

 


(A)                           INDEBTEDNESS UNDER THE LOAN DOCUMENTS;


 


(B)                           UNSECURED INDEBTEDNESS UNDER THE SENIOR BRIDGE
FACILITY (OR ANY UNSECURED REFINANCING OR REPLACEMENT THEREOF WITH A MATURITY
NOT EARLIER THAN 91 DAYS AFTER THE MATURITY DATE AND ON TERMS AND CONDITIONS NOT
MATERIALLY MORE RESTRICTIVE THAN THE LOAN DOCUMENTS TAKEN AS A WHOLE) IN AN
AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED $200,000,000 AT ANY TIME OUTSTANDING;


 


(C)                            INDEBTEDNESS OUTSTANDING ON THE DATE HEREOF AND
LISTED ON SCHEDULE 7.03 AND ANY REFINANCINGS, REFUNDINGS, RENEWALS OR EXTENSIONS
THEREOF; PROVIDED THAT THE AMOUNT OF SUCH INDEBTEDNESS IS NOT INCREASED AT THE
TIME OF SUCH REFINANCING, REFUNDING, RENEWAL OR EXTENSION EXCEPT BY AN AMOUNT
EQUAL TO A REASONABLE PREMIUM OR OTHER REASONABLE AMOUNT PAID, AND FEES AND
EXPENSES REASONABLY INCURRED, IN CONNECTION WITH SUCH REFINANCING AND BY AN
AMOUNT EQUAL TO ANY EXISTING COMMITMENTS UNUTILIZED THEREUNDER;


 


(D)                           GUARANTEES OF THE BORROWER OR ANY GUARANTOR IN
RESPECT OF INDEBTEDNESS OTHERWISE PERMITTED HEREUNDER OF THE BORROWER OR ANY
OTHER GUARANTOR;


 


(E)                            UNSECURED INDEBTEDNESS OF THE BORROWER OR ANY
GUARANTOR, PROVIDED THAT (I) THE LOAN PARTIES COMPLY WITH THE PROVISIONS OF
SECTION 2.05(E) AND (II) SUCH INDEBTEDNESS QUALIFIES AS SUBORDINATED DEBT;


 


(F)                             OBLIGATIONS (CONTINGENT OR OTHERWISE) OF THE
BORROWER OR ANY RESTRICTED SUBSIDIARY EXISTING OR ARISING UNDER ANY HEDGING
CONTRACT, PROVIDED THAT (I) SUCH OBLIGATIONS ARE (OR WERE) ENTERED INTO BY SUCH
PERSON IN THE ORDINARY COURSE OF BUSINESS FOR THE PURPOSE OF DIRECTLY MITIGATING
RISKS ASSOCIATED WITH LIABILITIES, COMMITMENTS, INVESTMENTS, ASSETS, OR PROPERTY
HELD OR REASONABLY ANTICIPATED BY SUCH PERSON, OR CHANGES IN THE VALUE OF
SECURITIES ISSUED BY SUCH PERSON, AND NOT FOR PURPOSES OF SPECULATION OR TAKING
A “MARKET VIEW;” AND (II) SUCH HEDGING CONTRACT DOES NOT CONTAIN ANY PROVISION
EXONERATING THE NON-DEFAULTING PARTY FROM ITS OBLIGATION TO MAKE PAYMENTS ON
OUTSTANDING TRANSACTIONS TO THE DEFAULTING PARTY;


 


(G)                            INDEBTEDNESS IN RESPECT OF CAPITAL LEASES,
SYNTHETIC LEASE OBLIGATIONS AND PURCHASE MONEY OBLIGATIONS WITHIN THE
LIMITATIONS SET FORTH IN SECTION 7.01(I); PROVIDED, HOWEVER, THAT THE AGGREGATE
AMOUNT OF ALL SUCH INDEBTEDNESS AT ANY ONE TIME OUTSTANDING SHALL NOT EXCEED
$5,000,000;


 


(H)                           INDEBTEDNESS OF ANY LOAN PARTY OWING TO ANOTHER
LOAN PARTY;

 

66

--------------------------------------------------------------------------------


 


(I)                               INDEBTEDNESS (OTHER THAN AS DESCRIBED IN
CLAUSE (A) OF THE DEFINITION OF THE TERM “INDEBTEDNESS”) OF (A)
COPANO/WEBB-DUVAL PIPELINE, L.P. (“WEBB/DUVAL GP”) THAT WAS INCURRED IN THE
ORDINARY COURSE OF BUSINESS BY WEBB/DUVAL GATHERERS AND IS INDEBTEDNESS OF
WEBB/DUVAL GP SOLELY BY VIRTUE OF THE FACT THAT IT IS A GENERAL PARTNER OF
WEBB/DUVAL GATHERERS AND (B) A GENERAL PARTNER OF WEBB/DUVAL GP WITH RESPECT TO
THE INDEBTEDNESS DESCRIBED IN CLAUSE (A) SOLELY BY VIRTUE OF THE FACT THAT IT IS
SUCH GENERAL PARTNER; AND


 


(J)                              OTHER UNSECURED INDEBTEDNESS IN AN AGGREGATE
PRINCIPAL AMOUNT NOT TO EXCEED $5,000,000 AT ANY TIME OUTSTANDING.


 

7.04                        Fundamental Changes.  Merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Default exists or would result therefrom:

 


(A)                           ANY WHOLLY-OWNED RESTRICTED SUBSIDIARY MAY MERGE
WITH (I) THE BORROWER, PROVIDED THAT THE BORROWER SHALL BE THE CONTINUING OR
SURVIVING PERSON, OR (II) ANY ONE OR MORE OTHER WHOLLY-OWNED RESTRICTED
SUBSIDIARIES; AND


 


(B)                           ANY RESTRICTED SUBSIDIARY MAY DISPOSE OF ALL OR
SUBSTANTIALLY ALL OF ITS ASSETS (UPON VOLUNTARY LIQUIDATION OR OTHERWISE) TO THE
BORROWER OR TO A WHOLLY-OWNED RESTRICTED SUBSIDIARY.


 

The Borrower will not issue any Equity Interests which (i) may be classified in
whole or part as Indebtedness, (ii) require mandatory distributions (other than
distributions of Available Cash permitted under Section 7.06(d)) or mandatory
redemption prior to 91 days after the Maturity Date, or (iii) provide for a
scheduled distribution above generally prevailing market rates at the time of
issuance.  No Restricted Subsidiary of the Borrower will issue any additional
Equity Interests, except a direct Subsidiary of a Loan Party may issue
additional Equity Interests to such Loan Party or to the Borrower so long as (i)
such Restricted Subsidiary is a wholly-owned Restricted Subsidiary of the
Borrower after giving effect thereto, and (ii) such Equity Interests shall be
pledged to the Administrative Agent for the benefit of the Lenders pursuant to
Security Documents acceptable to the Administrative Agent.  No Restricted
Subsidiary of the Borrower that is a partnership will allow any reduction of the
Borrower’s interest (direct or indirect) therein.

 

7.05                        Dispositions.  Make any Disposition or enter into
any agreement to make any Disposition, except:

 


(A)                           DISPOSITIONS OF OBSOLETE, SURPLUS OR WORN OUT
PROPERTY, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, IN THE ORDINARY COURSE OF
BUSINESS;


 


(B)                           DISPOSITIONS OF INVENTORY IN THE ORDINARY COURSE
OF BUSINESS;


 


(C)                            DISPOSITIONS OF EQUIPMENT OR REAL PROPERTY SO
LONG AS (I) THE PURCHASE PRICE FOR SUCH ASSET SHALL BE PAID SOLELY IN CASH;
(II) THE AGGREGATE PURCHASE PRICE PAID TO LOAN PARTIES FOR SUCH ASSET AND ALL
OTHER SUCH ASSETS SOLD BY LOAN PARTIES DURING ANY PERIOD OF FOUR CONSECUTIVE
FISCAL QUARTERS PURSUANT TO THIS CLAUSE (C) SHALL NOT EXCEED $5,000,000;
(III) IF THE PORTION OF THE

 

67

--------------------------------------------------------------------------------


 


AGGREGATE ANNUAL CONSOLIDATED EBITDA DERIVED FROM ALL ASSETS SOLD PURSUANT TO
THIS CLAUSE (C) DURING ANY PERIOD OF FOUR FISCAL QUARTERS AND BASED ON THE FOUR
FISCAL QUARTERS (AS TO ANY ASSETS OF THE BORROWER OR ANY RESTRICTED SUBSIDIARY
OTHER THAN SCISSORTAIL AND ITS RESTRICTED SUBSIDIARIES) OR ANNUALIZED PORTION
THEREOF (AS TO ANY ASSETS OF SCISSORTAIL AND ITS RESTRICTED SUBSIDIARIES AS
PROVIDED IN SECTION 7.21(E)) PRIOR TO THE SALE OF SUCH ASSET WOULD EXCEED
$2,000,000, THE CONSENT (NOT TO BE UNREASONABLY WITHHELD) OF THE REQUIRED
LENDERS IS OBTAINED IN CONNECTION WITH ANY SUCH SALE; (IV) NO DEFAULT OR EVENT
OF DEFAULT SHALL EXIST PRIOR TO OR AFTER GIVING EFFECT TO SUCH SALE; AND (V) THE
NET CASH PROCEEDS OF SUCH SALE SHALL HAVE BEEN APPLIED AS FOLLOWS (A) WITHIN
ONE-HUNDRED EIGHTY (180) DAYS AFTER THE DATE OF SUCH RECEIPT OF NET CASH
PROCEEDS TO THE PURCHASE OF CAPITAL ASSETS USED IN ITS BUSINESS OR (B) TO THE
EXTENT NET CASH PROCEEDS HAVE NOT BEEN APPLIED PURSUANT TO THE IMMEDIATELY
PRECEDING CLAUSE (A), SUCH AMOUNT (THE “EXCESS SALE PROCEEDS”) SHALL HAVE BEEN
APPLIED TO PREPAY THE LOANS AS PROVIDED IN SECTION 2.05;


 


(D)                           DISPOSITIONS OF PROPERTY BY ANY LOAN PARTY TO
ANOTHER LOAN PARTY;


 


(E)                            DISPOSITIONS PERMITTED BY SECTION 7.04;


 


(F)                             DISPOSITIONS OF EQUITY INTERESTS IN UNRESTRICTED
SUBSIDIARIES; AND


 


(G)                            DISPOSITIONS BY THE BORROWER AND ITS RESTRICTED
SUBSIDIARIES NOT OTHERWISE PERMITTED UNDER THIS SECTION 7.05; PROVIDED THAT (I)
AT THE TIME OF SUCH DISPOSITION, NO DEFAULT SHALL EXIST OR WOULD RESULT FROM
SUCH DISPOSITION AND (II) THE AGGREGATE BOOK VALUE OF ALL PROPERTY DISPOSED OF
IN RELIANCE ON THIS CLAUSE (G) IN ANY FISCAL YEAR SHALL NOT EXCEED $1,000,000;


 

provided, however, that any Disposition pursuant to clauses (a) through (g)
shall be for fair market value.

 

7.06                        Restricted Payments.  Declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that, so long as no Default shall have occurred and
be continuing at the time of any action described below or would result
therefrom(except as otherwise provided in subsection (d) below):

 


(A)                           EACH RESTRICTED SUBSIDIARY MAY MAKE RESTRICTED
PAYMENTS TO THE BORROWER OR ANY GUARANTOR RATABLY ACCORDING TO THEIR RESPECTIVE
HOLDINGS OF THE TYPE OF EQUITY INTEREST IN RESPECT OF WHICH SUCH RESTRICTED
PAYMENT IS BEING MADE;


 


(B)                           THE BORROWER AND EACH RESTRICTED SUBSIDIARY MAY
DECLARE AND MAKE DIVIDEND PAYMENTS OR OTHER DISTRIBUTIONS PAYABLE SOLELY OF THE
TYPE OF EQUITY INTERESTS IN RESPECT OF WHICH SUCH RESTRICTED PAYMENT IS BEING
MADE;


 


(C)                            THE BORROWER AND EACH RESTRICTED SUBSIDIARY MAY
PURCHASE, REDEEM OR OTHERWISE ACQUIRE EQUITY INTERESTS (OTHER THAN PREFERRED
EQUITY INTERESTS DISSIMILAR IN TYPE TO NEW EQUITY INTERESTS BEING CONCURRENTLY
ISSUED) ISSUED BY IT WITH THE PROCEEDS RECEIVED FROM THE SUBSTANTIALLY
CONCURRENT ISSUE OF NEW EQUITY INTERESTS; AND


 


(D)                           SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING AT SUCH TIME AND SO LONG AS NO DEFAULT OR EVENT OF DEFAULT WOULD
EXIST AFTER GIVING PRO FORMA EFFECT TO SUCH

 

68

--------------------------------------------------------------------------------


 


TRANSACTION, THE BORROWER MAY DECLARE CASH QUARTERLY DISTRIBUTIONS TO ITS
MEMBERS IN AN AMOUNT EQUAL TO AVAILABLE CASH AND, NOTWITHSTANDING THE OCCURRENCE
OF ANY DEFAULT OR EVENT OF DEFAULT FOLLOWING SUCH DECLARATION, PAY SUCH DECLARED
DISTRIBUTIONS.


 

7.07                        Change in Nature of Business.  Engage in any
material line of business substantially different from those lines of business
conducted by the Borrower and its Restricted Subsidiaries on the date hereof or
any business substantially related or incidental thereto.

 

7.08                        Transactions with Affiliates.  Enter into any
transaction of any kind with any Affiliate of the Borrower, whether or not in
the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Borrower or such Restricted Subsidiary as
would be obtainable by the Borrower or such Restricted Subsidiary at the time in
a comparable arm’s length transaction with a Person other than an Affiliate,
provided that the foregoing restriction shall not apply to (i) transactions
between or among the Borrower and any Guarantor or between and among any
Guarantors or (ii) ScissorTail’s guarantee of the performance by Southern Dome
of its obligations under that certain Gas Purchase and Processing Agreement
effective May 1, 2005 by and between Southern Dome and New Dominion, L.L.C.

 

7.09                        Burdensome Agreements.  Enter into any Contractual
Obligation (other than this Agreement or any other Loan Document) that (a)
limits the ability (i) of any Restricted Subsidiary to make Restricted Payments
to the Borrower or any Guarantor or to otherwise transfer property to the
Borrower or any Guarantor, (ii) of any Restricted Subsidiary to Guarantee the
Indebtedness of the Borrower or (iii) of the Borrower or any Restricted
Subsidiary to create, incur, assume or suffer to exist Liens on property of such
Person in favor of Administrative Agent and Lenders; provided, however, that
this clause (iii) shall not prohibit any negative pledge incurred or provided in
favor of any holder of Indebtedness permitted under Section 7.03(g) solely to
the extent any such negative pledge relates to the property financed by or the
subject of such Indebtedness; or (b) requires the grant of a Lien to secure an
obligation of such Person if a Lien is granted to secure another obligation of
such Person.

 

7.10                        Use of Proceeds.  Use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.

 

7.11                        Prohibited Contracts.  Other than those listed on
Schedule 7.11:

 


(A)                           ENTER INTO ANY “TAKE-OR-PAY” CONTRACT OR OTHER
CONTRACT OR ARRANGEMENT FOR THE PURCHASE OF GOODS OR SERVICES WHICH OBLIGATES IT
TO PAY FOR SUCH GOODS OR SERVICE REGARDLESS OF WHETHER THEY ARE DELIVERED OR
FURNISHED TO IT, OTHER THAN CONTRACTS FOR PIPELINE CAPACITY OR FOR SERVICES IN
EITHER CASE REASONABLY ANTICIPATED TO BE UTILIZED IN THE ORDINARY COURSE OF
BUSINESS;


 


(B)                           AMEND OR PERMIT ANY AMENDMENT TO ANY MATERIAL
CONTRACT WHICH RELEASES, QUALIFIES, LIMITS, MAKES CONTINGENT OR OTHERWISE COULD
REASONABLY BE EXPECTED TO DETRIMENTALLY AFFECT THE RIGHTS AND BENEFITS OF
ADMINISTRATIVE AGENT OR ANY LENDER UNDER OR ACQUIRED PURSUANT TO ANY SECURITY
DOCUMENTS; OR

 

69

--------------------------------------------------------------------------------


 


(C)                            INCUR ANY OBLIGATION TO CONTRIBUTE TO ANY
MULTIEMPLOYER PLAN OR PERMIT ANY ERISA AFFILIATE TO DO SO.


 

7.12                        Hedging Contracts.  Be a party to or in any manner
be liable on any Hedging Contract, except:

 


(A)                           HEDGING CONTRACTS ENTERED INTO BY A LOAN PARTY
WITH THE PURPOSE AND EFFECT OF FIXING INTEREST RATES ON A PRINCIPAL AMOUNT OF
INDEBTEDNESS OF SUCH LOAN PARTY THAT IS ACCRUING INTEREST AT A VARIABLE RATE,
PROVIDED THAT (I) THE AGGREGATE NOTIONAL AMOUNT OF SUCH CONTRACTS NEVER EXCEEDS
ONE HUNDRED PERCENT (100%) OF THE ANTICIPATED OUTSTANDING PRINCIPAL BALANCE OF
THE INDEBTEDNESS TO BE HEDGED BY SUCH CONTRACTS OR AN AVERAGE OF SUCH PRINCIPAL
BALANCES CALCULATED USING A GENERALLY ACCEPTED METHOD OF MATCHING INTEREST SWAP
CONTRACTS TO DECLINING PRINCIPAL BALANCES, (II) THE FLOATING RATE INDEX OF EACH
SUCH CONTRACT GENERALLY MATCHES THE INDEX USED TO DETERMINE THE FLOATING RATES
OF INTEREST ON THE CORRESPONDING INDEBTEDNESS TO BE HEDGED BY SUCH CONTRACT AND
(III) EACH SUCH CONTRACT IS WITH AN APPROVED COUNTERPARTY;


 


(B)                           HEDGING CONTRACTS ENTERED INTO WITH AN APPROVED
COUNTERPARTY AND IN COMPLIANCE WITH THE RISK MANAGEMENT POLICY.


 

7.13                        Subsidiaries.  Create or acquire any additional
Restricted Subsidiary or redesignate an Unrestricted Subsidiary as a Restricted
Subsidiary unless the Borrower gives written notice to the Administrative Agent
of such creation or acquisition and complies with Sections 6.12, 6.13, and 7.19.

 

7.14                        Limitation on Credit Extensions.  Except for
Investments permitted under Section 7.02 and Hedging Contracts permitted
hereunder, extend credit, make advances or make loans other than normal and
prudent extensions of credit to customers buying goods and services in the
ordinary course of business or to another Loan Party in the ordinary course of
business, which extensions shall not be for longer periods than those extended
by similar businesses operated in a normal and prudent manner.

 

7.15                        Risk Management Compliance.  Enter into any Hedging
Contract that is in violation of the Risk Management Policy.  The Borrower
agrees that upon request by the Administrative Agent, from time to time, the
Borrower and the Administrative Agent will review and evaluate the Borrowers’
Risk Management Policy.

 

7.16                        Subordinated Debt.  Make any payments of principal
or interest on the Subordinated Debt except in accordance with the terms and
conditions thereof.

 

7.17                        Material Contracts.  (a) Cancel or terminate any
Material Contract (or consent to or accept any cancellation or termination
thereof), or (b) amend or otherwise modify any provision of any Material
Contract or give any consent, waiver or approval thereunder, or waive any
material breach of or material default under any Material Contract that could
reasonably be expected to detrimentally affect the rights and benefits of the
Administrative Agent and/or the Lenders hereunder or under any other Loan
Document.

 

7.18                        Designation and Conversion of Restricted and
Unrestricted Subsidiaries; Debt of Unrestricted Subsidiaries.

 

70

--------------------------------------------------------------------------------


 


(A)                           UNLESS DESIGNATED AS AN UNRESTRICTED SUBSIDIARY ON
SCHEDULE 5.13 AS OF THE CLOSING DATE, DESIGNATE ANY PERSON THAT BECOMES A
SUBSIDIARY OF THE BORROWER OR ANY RESTRICTED SUBSIDIARY AS AN UNRESTRICTED
SUBSIDIARY, EXCEPT THE BORROWER MAY DESIGNATE BY WRITTEN NOTIFICATION THEREOF TO
THE ADMINISTRATIVE AGENT, ANY RESTRICTED SUBSIDIARY, INCLUDING A NEWLY FORMED OR
NEWLY ACQUIRED SUBSIDIARY, AS AN UNRESTRICTED SUBSIDIARY IF (I) PRIOR, AND AFTER
GIVING EFFECT, TO SUCH DESIGNATION, NO DEFAULT WOULD EXIST AND (II) SUCH
DESIGNATION IS DEEMED TO BE AN INVESTMENT IN AN UNRESTRICTED SUBSIDIARY IN AN
AMOUNT EQUAL TO THE FAIR MARKET VALUE AS OF THE DATE OF SUCH DESIGNATION OF THE
BORROWER’S DIRECT AND INDIRECT OWNERSHIP INTEREST IN SUCH SUBSIDIARY AND SUCH
INVESTMENT WOULD BE PERMITTED TO BE MADE AT THE TIME OF SUCH DESIGNATION UNDER
SECTION 7.02(F).


 


(B)                           DESIGNATE ANY UNRESTRICTED SUBSIDIARY TO BE A
RESTRICTED SUBSIDIARY, EXCEPT IF AFTER GIVING EFFECT TO SUCH DESIGNATION, WHICH
SHALL BE DEEMED TO BE A CASH DIVIDEND IN AN AMOUNT EQUAL TO THE LESSER OF THE
FAIR MARKET VALUE OF THE BORROWER’S DIRECT AND INDIRECT OWNERSHIP INTEREST IN
SUCH SUBSIDIARY OR THE AMOUNT OF THE BORROWER’S CASH INVESTMENT PREVIOUSLY MADE
FOR PURPOSES OF THE LIMITATION ON INVESTMENTS UNDER SECTION 7.02(F), (I) THE
REPRESENTATIONS AND WARRANTIES OF THE BORROWER AND ITS RESTRICTED SUBSIDIARIES
CONTAINED IN EACH OF THE LOAN DOCUMENTS ARE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS ON AND AS OF SUCH DATE AS IF MADE ON AND AS OF THE DATE OF SUCH
REDESIGNATION (OR, IF STATED TO HAVE BEEN MADE EXPRESSLY AS OF AN EARLIER DATE,
WERE TRUE AND CORRECT AS OF SUCH DATE), (II) NO DEFAULT WOULD EXIST, AND (III)
THE BORROWER AND SUCH NEWLY-DESIGNATED RESTRICTED SUBSIDIARY COMPLIES WITH THE
REQUIREMENTS OF SECTIONS 6.12 AND 6.13.


 


(C)                            WILL NOT INCUR, ASSUME, GUARANTEE OR OTHERWISE BE
OR BECOME LIABLE FOR ANY INDEBTEDNESS OF ANY OF THE UNRESTRICTED SUBSIDIARIES,
EXCEPT AS DESCRIBED IN SECTION 7.03(I).


 


(D)                           WILL NOT PERMIT ANY UNRESTRICTED SUBSIDIARY TO
HOLD ANY EQUITY INTEREST IN, OR ANY INDEBTEDNESS OF, THE BORROWER OR ANY
RESTRICTED SUBSIDIARY.


 


(E)                            SHALL NOT PERMIT THE AGGREGATE PRINCIPAL AMOUNT
OF ALL NON-RECOURSE DEBT OUTSTANDING AT ANY ONE TIME TO EXCEED $10,000,000.


 

7.19                        Capital Expenditures.  Use the proceeds of any Loans
to make or commit to make Capital Expenditures in any fiscal year in excess of
10% of the Aggregate Commitments in respect of Capital Expenditures relating to
acquisitions or construction (other than acquisitions or construction of natural
gas, natural gas liquids and crude oil pipelines, processing, treating and
gathering systems, including compression, metering, dehydrating and similar
equipment, natural gas and natural gas liquids storage facilities, and in each
case, related facilities); provided such Persons may make Capital Expenditures
as are required by any Law (including Environmental Laws).

 

7.20                        Amendments to Organizational Documents.  (a) Amend
or otherwise modify the definition of “Available Cash” as set forth in the
Borrower LLC Agreement, or (b) enter into or permit any other modification of,
or waive any material right or obligation of any Person under, its Organization
Documents that could reasonably be expected to detrimentally affect the rights
and benefits of Administrative Agent and/or Lenders hereunder or under any other
Loan Document.

 

71

--------------------------------------------------------------------------------


 

7.21                        Financial Covenants.

 


(A)                           CONSOLIDATED FIXED CHARGE COVERAGE RATIO.  PERMIT
THE CONSOLIDATED FIXED CHARGE COVERAGE RATIO AS OF THE END OF ANY FISCAL QUARTER
OF THE BORROWER TO BE LESS THAN THE RATIO SET FORTH BELOW OPPOSITE SUCH QUARTER:

 

Four Fiscal Quarters Ending

 

Minimum
Consolidated Fixed
Charge Coverage
Ratio

 

Closing Date through September 30, 2005

 

1.50 to 1.0

 

 

 

 

 

December 31, 2005 and each fiscal quarter thereafter

 

1.75 to 1.0

 

 


(B)                           CONSOLIDATED INTEREST COVERAGE RATIO.  PERMIT THE
CONSOLIDATED INTEREST COVERAGE RATIO AS OF THE END OF ANY FISCAL QUARTER OF THE
BORROWER TO BE LESS THAN THE RATIO SET FORTH BELOW OPPOSITE SUCH FISCAL QUARTER:

 

Four Fiscal Quarters Ending

 

Minimum
Consolidated
Interest Coverage
Ratio

 

Closing Date through September 30, 2005

 

2.50 to 1.0

 

 

 

 

 

December 31, 2005 through June 30, 2006

 

2.75 to 1.0

 

 

 

 

 

September 30, 2006 and each fiscal quarter thereafter

 

3.0 to 1.0

 

 


(C)                            CONSOLIDATED SENIOR LEVERAGE RATIO.  PERMIT THE
CONSOLIDATED SENIOR LEVERAGE RATIO AT ANY TIME DURING ANY PERIOD OF FOUR FISCAL
QUARTERS OF THE BORROWER SET FORTH BELOW TO BE GREATER THAN THE RATIO SET FORTH
BELOW OPPOSITE SUCH PERIOD:

 

72

--------------------------------------------------------------------------------


 

Four Fiscal Quarters Ending

 

Maximum
Consolidated
Senior Leverage
Ratio

 

Closing Date through September 30, 2005

 

3.75 to 1.0

 

 

 

 

 

December 31, 2005 and each fiscal quarter thereafter

 

3.50 to 1.0

 

 


(D)                           CONSOLIDATED TOTAL LEVERAGE RATIO.  PERMIT THE
CONSOLIDATED TOTAL LEVERAGE RATIO AT ANY TIME DURING ANY PERIOD OF FOUR FISCAL
QUARTERS OF THE BORROWER SET FORTH BELOW TO BE GREATER THAN THE RATIO SET FORTH
BELOW OPPOSITE SUCH PERIOD:

 

Four Fiscal Quarters Ending

 

Maximum
Consolidated
Total Leverage
Ratio

 

Closing Date through September 30, 2005

 

5.50 to 1.0

 

 

 

 

 

December 31, 2005 through June 30, 2006

 

5.00 to 1.0

 

 

 

 

 

September 30, 2006 and each fiscal quarter thereafter

 

4.75 to 1.0

 

 


(E)                            CALCULATION OF FINANCIAL COVENANTS.  WITH RESPECT
TO THE CALCULATION OF THE FIXED CHARGE COVERAGE RATIO, THE CONSOLIDATED INTEREST
COVERAGE RATIO, THE SENIOR LEVERAGE RATIO AND THE CONSOLIDATED TOTAL LEVERAGE
RATIO IN THIS SECTION 7.21 (AND CONSOLIDATED EBITDA AS USED IN SECTION 7.05(C)),
CONSOLIDATED EBITDA, CONSOLIDATED FIXED CHARGES, CONSOLIDATED INTEREST CHARGES
AND CONSOLIDATED NET INCOME OF SCISSORTAIL AND ITS RESTRICTED SUBSIDIARIES (IF
ANY) (I) SHALL BE DETERMINED FOR THE QUARTER ENDED SEPTEMBER 30, 2005 BY
GROSSING-UP THE APPLICABLE  COMPONENT RESULTS FROM THE CLOSING DATE THROUGH THE
LAST DAY OF SUCH QUARTER TO A QUARTERLY AMOUNT AND (II) SHALL, PRIOR TO JUNE 30,
2006, BE DETERMINED FOR THE PERIODS ENDING ON SEPTEMBER 30, 2005, DECEMBER 31,
2005 AND MARCH 31, 2005 ON AN ANNUALIZED BASIS; E.G.: FOR THE PERIOD ENDING
SEPTEMBER 30, 2005, RESULTS FOR THE QUARTER WILL BE ANNUALIZED BY MULTIPLYING
SUCH RESULTS BY FOUR; FOR THE PERIOD ENDING DECEMBER 31, 2005, RESULTS FOR THE
TWO-QUARTER PERIOD WILL BE ANNUALIZED BY MULTIPLYING SUCH RESULTS BY TWO; AND
FOR THE PERIOD ENDING MARCH 31, 2006, RESULTS FOR THE THREE-QUARTER PERIOD WILL
BE ANNUALIZED BY MULTIPLYING SUCH RESULTS BY ONE AND ONE-THIRD.

 

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

 

8.01                        Events of Default.  Any of the following shall
constitute an Event of Default:

 

73

--------------------------------------------------------------------------------


 


(A)                           NON-PAYMENT.  THE BORROWER OR ANY OTHER LOAN PARTY
FAILS TO PAY (I) WHEN AND AS REQUIRED TO BE PAID HEREIN, ANY AMOUNT OF PRINCIPAL
OF ANY LOAN OR ANY L/C OBLIGATION, OR (II) WITHIN THREE BUSINESS DAYS AFTER THE
SAME BECOMES DUE, ANY INTEREST ON ANY LOAN OR ON ANY L/C OBLIGATION, OR ANY FEE
DUE HEREUNDER, OR (III) WITHIN FIVE  BUSINESS DAYS AFTER THE SAME BECOMES DUE,
ANY OTHER AMOUNT PAYABLE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT; OR


 


(B)                           SPECIFIC COVENANTS.  THE BORROWER FAILS TO PERFORM
OR OBSERVE ANY TERM, COVENANT OR AGREEMENT CONTAINED IN ANY OF SECTIONS 6.03,
6.05(A), 6.10, 6.11 OR 6.12 OR ARTICLE VII; OR


 


(C)                            OTHER DEFAULTS.  ANY LOAN PARTY FAILS TO PERFORM
OR OBSERVE ANY OTHER COVENANT OR AGREEMENT (NOT SPECIFIED IN SUBSECTION (A) OR
(B) ABOVE) CONTAINED IN ANY LOAN DOCUMENT ON ITS PART TO BE PERFORMED OR
OBSERVED AND SUCH FAILURE CONTINUES FOR 30 DAYS AFTER THE EARLIER OF (I) THE
DATE ON WHICH THE ADMINISTRATIVE AGENT NOTIFIES BORROWER OF SUCH FAILURE OR (II)
THE DATE ON WHICH A RESPONSIBLE OFFICER OF ANY LOAN PARTY FIRST BECOMES AWARE OF
SUCH FAILURE; OR


 


(D)                           REPRESENTATIONS AND WARRANTIES.  ANY
REPRESENTATION, WARRANTY, CERTIFICATION OR STATEMENT OF FACT MADE OR DEEMED MADE
BY OR ON BEHALF OF THE BORROWER OR ANY OTHER LOAN PARTY HEREIN, IN ANY OTHER
LOAN DOCUMENT, OR IN ANY DOCUMENT DELIVERED IN CONNECTION HEREWITH OR THEREWITH
SHALL BE INCORRECT OR MISLEADING IN ANY MATERIAL RESPECT WHEN MADE OR DEEMED
MADE; OR


 


(E)                            CROSS-DEFAULT.  (I) THE BORROWER OR ANY
RESTRICTED SUBSIDIARY (A) FAILS TO MAKE ANY PAYMENT WHEN DUE (WHETHER BY
SCHEDULED MATURITY, REQUIRED PREPAYMENT, ACCELERATION, DEMAND, OR OTHERWISE) IN
RESPECT OF ANY INDEBTEDNESS OR GUARANTEE (OTHER THAN INDEBTEDNESS HEREUNDER AND
INDEBTEDNESS UNDER HEDGING CONTRACTS) HAVING AN AGGREGATE PRINCIPAL AMOUNT
(INCLUDING UNDRAWN COMMITTED OR AVAILABLE AMOUNTS AND INCLUDING AMOUNTS OWING TO
ALL CREDITORS UNDER ANY COMBINED OR SYNDICATED CREDIT ARRANGEMENT) OF MORE THAN
THE THRESHOLD AMOUNT, OR (B) FAILS TO OBSERVE OR PERFORM ANY OTHER AGREEMENT OR
CONDITION RELATING TO ANY SUCH INDEBTEDNESS OR GUARANTEE OR CONTAINED IN ANY
INSTRUMENT OR AGREEMENT EVIDENCING, SECURING OR RELATING THERETO, OR ANY OTHER
EVENT OCCURS, THE EFFECT OF WHICH DEFAULT OR OTHER EVENT IS TO CAUSE, OR TO
PERMIT THE HOLDER OR HOLDERS OF SUCH INDEBTEDNESS OR THE BENEFICIARY OR
BENEFICIARIES OF SUCH GUARANTEE (OR A TRUSTEE OR AGENT ON BEHALF OF SUCH HOLDER
OR HOLDERS OR BENEFICIARY OR BENEFICIARIES) TO CAUSE, WITH THE GIVING OF NOTICE
IF REQUIRED, SUCH INDEBTEDNESS TO BE DEMANDED OR TO BECOME DUE OR TO BE
REPURCHASED, PREPAID, DEFEASED OR REDEEMED (AUTOMATICALLY OR OTHERWISE), OR AN
OFFER TO REPURCHASE, PREPAY, DEFEASE OR REDEEM SUCH INDEBTEDNESS TO BE MADE,
PRIOR TO ITS STATED MATURITY, OR SUCH GUARANTEE TO BECOME PAYABLE OR CASH
COLLATERAL IN RESPECT THEREOF TO BE DEMANDED; OR (II) THERE OCCURS UNDER ANY
HEDGING CONTRACT AN EARLY TERMINATION DATE (AS DEFINED IN SUCH HEDGING CONTRACT)
RESULTING FROM (A) ANY EVENT OF DEFAULT UNDER SUCH HEDGING CONTRACT AS TO WHICH
THE BORROWER OR ANY SUBSIDIARY IS THE DEFAULTING PARTY (AS DEFINED IN SUCH
HEDGING CONTRACT) OR (B) ANY TERMINATION EVENT (AS SO DEFINED) UNDER SUCH
HEDGING CONTRACT AS TO WHICH THE BORROWER OR ANY RESTRICTED SUBSIDIARY IS AN
AFFECTED PARTY (AS SO DEFINED) AND, IN EITHER EVENT, THE HEDGING TERMINATION
VALUE OWED BY THE BORROWER OR SUCH RESTRICTED SUBSIDIARY AS A RESULT THEREOF IS
GREATER THAN THE THRESHOLD AMOUNT; OR

 

74

--------------------------------------------------------------------------------


 


(F)                             INSOLVENCY PROCEEDINGS, ETC.  THE BORROWER OR
ANY SUBSIDIARY INSTITUTES OR CONSENTS TO THE INSTITUTION OF ANY PROCEEDING UNDER
ANY DEBTOR RELIEF LAW, OR MAKES AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS; OR
APPLIES FOR OR CONSENTS TO THE APPOINTMENT OF ANY RECEIVER, TRUSTEE, CUSTODIAN,
CONSERVATOR, LIQUIDATOR, REHABILITATOR OR SIMILAR OFFICER FOR IT OR FOR ALL OR
ANY MATERIAL PART OF ITS PROPERTY; OR ANY RECEIVER, TRUSTEE, CUSTODIAN,
CONSERVATOR, LIQUIDATOR, REHABILITATOR OR SIMILAR OFFICER IS APPOINTED WITHOUT
THE APPLICATION OR CONSENT OF SUCH PERSON AND THE APPOINTMENT CONTINUES
UNDISCHARGED OR UNSTAYED FOR 60 CALENDAR DAYS; OR ANY PROCEEDING UNDER ANY
DEBTOR RELIEF LAW RELATING TO ANY SUCH PERSON OR TO ALL OR ANY MATERIAL PART OF
ITS PROPERTY IS INSTITUTED WITHOUT THE CONSENT OF SUCH PERSON AND CONTINUES
UNDISMISSED OR UNSTAYED FOR 60 CALENDAR DAYS, OR AN ORDER FOR RELIEF IS ENTERED
IN ANY SUCH PROCEEDING; OR


 


(G)                            INABILITY TO PAY DEBTS; ATTACHMENT.  (I) THE
BORROWER OR ANY SUBSIDIARY BECOMES UNABLE OR ADMITS IN WRITING ITS INABILITY OR
FAILS GENERALLY TO PAY ITS DEBTS AS THEY BECOME DUE, OR (II) ANY WRIT OR WARRANT
OF ATTACHMENT OR EXECUTION OR SIMILAR PROCESS IS ISSUED OR LEVIED AGAINST ALL OR
ANY MATERIAL PART OF THE PROPERTY OF ANY SUCH PERSON AND IS NOT RELEASED,
VACATED OR FULLY BONDED WITHIN 30 DAYS AFTER ITS ISSUE OR LEVY; OR


 


(H)                           JUDGMENTS.  THERE IS ENTERED AGAINST THE BORROWER
OR ANY RESTRICTED SUBSIDIARY (I) A FINAL JUDGMENT OR ORDER FOR THE PAYMENT OF
MONEY IN AN AGGREGATE AMOUNT EXCEEDING THE THRESHOLD AMOUNT (TO THE EXTENT NOT
COVERED BY INDEPENDENT THIRD-PARTY INSURANCE AS TO WHICH THE INSURER DOES NOT
DISPUTE COVERAGE), OR (II) ANY ONE OR MORE NON-MONETARY FINAL JUDGMENTS THAT
HAVE, OR COULD REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE,
A MATERIAL ADVERSE EFFECT AND, IN EITHER CASE, (A) ENFORCEMENT PROCEEDINGS ARE
COMMENCED BY ANY CREDITOR UPON SUCH JUDGMENT OR ORDER, OR (B) THERE IS A PERIOD
OF 30 CONSECUTIVE DAYS DURING WHICH A STAY OF ENFORCEMENT OF SUCH JUDGMENT, BY
REASON OF A PENDING APPEAL OR OTHERWISE, IS NOT IN EFFECT; OR


 


(I)                               ERISA.  (I) AN ERISA EVENT OCCURS WITH RESPECT
TO A PENSION PLAN OR MULTIEMPLOYER PLAN WHICH HAS RESULTED OR COULD REASONABLY
BE EXPECTED TO RESULT IN LIABILITY OF THE BORROWER UNDER TITLE IV OF ERISA TO
THE PENSION PLAN, MULTIEMPLOYER PLAN OR THE PBGC IN AN AGGREGATE AMOUNT IN
EXCESS OF THE THRESHOLD AMOUNT, OR (II) THE BORROWER OR ANY ERISA AFFILIATE
FAILS TO PAY WHEN DUE, AFTER THE EXPIRATION OF ANY APPLICABLE GRACE PERIOD, ANY
INSTALLMENT PAYMENT WITH RESPECT TO ITS WITHDRAWAL LIABILITY UNDER SECTION 4201
OF ERISA UNDER A MULTIEMPLOYER PLAN IN AN AGGREGATE AMOUNT IN EXCESS OF THE
THRESHOLD AMOUNT; OR


 


(J)                              INVALIDITY OF LOAN DOCUMENTS.  ANY PROVISION OF
ANY LOAN DOCUMENT, AT ANY TIME AFTER ITS EXECUTION AND DELIVERY AND FOR ANY
REASON OTHER THAN AS EXPRESSLY PERMITTED HEREUNDER OR THEREUNDER OR SATISFACTION
IN FULL OF ALL THE OBLIGATIONS, CEASES TO BE IN FULL FORCE AND EFFECT; OR ANY
LOAN PARTY OR ANY OTHER PERSON CONTESTS IN ANY MANNER THE VALIDITY OR
ENFORCEABILITY OF ANY PROVISION OF ANY LOAN DOCUMENT; OR ANY LOAN PARTY DENIES
THAT IT HAS ANY OR FURTHER LIABILITY OR OBLIGATION UNDER ANY LOAN DOCUMENT, OR
PURPORTS TO REVOKE, TERMINATE OR RESCIND ANY PROVISION OF ANY LOAN DOCUMENT; OR

 

75

--------------------------------------------------------------------------------


 


(K)                           CHANGE OF CONTROL.  THERE OCCURS ANY CHANGE OF
CONTROL.


 

8.02                        Remedies Upon Event of Default.  If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Lenders, take any or all of the
following actions:

 


(A)                           DECLARE THE COMMITMENT OF EACH LENDER TO MAKE
LOANS AND ANY OBLIGATION OF THE L/C ISSUER TO MAKE L/C CREDIT EXTENSIONS TO BE
TERMINATED, WHEREUPON SUCH COMMITMENTS AND OBLIGATION SHALL BE TERMINATED;


 


(B)                           DECLARE THE UNPAID PRINCIPAL AMOUNT OF ALL
OUTSTANDING LOANS, ALL INTEREST ACCRUED AND UNPAID THEREON, AND ALL OTHER
AMOUNTS OWING OR PAYABLE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT TO BE
IMMEDIATELY DUE AND PAYABLE, WITHOUT PRESENTMENT, DEMAND, PROTEST OR OTHER
NOTICE OF ANY KIND, ALL OF WHICH ARE HEREBY EXPRESSLY WAIVED BY THE BORROWER;


 


(C)                            REQUIRE THAT THE BORROWER CASH COLLATERALIZE THE
L/C OBLIGATIONS (IN AN AMOUNT EQUAL TO THE THEN OUTSTANDING AMOUNT THEREOF); AND


 


(D)                           EXERCISE ON BEHALF OF ITSELF AND THE LENDERS ALL
RIGHTS AND REMEDIES AVAILABLE TO IT AND THE LENDERS UNDER THE LOAN DOCUMENTS;


 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

8.03                        Application of Funds.  After the exercise of
remedies provided for in Section 8.02 (or after the Loans have automatically
become immediately due and payable and the L/C Obligations have automatically
been required to be Cash Collateralized as set forth in the proviso to
Section 8.02), any amounts received on account of the Obligations shall be
applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

 

76

--------------------------------------------------------------------------------


 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings and to the Secured Hedging
Obligations, ratably among the Lenders, the L/C Issuer, the Lender
Counterparties, and the Approved Counterparties in proportion to the respective
amounts described in this clause Fourth held by them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

ARTICLE IX.
ADMINISTRATIVE AGENT

 

9.01                        Appointment and Authority.  Each of the Lenders and
the L/C Issuer hereby irrevocably appoints Bank of America to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Administrative Agent, the Lenders and the L/C Issuer, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions.

 

9.02                        Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

77

--------------------------------------------------------------------------------


 

9.03                        Exculpatory Provisions.  The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents.  Without limiting the generality of the
foregoing, the Administrative Agent:

 


(A)                           SHALL NOT BE SUBJECT TO ANY FIDUCIARY OR OTHER
IMPLIED DUTIES, REGARDLESS OF WHETHER A DEFAULT HAS OCCURRED AND IS CONTINUING;


 


(B)                           SHALL NOT HAVE ANY DUTY TO TAKE ANY DISCRETIONARY
ACTION OR EXERCISE ANY DISCRETIONARY POWERS, EXCEPT DISCRETIONARY RIGHTS AND
POWERS EXPRESSLY CONTEMPLATED HEREBY OR BY THE OTHER LOAN DOCUMENTS THAT THE
ADMINISTRATIVE AGENT IS REQUIRED TO EXERCISE AS DIRECTED IN WRITING BY THE
REQUIRED LENDERS (OR SUCH OTHER NUMBER OR PERCENTAGE OF THE LENDERS AS SHALL BE
EXPRESSLY PROVIDED FOR HEREIN OR IN THE OTHER LOAN DOCUMENTS), PROVIDED THAT THE
ADMINISTRATIVE AGENT SHALL NOT BE REQUIRED TO TAKE ANY ACTION THAT, IN ITS
OPINION OR THE OPINION OF ITS COUNSEL, MAY EXPOSE THE ADMINISTRATIVE AGENT TO
LIABILITY OR THAT IS CONTRARY TO ANY LOAN DOCUMENT OR APPLICABLE LAW; AND


 


(C)                            SHALL NOT, EXCEPT AS EXPRESSLY SET FORTH HEREIN
AND IN THE OTHER LOAN DOCUMENTS, HAVE ANY DUTY TO DISCLOSE, AND SHALL NOT BE
LIABLE FOR THE FAILURE TO DISCLOSE, ANY INFORMATION RELATING TO THE BORROWER OR
ANY OF ITS AFFILIATES THAT IS COMMUNICATED TO OR OBTAINED BY THE PERSON SERVING
AS THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES IN ANY CAPACITY.


 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04                        Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In

 

78

--------------------------------------------------------------------------------


 

determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

9.05                        Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

 

9.06                        Resignation of Administrative Agent.  The
Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuer under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the

 

79

--------------------------------------------------------------------------------


 

benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, (a)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer, (b) the retiring L/C
Issuer shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.

 

9.07                        Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender and the L/C Issuer acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

9.08                        No Other Duties, Etc.  Anything herein to the
contrary notwithstanding, none of the bookrunners, arrangers, syndication agents
or documentation agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

 

9.09                        Administrative Agent May File Proofs of Claim.  In
case of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

 


(A)                           TO FILE AND PROVE A CLAIM FOR THE WHOLE AMOUNT OF
THE PRINCIPAL AND INTEREST OWING AND UNPAID IN RESPECT OF THE LOANS, L/C
OBLIGATIONS AND ALL OTHER OBLIGATIONS THAT ARE OWING AND UNPAID AND TO FILE SUCH
OTHER DOCUMENTS AS MAY BE NECESSARY OR ADVISABLE IN ORDER TO HAVE THE CLAIMS OF
THE LENDERS, THE L/C ISSUER AND THE ADMINISTRATIVE AGENT (INCLUDING ANY CLAIM
FOR THE REASONABLE COMPENSATION, EXPENSES, DISBURSEMENTS AND ADVANCES OF THE
LENDERS, THE L/C ISSUER AND THE ADMINISTRATIVE AGENT AND THEIR RESPECTIVE AGENTS
AND COUNSEL AND ALL OTHER AMOUNTS DUE THE LENDERS, THE L/C ISSUER AND THE
ADMINISTRATIVE AGENT UNDER SECTIONS 2.03(I) AND (J), 2.09 AND 10.04) ALLOWED IN
SUCH JUDICIAL PROCEEDING; AND

 

80

--------------------------------------------------------------------------------


 


(B)                           TO COLLECT AND RECEIVE ANY MONIES OR OTHER
PROPERTY PAYABLE OR DELIVERABLE ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME;


 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

9.10                        Collateral and Guaranty Matters.  The Lenders and
the L/C Issuer irrevocably authorize the Administrative Agent, at its option and
in its discretion,

 


(A)                           TO RELEASE ANY LIEN ON ANY PROPERTY GRANTED TO OR
HELD BY THE ADMINISTRATIVE AGENT UNDER ANY LOAN DOCUMENT (I) UPON TERMINATION OF
THE AGGREGATE COMMITMENTS AND PAYMENT IN FULL OF ALL OBLIGATIONS (OTHER THAN
CONTINGENT INDEMNIFICATION OBLIGATIONS) AND THE EXPIRATION OR TERMINATION OF ALL
LETTERS OF CREDIT, (II) THAT IS SOLD OR TO BE SOLD AS PART OF OR IN CONNECTION
WITH ANY SALE PERMITTED HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, OR (III)
SUBJECT TO SECTION 10.01, IF APPROVED, AUTHORIZED OR RATIFIED IN WRITING BY THE
REQUIRED LENDERS;


 


(B)                           TO SUBORDINATE ANY LIEN ON ANY PROPERTY GRANTED TO
OR HELD BY THE ADMINISTRATIVE AGENT UNDER ANY LOAN DOCUMENT TO THE HOLDER OF ANY
LIEN ON SUCH PROPERTY THAT IS PERMITTED BY SECTION 7.01(I); AND


 


(C)                            TO RELEASE ANY GUARANTOR FROM ITS OBLIGATIONS
UNDER THE GUARANTY IF SUCH PERSON CEASES TO BE A RESTRICTED SUBSIDIARY AS A
RESULT OF A TRANSACTION PERMITTED HEREUNDER.


 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.

 

ARTICLE X.
MISCELLANEOUS

 

10.01                 Amendments, Etc.  No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrower or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific

 

81

--------------------------------------------------------------------------------


 

instance and for the specific purpose for which given; provided, however, that
no such amendment, waiver or consent shall:

 


(A)                           WAIVE ANY CONDITION SET FORTH IN SECTION 4.01
WITHOUT THE WRITTEN CONSENT OF EACH LENDER;


 


(B)                           EXTEND OR INCREASE THE COMMITMENT OF ANY LENDER
(OR REINSTATE ANY COMMITMENT TERMINATED PURSUANT TO SECTION 8.02) WITHOUT THE
WRITTEN CONSENT OF SUCH LENDER;


 


(C)                            POSTPONE ANY DATE FIXED BY THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT FOR ANY SCHEDULED PAYMENT OR PREPAYMENT OF PRINCIPAL,
INTEREST, FEES OR OTHER AMOUNTS DUE TO THE LENDERS (OR ANY OF THEM) OR ANY
MANDATORY REDUCTION OF THE AGGREGATE COMMITMENTS HEREUNDER OR UNDER ANY OTHER
LOAN DOCUMENT WITHOUT THE WRITTEN CONSENT OF EACH LENDER DIRECTLY AFFECTED
THEREBY;


 


(D)                           REDUCE THE PRINCIPAL OF, OR THE RATE OF INTEREST
SPECIFIED HEREIN ON, ANY LOAN OR L/C BORROWING, OR (SUBJECT TO CLAUSE (V) OF THE
SECOND PROVISO TO THIS SECTION 10.01) ANY FEES OR OTHER AMOUNTS PAYABLE
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, OR CHANGE THE MANNER OF COMPUTATION
OF THE CONSOLIDATED SENIOR LEVERAGE RATIO (INCLUDING ANY CHANGE IN ANY
APPLICABLE DEFINED TERM) THAT WOULD RESULT IN A REDUCTION OF ANY INTEREST RATE
ON ANY LOAN OR ANY FEE PAYABLE HEREUNDER WITHOUT THE WRITTEN CONSENT OF EACH
LENDER DIRECTLY AFFECTED THEREBY; PROVIDED, HOWEVER, THAT ONLY THE CONSENT OF
THE REQUIRED LENDERS SHALL BE NECESSARY (I) TO AMEND THE DEFINITION OF “DEFAULT
RATE” OR TO WAIVE ANY OBLIGATION OF THE BORROWER TO PAY INTEREST OR LETTER OF
CREDIT FEES AT THE DEFAULT RATE OR (II) TO AMEND ANY FINANCIAL COVENANT
HEREUNDER (OR ANY DEFINED TERM USED THEREIN) EVEN IF THE EFFECT OF SUCH
AMENDMENT WOULD BE TO REDUCE THE RATE OF INTEREST ON ANY LOAN OR L/C BORROWING
OR TO REDUCE ANY FEE PAYABLE HEREUNDER;


 


(E)                            CHANGE SECTION 2.13 OR SECTION 8.03 IN A MANNER
THAT WOULD ALTER THE PRO RATA SHARING OF PAYMENTS REQUIRED THEREBY WITHOUT THE
WRITTEN CONSENT OF EACH LENDER;


 


(F)                             CHANGE ANY PROVISION OF THIS SECTION OR THE
DEFINITION OF “REQUIRED LENDERS” OR ANY OTHER PROVISION HEREOF SPECIFYING THE
NUMBER OR PERCENTAGE OF LENDERS REQUIRED TO AMEND, WAIVE OR OTHERWISE MODIFY ANY
RIGHTS HEREUNDER OR MAKE ANY DETERMINATION OR GRANT ANY CONSENT HEREUNDER,
WITHOUT THE WRITTEN CONSENT OF EACH LENDER;


 


(G)                            RELEASE ALL OR SUBSTANTIALLY ALL OF THE VALUE OF
THE GUARANTY WITHOUT THE WRITTEN CONSENT OF EACH LENDER, EXCEPT AS PROVIDED IN
SECTION 9.10; OR


 


(H)                           RELEASE ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL
IN ANY TRANSACTION OR SERIES OF RELATED TRANSACTIONS WITHOUT THE WRITTEN CONSENT
OF EACH LENDER, EXCEPT AS PROVIDED IN SECTION 9.10;


 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or

 

82

--------------------------------------------------------------------------------


 

duties of the Administrative Agent under this Agreement or any other Loan
Document; (iii) Section 10.06(h) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification; (iv) no amendment, waiver or consent shall, unless in writing and
signed by each Approved Counterparty and each Lender Counterparty in addition to
the Lenders required above, amend the provisions of Clause FOURTH of Section
8.03; and (v) the Fee Letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto.  Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Commitment of such Lender may not be increased or extended without the
consent of such Lender.

 

10.02                 Notices; Effectiveness; Electronic Communication.

 


(A)                           NOTICES GENERALLY.  EXCEPT IN THE CASE OF NOTICES
AND OTHER COMMUNICATIONS EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE (AND
EXCEPT AS PROVIDED IN SUBSECTION (B) BELOW), ALL NOTICES AND OTHER
COMMUNICATIONS PROVIDED FOR HEREIN SHALL BE IN WRITING AND SHALL BE DELIVERED BY
HAND OR OVERNIGHT COURIER SERVICE, MAILED BY CERTIFIED OR REGISTERED MAIL OR
SENT BY TELECOPIER AS FOLLOWS, AND ALL NOTICES AND OTHER COMMUNICATIONS
EXPRESSLY PERMITTED HEREUNDER TO BE GIVEN BY TELEPHONE SHALL BE MADE TO THE
APPLICABLE TELEPHONE NUMBER, AS FOLLOWS:


 

(I)                                           IF TO THE BORROWER, THE
ADMINISTRATIVE AGENT, OR THE L/C ISSUER, TO THE ADDRESS, TELECOPIER NUMBER,
ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER SPECIFIED FOR SUCH PERSON ON
SCHEDULE 10.02; AND

 

(II)                                        IF TO ANY OTHER LENDER, TO THE
ADDRESS, TELECOPIER NUMBER, ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER
SPECIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 


(B)                           ELECTRONIC COMMUNICATIONS.  NOTICES AND OTHER
COMMUNICATIONS TO THE LENDERS AND THE L/C ISSUER HEREUNDER MAY BE DELIVERED OR
FURNISHED BY ELECTRONIC COMMUNICATION (INCLUDING E-MAIL AND INTERNET OR INTRANET
WEBSITES) PURSUANT TO PROCEDURES APPROVED BY THE ADMINISTRATIVE AGENT, PROVIDED
THAT THE FOREGOING SHALL NOT APPLY TO NOTICES TO ANY LENDER OR THE L/C ISSUER
PURSUANT TO ARTICLE II IF SUCH LENDER OR THE L/C ISSUER, AS APPLICABLE, HAS
NOTIFIED THE ADMINISTRATIVE AGENT THAT IT IS INCAPABLE OF RECEIVING NOTICES
UNDER SUCH ARTICLE BY ELECTRONIC COMMUNICATION.  THE ADMINISTRATIVE AGENT OR THE
BORROWER MAY, IN ITS DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER
COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC COMMUNICATIONS PURSUANT TO
PROCEDURES APPROVED BY IT, PROVIDED THAT APPROVAL OF SUCH PROCEDURES MAY BE
LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS.

 

83

--------------------------------------------------------------------------------


 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 


(C)                            THE PLATFORM.  THE PLATFORM IS PROVIDED “AS IS”
AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OR ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES (COLLECTIVELY, THE “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER,
ANY LENDER, THE L/C ISSUER OR ANY OTHER PERSON FOR LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR EXPENSES OF ANY KIND (WHETHER IN TORT, CONTRACT OR OTHERWISE)
ARISING OUT OF THE BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF
BORROWER MATERIALS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THAT SUCH LOSSES,
CLAIMS, DAMAGES, LIABILITIES OR EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY A FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH AGENT PARTY; PROVIDED, HOWEVER,
THAT IN NO EVENT SHALL ANY AGENT PARTY HAVE ANY LIABILITY TO THE BORROWER, ANY
LENDER, THE L/C ISSUER OR ANY OTHER PERSON FOR INDIRECT, SPECIAL, INCIDENTAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES).


 


(D)                           CHANGE OF ADDRESS, ETC.  EACH OF THE BORROWER, THE
ADMINISTRATIVE AGENT, AND THE L/C ISSUER MAY CHANGE ITS ADDRESS, TELECOPIER OR
TELEPHONE NUMBER FOR NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE
OTHER PARTIES HERETO.  EACH OTHER LENDER MAY CHANGE ITS ADDRESS, TELECOPIER OR
TELEPHONE NUMBER FOR NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE
BORROWER, THE ADMINISTRATIVE AGENT, AND THE L/C ISSUER.  IN ADDITION, EACH
LENDER AGREES TO NOTIFY THE ADMINISTRATIVE AGENT FROM TIME TO TIME TO ENSURE
THAT THE ADMINISTRATIVE AGENT HAS ON RECORD (I) AN EFFECTIVE ADDRESS, CONTACT
NAME, TELEPHONE NUMBER, TELECOPIER NUMBER AND ELECTRONIC MAIL ADDRESS TO WHICH
NOTICES AND OTHER COMMUNICATIONS MAY BE SENT AND (II) ACCURATE WIRE INSTRUCTIONS
FOR SUCH LENDER.


 


(E)                            RELIANCE BY ADMINISTRATIVE AGENT, L/C ISSUER AND
LENDERS.  THE ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE LENDERS SHALL BE
ENTITLED TO RELY AND ACT UPON ANY NOTICES (INCLUDING TELEPHONIC LOAN NOTICES)
PURPORTEDLY GIVEN BY OR ON BEHALF OF THE BORROWER EVEN IF (I) SUCH NOTICES WERE
NOT MADE IN A MANNER SPECIFIED HEREIN, WERE INCOMPLETE OR WERE NOT PRECEDED OR
FOLLOWED BY ANY OTHER FORM OF NOTICE SPECIFIED HEREIN, OR (II) THE TERMS
THEREOF, AS

 

84

--------------------------------------------------------------------------------


 


UNDERSTOOD BY THE RECIPIENT, VARIED FROM ANY CONFIRMATION THEREOF.  THE BORROWER
SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE L/C ISSUER, EACH LENDER AND THE
RELATED PARTIES OF EACH OF THEM FROM ALL LOSSES, COSTS, EXPENSES AND LIABILITIES
RESULTING FROM THE RELIANCE BY SUCH PERSON ON EACH NOTICE PURPORTEDLY GIVEN BY
OR ON BEHALF OF THE BORROWER.  ALL TELEPHONIC NOTICES TO AND OTHER TELEPHONIC
COMMUNICATIONS WITH THE ADMINISTRATIVE AGENT MAY BE RECORDED BY THE
ADMINISTRATIVE AGENT, AND EACH OF THE PARTIES HERETO HEREBY CONSENTS TO SUCH
RECORDING.


 

10.03                 No Waiver; Cumulative Remedies.  No failure by any Lender,
the L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

10.04                 Expenses; Indemnity; Damage Waiver.

 


(A)                           COSTS AND EXPENSES.  THE BORROWER SHALL PAY
(I) ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT
AND ITS AFFILIATES (INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF
COUNSEL FOR THE ADMINISTRATIVE AGENT), IN CONNECTION WITH THE SYNDICATION OF THE
CREDIT FACILITIES PROVIDED FOR HEREIN, THE PREPARATION, NEGOTIATION, EXECUTION,
DELIVERY AND ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS OR
ANY AMENDMENTS, MODIFICATIONS OR WAIVERS OF THE PROVISIONS HEREOF OR THEREOF
(WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY SHALL BE
CONSUMMATED), (II) ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THE L/C
ISSUER IN CONNECTION WITH THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY
LETTER OF CREDIT OR ANY DEMAND FOR PAYMENT THEREUNDER AND (III) ALL
OUT-OF-POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
L/C ISSUER (INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER), IN CONNECTION WITH THE
ENFORCEMENT OR PROTECTION OF ITS RIGHTS (A) IN CONNECTION WITH THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS, INCLUDING ITS RIGHTS UNDER THIS SECTION, OR (B) IN
CONNECTION WITH THE LOANS MADE OR LETTERS OF CREDIT ISSUED HEREUNDER, INCLUDING
ALL SUCH OUT-OF-POCKET EXPENSES INCURRED DURING ANY WORKOUT, RESTRUCTURING OR
NEGOTIATIONS IN RESPECT OF SUCH LOANS OR LETTERS OF CREDIT.


 


(B)                           INDEMNIFICATION BY THE BORROWER.  THE BORROWER
SHALL INDEMNIFY THE ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF), EACH
LENDER AND THE L/C ISSUER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING
PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND
RELATED EXPENSES (INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL
FOR ANY INDEMNITEE), INCURRED BY ANY INDEMNITEE OR ASSERTED AGAINST ANY
INDEMNITEE BY ANY THIRD PARTY OR BY THE BORROWER OR ANY OTHER LOAN PARTY ARISING
OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF
THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR
RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER, OR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, OR IN THE CASE OF THE
ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF) AND ITS RELATED PARTIES ONLY,
THE ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, (II) ANY LOAN
OR LETTER OF CREDIT OR THE USE OR PROPOSED USE OF THE PROCEEDS

 

85

--------------------------------------------------------------------------------


 


THEREFROM (INCLUDING ANY REFUSAL BY THE L/C ISSUER TO HONOR A DEMAND FOR PAYMENT
UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH
DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT),
(III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR
FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES,
OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OF ITS
SUBSIDIARIES, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION
OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD PARTY OR BY THE BORROWER OR ANY
OTHER LOAN PARTY, AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO,
IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF
THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; PROVIDED
THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT
THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES (X) ARE
DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE
JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
SUCH INDEMNITEE OR (Y) RESULT FROM A CLAIM BROUGHT BY THE BORROWER OR ANY OTHER
LOAN PARTY AGAINST AN INDEMNITEE FOR BREACH IN BAD FAITH OF SUCH INDEMNITEE’S
OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, IF THE BORROWER OR SUCH
LOAN PARTY HAS OBTAINED A FINAL AND NONAPPEALABLE JUDGMENT IN ITS FAVOR ON SUCH
CLAIM AS DETERMINED BY A COURT OF COMPETENT JURISDICTION.


 


(C)                            REIMBURSEMENT BY LENDERS.  TO THE EXTENT THAT THE
BORROWER FOR ANY REASON FAILS TO INDEFEASIBLY PAY ANY AMOUNT REQUIRED UNDER
SUBSECTION (A) OR (B) OF THIS SECTION TO BE PAID BY IT TO THE ADMINISTRATIVE
AGENT (OR ANY SUB-AGENT THEREOF), THE L/C ISSUER OR ANY RELATED PARTY OF ANY OF
THE FOREGOING, EACH LENDER SEVERALLY AGREES TO PAY TO THE ADMINISTRATIVE AGENT
(OR ANY SUCH SUB-AGENT), THE L/C ISSUER OR SUCH RELATED PARTY, AS THE CASE MAY
BE, SUCH LENDER’S APPLICABLE PERCENTAGE (DETERMINED AS OF THE TIME THAT THE
APPLICABLE UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH UNPAID
AMOUNT, PROVIDED THAT THE UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS, CLAIM,
DAMAGE, LIABILITY OR RELATED EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY OR
ASSERTED AGAINST THE ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT) OR THE L/C
ISSUER IN ITS CAPACITY AS SUCH, OR AGAINST ANY RELATED PARTY OF ANY OF THE
FOREGOING ACTING FOR THE ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT) OR L/C
ISSUER IN CONNECTION WITH SUCH CAPACITY.  THE OBLIGATIONS OF THE LENDERS UNDER
THIS SUBSECTION (C) ARE SUBJECT TO THE PROVISIONS OF SECTION 2.12(C).


 


(D)                           WAIVER OF CONSEQUENTIAL DAMAGES, ETC.  TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE BORROWER SHALL NOT ASSERT, AND
HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR
SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR
ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY LOAN OR LETTER OF
CREDIT OR THE USE OF THE PROCEEDS THEREOF.  NO INDEMNITEE REFERRED TO IN
SUBSECTION (B) ABOVE SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY
UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT
THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS
IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY IN THE ABSENCE OF ITS OWN GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.

 

86

--------------------------------------------------------------------------------


 


(E)                            PAYMENTS.  ALL AMOUNTS DUE UNDER THIS SECTION
SHALL BE PAYABLE NOT LATER THAN TEN BUSINESS DAYS AFTER DEMAND THEREFOR;
PROVIDED SUCH DEMAND SHALL BE ACCOMPANIED BY A REASONABLY DETAILED INVOICE
OUTLINING THE COSTS AND EXPENSES TO BE REIMBURSED.


 


(F)                             SURVIVAL.  THE AGREEMENTS IN THIS SECTION SHALL
SURVIVE THE RESIGNATION OF THE ADMINISTRATIVE AGENT AND THE L/C ISSUER, THE
REPLACEMENT OF ANY LENDER, THE TERMINATION OF THE AGGREGATE COMMITMENTS AND THE
REPAYMENT, SATISFACTION OR DISCHARGE OF ALL THE OTHER OBLIGATIONS AND SECURED
HEDGING OBLIGATIONS.


 

10.05                 Payments Set Aside.  To the extent that any payment by or
on behalf of the Borrower is made to the Administrative Agent, the L/C Issuer or
any Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

10.06                 Successors and Assigns.

 


(A)                           SUCCESSORS AND ASSIGNS GENERALLY.  THE PROVISIONS
OF THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES
HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY, EXCEPT THAT
(OTHER THAN PURSUANT TO A TRANSACTION PERMITTED BY SECTION 7.04) NEITHER THE
BORROWER NOR ANY OTHER LOAN PARTY MAY ASSIGN OR OTHERWISE TRANSFER ANY OF ITS
RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT AND EACH LENDER AND NO LENDER MAY ASSIGN OR OTHERWISE
TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT (I) TO AN ELIGIBLE
ASSIGNEE IN ACCORDANCE WITH THE PROVISIONS OF SUBSECTION (B) OF THIS SECTION,
(II) BY WAY OF PARTICIPATION IN ACCORDANCE WITH THE PROVISIONS OF SUBSECTION (D)
OF THIS SECTION, (III) BY WAY OF PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST
SUBJECT TO THE RESTRICTIONS OF SUBSECTION (F) OF THIS SECTION, OR (IV) TO AN SPC
IN ACCORDANCE WITH THE PROVISIONS OF SUBSECTION (H) OF THIS SECTION (AND ANY
OTHER ATTEMPTED ASSIGNMENT OR TRANSFER BY ANY PARTY HERETO SHALL BE NULL AND
VOID).  NOTHING IN THIS AGREEMENT, EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO
CONFER UPON ANY PERSON (OTHER THAN THE PARTIES HERETO, THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS PERMITTED HEREBY, PARTICIPANTS TO THE EXTENT PROVIDED IN
SUBSECTION (D) OF THIS SECTION AND, TO THE EXTENT EXPRESSLY CONTEMPLATED HEREBY,
THE RELATED PARTIES OF EACH OF THE ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE
LENDERS) ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR BY REASON OF
THIS AGREEMENT.

 

87

--------------------------------------------------------------------------------


 


(B)                           ASSIGNMENTS BY LENDERS.  ANY LENDER MAY AT ANY
TIME ASSIGN TO ONE OR MORE ELIGIBLE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT
AND THE LOANS (INCLUDING FOR PURPOSES OF THIS SUBSECTION (B), PARTICIPATIONS IN
L/C OBLIGATIONS) AT THE TIME OWING TO IT); PROVIDED THAT


 

(I)                                           EXCEPT IN THE CASE OF AN
ASSIGNMENT OF THE ENTIRE REMAINING AMOUNT OF THE ASSIGNING LENDER’S COMMITMENT
AND THE LOANS AT THE TIME OWING TO IT OR IN THE CASE OF AN ASSIGNMENT TO A
LENDER OR AN AFFILIATE OF A LENDER OR AN APPROVED FUND WITH RESPECT TO A LENDER,
THE AGGREGATE AMOUNT OF THE COMMITMENT (WHICH FOR THIS PURPOSE INCLUDES LOANS
OUTSTANDING THEREUNDER) OR, IF THE COMMITMENT IS NOT THEN IN EFFECT, THE
PRINCIPAL OUTSTANDING BALANCE OF THE LOANS OF THE ASSIGNING LENDER SUBJECT TO
EACH SUCH ASSIGNMENT, DETERMINED AS OF THE DATE THE ASSIGNMENT AND ASSUMPTION
WITH RESPECT TO SUCH ASSIGNMENT IS DELIVERED TO THE ADMINISTRATIVE AGENT OR, IF
“TRADE DATE” IS SPECIFIED IN THE ASSIGNMENT AND ASSUMPTION, AS OF THE TRADE
DATE, SHALL NOT BE LESS THAN $5,000,000 UNLESS EACH OF THE ADMINISTRATIVE AGENT
AND, SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE BORROWER
OTHERWISE CONSENTS (EACH SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR
DELAYED); PROVIDED, HOWEVER, THAT CONCURRENT ASSIGNMENTS TO MEMBERS OF AN
ASSIGNEE GROUP AND CONCURRENT ASSIGNMENTS FROM MEMBERS OF AN ASSIGNEE GROUP TO A
SINGLE ELIGIBLE ASSIGNEE (OR TO AN ELIGIBLE ASSIGNEE AND MEMBERS OF ITS ASSIGNEE
GROUP) WILL BE TREATED AS A SINGLE ASSIGNMENT FOR PURPOSES OF DETERMINING
WHETHER SUCH MINIMUM AMOUNT HAS BEEN MET;

 

(II)                                        EACH PARTIAL ASSIGNMENT SHALL BE
MADE AS AN ASSIGNMENT OF A PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT WITH RESPECT TO THE LOANS OR THE
COMMITMENT ASSIGNED;

 

(III)                                     ANY ASSIGNMENT OF A COMMITMENT MUST BE
APPROVED BY THE ADMINISTRATIVE AGENT AND THE L/C ISSUER (EACH SUCH APPROVAL NOT
TO BE UNREASONABLY WITHHELD), UNLESS THE PERSON THAT IS THE PROPOSED ASSIGNEE IS
ITSELF A LENDER (WHETHER OR NOT THE PROPOSED ASSIGNEE WOULD OTHERWISE QUALIFY AS
AN ELIGIBLE ASSIGNEE); AND

 

(IV)                                    THE PARTIES TO EACH ASSIGNMENT SHALL
EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT AN ASSIGNMENT AND ASSUMPTION,
TOGETHER WITH A PROCESSING AND RECORDATION FEE IN THE AMOUNT, IF ANY, REQUIRED
AS SET FORTH IN SCHEDULE 10.06 AND THE ELIGIBLE ASSIGNEE, IF IT SHALL NOT BE A
LENDER, SHALL DELIVER TO THE ADMINISTRATIVE AGENT AN ADMINISTRATIVE
QUESTIONNAIRE.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of

 

88

--------------------------------------------------------------------------------


 

such assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 


(C)                            REGISTER.  THE ADMINISTRATIVE AGENT, ACTING
SOLELY FOR THIS PURPOSE AS AN AGENT OF THE BORROWER, SHALL MAINTAIN AT THE
ADMINISTRATIVE AGENT’S OFFICE A COPY OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED
TO IT AND A REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE
LENDERS, AND THE COMMITMENTS OF, AND PRINCIPAL AMOUNTS OF THE LOANS AND L/C
OBLIGATIONS OWING TO, EACH LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME
(THE “REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE, AND THE
BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS MAY TREAT EACH PERSON WHOSE
NAME IS RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER
HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE
CONTRARY.  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY EACH OF THE
BORROWER AND THE L/C ISSUER AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON
REASONABLE PRIOR NOTICE.  IN ADDITION, AT ANY TIME THAT A REQUEST FOR A CONSENT
FOR A MATERIAL OR SUBSTANTIVE CHANGE TO THE LOAN DOCUMENTS IS PENDING, ANY
LENDER MAY REQUEST AND RECEIVE FROM THE ADMINISTRATIVE AGENT A COPY OF THE
REGISTER.


 


(D)                           PARTICIPATIONS.  ANY LENDER MAY AT ANY TIME,
WITHOUT THE CONSENT OF, OR NOTICE TO, THE BORROWER OR THE ADMINISTRATIVE AGENT,
SELL PARTICIPATIONS TO ANY PERSON (OTHER THAN A NATURAL PERSON OR THE BORROWER
OR ANY OF THE BORROWER’S AFFILIATES OR SUBSIDIARIES) (EACH, A “PARTICIPANT”) IN
ALL OR A PORTION OF SUCH LENDER’S RIGHTS AND/OR OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND/OR THE LOANS (INCLUDING SUCH
LENDER’S PARTICIPATIONS IN L/C OBLIGATIONS) OWING TO IT); PROVIDED THAT (I) SUCH
LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED, (II) SUCH
LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE
PERFORMANCE OF SUCH OBLIGATIONS AND (III) THE BORROWER, THE ADMINISTRATIVE
AGENT, THE LENDERS AND THE L/C ISSUER SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY
WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT.


 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

 


(E)                            LIMITATIONS UPON PARTICIPANT RIGHTS.  A
PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER
SECTION 3.01 OR 3.04 THAN THE APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO
RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE
SALE

 

89

--------------------------------------------------------------------------------


 


OF THE PARTICIPATION TO SUCH PARTICIPANT IS MADE WITH THE BORROWER’S PRIOR
WRITTEN CONSENT.  A PARTICIPANT THAT WOULD BE A FOREIGN LENDER IF IT WERE A
LENDER SHALL NOT BE ENTITLED TO THE BENEFITS OF SECTION 3.01 UNLESS THE BORROWER
IS NOTIFIED OF THE PARTICIPATION SOLD TO SUCH PARTICIPANT AND PROVIDED WITH ALL
INFORMATION REQUIRED TO BE INCLUDED IN THE REGISTER AND SUCH PARTICIPANT AGREES,
FOR THE BENEFIT OF THE BORROWER, TO COMPLY WITH SECTION 3.01(E) AS THOUGH IT
WERE A LENDER.


 


(F)                             CERTAIN PLEDGES.  ANY LENDER MAY AT ANY TIME
PLEDGE OR ASSIGN A SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER
THIS AGREEMENT (INCLUDING UNDER ITS NOTE, IF ANY) TO SECURE OBLIGATIONS OF SUCH
LENDER, INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL
RESERVE BANK; PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT SHALL RELEASE SUCH
LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR
ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.


 


(G)                            ELECTRONIC EXECUTION OF ASSIGNMENTS.  THE WORDS
“EXECUTION,” “SIGNED,” “SIGNATURE,” AND WORDS OF LIKE IMPORT IN ANY ASSIGNMENT
AND ASSUMPTION SHALL BE DEEMED TO INCLUDE ELECTRONIC SIGNATURES OR THE KEEPING
OF RECORDS IN ELECTRONIC FORM, EACH OF WHICH SHALL BE OF THE SAME LEGAL EFFECT,
VALIDITY OR ENFORCEABILITY AS A MANUALLY EXECUTED SIGNATURE OR THE USE OF A
PAPER-BASED RECORDKEEPING SYSTEM, AS THE CASE MAY BE, TO THE EXTENT AND AS
PROVIDED FOR IN ANY APPLICABLE LAW, INCLUDING THE FEDERAL ELECTRONIC SIGNATURES
IN GLOBAL AND NATIONAL COMMERCE ACT, THE NEW YORK STATE ELECTRONIC SIGNATURES
AND RECORDS ACT, OR ANY OTHER SIMILAR STATE LAWS BASED ON THE UNIFORM ELECTRONIC
TRANSACTIONS ACT.


 


(H)                           SPECIAL PURPOSE FUNDING VEHICLES.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY LENDER (A “GRANTING LENDER”) MAY
GRANT TO A SPECIAL PURPOSE FUNDING VEHICLE IDENTIFIED AS SUCH IN WRITING FROM
TIME TO TIME BY THE GRANTING LENDER TO THE ADMINISTRATIVE AGENT AND THE BORROWER
(AN “SPC”) THE OPTION TO PROVIDE ALL OR ANY PART OF ANY LOAN THAT SUCH GRANTING
LENDER WOULD OTHERWISE BE OBLIGATED TO MAKE PURSUANT TO THIS AGREEMENT; PROVIDED
THAT (I) NOTHING HEREIN SHALL CONSTITUTE A COMMITMENT BY ANY SPC TO FUND ANY
LOAN, AND (II) IF AN SPC ELECTS NOT TO EXERCISE SUCH OPTION OR OTHERWISE FAILS
TO MAKE ALL OR ANY PART OF SUCH LOAN, THE GRANTING LENDER SHALL BE OBLIGATED TO
MAKE SUCH LOAN PURSUANT TO THE TERMS HEREOF OR, IF IT FAILS TO DO SO, TO MAKE
SUCH PAYMENT TO THE ADMINISTRATIVE AGENT AS IS REQUIRED UNDER
SECTION 2.12(B)(II).  EACH PARTY HERETO HEREBY AGREES THAT (I) NEITHER THE GRANT
TO ANY SPC NOR THE EXERCISE BY ANY SPC OF SUCH OPTION SHALL INCREASE THE COSTS
OR EXPENSES OR OTHERWISE INCREASE OR CHANGE THE OBLIGATIONS OF THE BORROWER
UNDER THIS AGREEMENT (INCLUDING ITS OBLIGATIONS UNDER SECTION 3.04), (II) NO SPC
SHALL BE LIABLE FOR ANY INDEMNITY OR SIMILAR PAYMENT OBLIGATION UNDER THIS
AGREEMENT FOR WHICH A LENDER WOULD BE LIABLE, AND (III) THE GRANTING LENDER
SHALL FOR ALL PURPOSES, INCLUDING THE APPROVAL OF ANY AMENDMENT, WAIVER OR OTHER
MODIFICATION OF ANY PROVISION OF ANY LOAN DOCUMENT, REMAIN THE LENDER OF RECORD
HEREUNDER.  THE MAKING OF A LOAN BY AN SPC HEREUNDER SHALL UTILIZE THE
COMMITMENT OF THE GRANTING LENDER TO THE SAME EXTENT, AND AS IF, SUCH LOAN WERE
MADE BY SUCH GRANTING LENDER.  IN FURTHERANCE OF THE FOREGOING, EACH PARTY
HERETO HEREBY AGREES (WHICH AGREEMENT SHALL SURVIVE THE TERMINATION OF THIS
AGREEMENT) THAT, PRIOR TO THE DATE THAT IS ONE YEAR AND ONE DAY AFTER THE
PAYMENT IN FULL OF ALL OUTSTANDING COMMERCIAL PAPER OR OTHER SENIOR DEBT OF ANY
SPC, IT WILL NOT INSTITUTE AGAINST, OR JOIN ANY OTHER PERSON IN INSTITUTING
AGAINST, SUCH SPC ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT, INSOLVENCY, OR
LIQUIDATION PROCEEDING UNDER THE LAWS OF THE UNITED STATES OR ANY STATE
THEREOF.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY SPC

 

90

--------------------------------------------------------------------------------


 


MAY (I) WITH NOTICE TO, BUT WITHOUT PRIOR CONSENT OF THE BORROWER AND THE
ADMINISTRATIVE AGENT AND WITH THE PAYMENT OF A PROCESSING FEE IN THE AMOUNT OF
$3,500, ASSIGN ALL OR ANY PORTION OF ITS RIGHT TO RECEIVE PAYMENT WITH RESPECT
TO ANY LOAN TO THE GRANTING LENDER AND (II) DISCLOSE ON A CONFIDENTIAL BASIS ANY
NON-PUBLIC INFORMATION RELATING TO ITS FUNDING OF LOANS TO ANY RATING AGENCY,
COMMERCIAL PAPER DEALER OR PROVIDER OF ANY SURETY OR GUARANTEE OR CREDIT OR
LIQUIDITY ENHANCEMENT TO SUCH SPC.


 


(I)                               RESIGNATION AS L/C ISSUER AFTER ASSIGNMENT. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, IF AT ANY TIME BANK
OF AMERICA ASSIGNS ALL OF ITS COMMITMENT AND LOANS PURSUANT TO SUBSECTION (B)
ABOVE, BANK OF AMERICA MAY, UPON 30 DAYS’ NOTICE TO THE BORROWER AND THE
LENDERS, RESIGN AS L/C ISSUER.  IN THE EVENT OF ANY SUCH RESIGNATION AS L/C
ISSUER, THE BORROWER SHALL BE ENTITLED TO APPOINT FROM AMONG THE LENDERS A
SUCCESSOR L/C ISSUER HEREUNDER; PROVIDED, HOWEVER, THAT NO FAILURE BY THE
BORROWER TO APPOINT ANY SUCH SUCCESSOR SHALL AFFECT THE RESIGNATION OF BANK OF
AMERICA AS L/C ISSUER.  IF BANK OF AMERICA RESIGNS AS L/C ISSUER, IT SHALL
RETAIN ALL THE RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE L/C ISSUER HEREUNDER
WITH RESPECT TO ALL LETTERS OF CREDIT OUTSTANDING AS OF THE EFFECTIVE DATE OF
ITS RESIGNATION AS L/C ISSUER AND ALL L/C OBLIGATIONS WITH RESPECT THERETO
(INCLUDING THE RIGHT TO REQUIRE THE LENDERS TO MAKE BASE RATE LOANS OR FUND RISK
PARTICIPATIONS IN UNREIMBURSED AMOUNTS PURSUANT TO SECTION 2.03(C)).  UPON THE
APPOINTMENT OF A SUCCESSOR L/C ISSUER, (A) SUCH SUCCESSOR SHALL SUCCEED TO AND
BECOME VESTED WITH ALL OF THE RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE
RETIRING L/C ISSUER, AND (B) THE SUCCESSOR L/C ISSUER SHALL ISSUE LETTERS OF
CREDIT IN SUBSTITUTION FOR THE LETTERS OF CREDIT, IF ANY, OUTSTANDING AT THE
TIME OF SUCH SUCCESSION OR MAKE OTHER ARRANGEMENTS SATISFACTORY TO BANK OF
AMERICA TO EFFECTIVELY ASSUME THE OBLIGATIONS OF BANK OF AMERICA WITH RESPECT TO
SUCH LETTERS OF CREDIT.


 

10.07                 Treatment of Certain Information; Confidentiality.  Each
of the Administrative Agent, the Lenders and the L/C Issuer agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any Hedging Contract relating to the Borrower
and its obligations, (g) with the consent of the Borrower or (h) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to the Administrative Agent, any
Lender, the L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.

 

91

--------------------------------------------------------------------------------


 

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including Federal and state securities Laws.

 

10.08                 Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender, the L/C Issuer and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the L/C Issuer or any such Affiliate to or for the
credit or the account of the Borrower or any other Loan Party against any and
all of the obligations of the Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or the
L/C Issuer, irrespective of whether or not such Lender or the L/C Issuer shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or such Loan Party may be contingent
or unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness.  The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have.  Each Lender and the L/C Issuer agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

The Administrative Agent hereby appoints each of the L/C Issuer and Lenders to
serve as its bailee to perfect the Administrative Agent’s Liens in any
Collateral in the possession of such L/C Issuer and Lender.  L/C Issuer and each
Lender possessing any Collateral agrees to so act as bailee for the
Administrative Agent in accordance with the terms and provisions hereof.  In
furtherance of the forgoing, L/C Issuer and each Lender acknowledges that
certain of the Loan Parties maintain deposit accounts, securities accounts and
commodities accounts with one or more of the Administrative Agent, L/C Issuer
and Lenders (all such accounts maintained by Loan Parties with one or more of
the Administrative Agent, L/C Issuer and Lenders being herein collectively
called the “Lender Party Accounts” and individually a “Lender Party Account”). 
L/C Issuer and each Lender agrees to hold its Lender Party Accounts as bailee
for the Administrative Agent to perfect the security interest held for the
benefit of the L/C Issuer or a

 

92

--------------------------------------------------------------------------------


 

Lender therein.  Prior to the receipt by L/C Issuer or a Lender of notice from
the Administrative Agent that it is exercising exclusive control over any Lender
Party Account (a “Notice of Exclusive Control”), the Loan Parties are entitled
to make withdrawals from the Lender Party Accounts and make deposits into and
give entitlement orders with respect to the Lender Party Accounts.  Once L/C
Issuer or a Lender has a Notice of Exclusive Control, which such notice shall
not be given until an Event of Default has occurred and is continuing, the
Administrative Agent shall be the only party entitled to make withdrawals from
or otherwise give any entitlement order or other direction with respect to the
Lender Party Accounts.  To the extent not already occurring, L/C Issuer and each
Lender agrees to transfer, in immediately available funds by wire transfer to
the Administrative Agent, the amount of the collected funds credited to the
deposit accounts which are Lender Party Accounts held by such L/C Issuer or
Lender, and deliver to the Administrative Agent all moneys or instruments
relating thereto or held therein and any other Collateral at any time the
Administrative Agent demands payment or delivery thereof after a Notice of
Exclusive Control has been delivered to such L/C Issuer or Lender.  Each Loan
Party agrees that L/C Issuer and each Lender is authorized to immediately
deliver all the Collateral to the Administrative Agent upon the L/C Issuer’s or
Lender’s receipt of a Notice of Exclusive Control from the Administrative Agent.

 

10.09                 Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent, L/C Issuer, or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent, L/C Issuer or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.

 

10.10                 Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

 

10.11                 Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the

 

93

--------------------------------------------------------------------------------


 

Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

10.12                 Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.13                 Replacement of Lenders.  If (a) any Lender requests
compensation under Section 3.04 or gives notice pursuant to Section 3.02, (b)
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
(c) any Lender is a Defaulting Lender, (d) any Lender fails to consent to an
election, consent, amendment, waiver or other modification to this Agreement or
any other Loan Document that requires the consent of a greater percentage of the
Lenders than the Required Lenders and such election, consent, amendment, waiver
or other modification is otherwise consented to by the Required Lenders, or (e)
if any other circumstance exists hereunder that gives the Borrower the right to
replace a Lender as a party hereto, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

 


(A)                           THE BORROWER SHALL HAVE PAID TO THE ADMINISTRATIVE
AGENT THE ASSIGNMENT FEE SPECIFIED IN SECTION 10.06(B);


 


(B)                           SUCH LENDER SHALL HAVE RECEIVED PAYMENT OF AN
AMOUNT EQUAL TO THE OUTSTANDING PRINCIPAL OF ITS LOANS AND L/C ADVANCES, ACCRUED
INTEREST THEREON, ACCRUED FEES AND ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER AND
UNDER THE OTHER LOAN DOCUMENTS (INCLUDING ANY AMOUNTS UNDER SECTION 3.05) FROM
THE ASSIGNEE (TO THE EXTENT OF SUCH OUTSTANDING PRINCIPAL AND ACCRUED INTEREST
AND FEES) OR THE BORROWER (IN THE CASE OF ALL OTHER AMOUNTS);


 


(C)                            IN THE CASE OF ANY SUCH ASSIGNMENT RESULTING FROM
A CLAIM FOR COMPENSATION UNDER SECTION 3.04 OR PAYMENTS REQUIRED TO BE MADE
PURSUANT TO SECTION 3.01, SUCH ASSIGNMENT WILL RESULT IN A REDUCTION IN SUCH
COMPENSATION OR PAYMENTS THEREAFTER; AND


 


(D)                           SUCH ASSIGNMENT DOES NOT CONFLICT WITH APPLICABLE
LAWS.

 

94

--------------------------------------------------------------------------------


 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

10.14                 Governing Law; Jurisdiction; Etc.

 


(A)                           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


 


(B)                           SUBMISSION TO JURISDICTION.  THE ADMINISTRATIVE
AGENT, EACH LENDER, THE L/C ISSUER, THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.


 


(C)                            WAIVER OF VENUE.  THE ADMINISTRATIVE AGENT, EACH
LENDER, THE L/C ISSUER, THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.


 


(D)                           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES

 

95

--------------------------------------------------------------------------------


 


IN SECTION 10.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.


 

10.15                 Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.16                 USA PATRIOT Act Notice.  Each Lender that is subject to
the Act (as hereinafter defined) and the Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the Act.

 

10.17                 Amendment and Restatement.  This Agreement amends and
restates in its entirety the Existing Credit Agreement and amends, restates,
renews and extends the obligations and Indebtedness under the Comerica Credit
Facility and the ScissorTail Credit Facility.  The Borrower hereby agrees that
(a) the Indebtedness outstanding under the Existing Credit Agreement and all
Loan Documents (as defined in the Existing Credit Agreement) and all accrued and
unpaid interest thereon, (b) all accrued and unpaid fees under the Existing
Credit Agreement or such other Loan Documents, and (c) the Indebtedness
outstanding under the Comerica Credit Facility and the ScissorTail Credit
Facility, shall be deemed to be outstanding under and governed by this
Agreement.  The Borrower hereby acknowledges, represents, warrants, and agrees
that this Agreement is not intended to be, and shall not be deemed or construed
to be, a novation or release of the Existing Credit Agreement or such other Loan
Documents or a novation or release of obligations and Indebtedness under the
Comerica Credit Facility or the ScissorTail Credit Facility.

 

10.18                 ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

 

96

--------------------------------------------------------------------------------


 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

97

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

COPANO ENERGY, L.L.C.,

 

as Borrower

 

 

 

 

 

 

By:

 

 

 

Name:

John R. Eckel, Jr.

 

Title:

Chairman of the Board and

 

 

Chief Executive Officer

 

S-1

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

S-2

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as a Lender and L/C Issuer

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

S-3

--------------------------------------------------------------------------------


 

 

COMERICA BANK,

 

as a Lender and Co-Syndication Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

S-4

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender and Co-Syndication Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

S-5

--------------------------------------------------------------------------------


 

 

BANK OF SCOTLAND,

 

as a Lender and Co-Documentation Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

S-6

--------------------------------------------------------------------------------


 

 

FORTIS CAPITAL CORP.,

 

as a Lender and Co-Documentation Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

S-7

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

S-8

--------------------------------------------------------------------------------


 

 

HARRIS NESBITT FINANCING, INC.,

 

as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

S-9

--------------------------------------------------------------------------------


 

 

AMEGY BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

S-10

--------------------------------------------------------------------------------


 

 

COMPASS BANK, as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

S-11

--------------------------------------------------------------------------------


 

 

GUARANTY BANK, as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

S-12

--------------------------------------------------------------------------------


 

 

BNP PARIBAS, as a Lender

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

S-13

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS, as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

S-14

--------------------------------------------------------------------------------


 

 

KEYBANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

S-15

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

S-16

--------------------------------------------------------------------------------


 

 

BANK OF TEXAS, N.A., as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

S-17

--------------------------------------------------------------------------------


 

 

NATEXIS BANQUES POPULAIRES,

 

as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

S-18

--------------------------------------------------------------------------------


 

 

STERLING BANK, as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

S-19

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A., as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

S-20

--------------------------------------------------------------------------------


 

SCHEDULE 1.01

 

SECURITY SCHEDULE

 

1.       Guaranty Agreement by each Restricted Subsidiary in favor of
Administrative Agent, for the benefit of itself and the Lenders.

 

2.       Pledge and Security Agreement.

 

3.       Amended and Restated Mortgage, Assignment, Security Agreement,
Financing Statement and Fixture Filing by ScissorTail in favor of Administrative
Agent, for the benefit of itself and the Lenders.

 

4.       Amended and Restated Mortgage, Deed of Trust, Assignment, Security
Agreement, Financing Statement and Fixture Filing by Copano Processing, L.P., in
favor of Administrative Agent, for the benefit of itself and the Lenders.

 

5.       Amended and Restated Mortgage, Deed of Trust, Assignment, Security
Agreement, Financing Statement and Fixture Filing by Copano NGL Services, L.P.
in favor of Administrative Agent, for the benefit of itself and the Lenders.

 

6.       Amended and Restated Mortgage, Deed of Trust, Assignment, Security
Agreement, Financing Statement and Fixture Filing by Copano Field Services/Agua
Dulce, L.P. in favor of Administrative Agent, for the benefit of itself and the
Lenders.

 

7.       Third Amended and Restated Mortgage, Deed of Trust, Assignment,
Security Agreement, Financing Statement and Fixture Filing by Copano Field
Services/Central Gulf Coast, L.P. in favor of Administrative Agent, for the
benefit of itself and the Lenders.

 

8.       Amended and Restated Mortgage, Deed of Trust, Assignment, Security
Agreement, Financing Statement and Fixture Filing by Copano Field
Services/Copano Bay, L.P. in favor of Administrative Agent, for the benefit of
itself and the Lenders.

 

9.       Amended and Restated Mortgage, Deed of Trust, Assignment, Security
Agreement, Financing Statement and Fixture Filing by Copano Field Services/Live
Oak, L.P. in favor of Administrative Agent, for the benefit of itself and the
Lenders.

 

10.    Mortgage, Deed of Trust, Assignment, Security Agreement, Financing
Statement and Fixture Filing by Copano Field Services/Karnes, L.P. in favor of
Administrative Agent, for the benefit of itself and the Lenders.

 

11.    Amended and Restated Mortgage, Deed of Trust, Assignment, Security
Agreement, Financing Statement and Fixture Filing by Copano Field Services/South
Texas, L.P. in favor of Administrative Agent, for the benefit of itself and the
Lenders.

 

12.    Amended and Restated Mortgage, Deed of Trust, Assignment, Security
Agreement, Financing Statement and Fixture Filing by Copano Field Services/Upper
Gulf Coast, L.P. in favor of Administrative Agent, for the benefit of itself and
the Lenders.

 

--------------------------------------------------------------------------------


 

13.    Amended and Restated Mortgage, Deed of Trust, Assignment, Security
Agreement, Financing Statement and Fixture Filing by Copano
Pipelines/Hebbronville, L.P. in favor of Administrative Agent, for the benefit
of itself and the Lenders.

 

14.    Amended and Restated Mortgage, Deed of Trust, Assignment, Security
Agreement, Financing Statement and Fixture Filing by Copano Pipelines/South
Texas, L.P. in favor of Administrative Agent, for the benefit of itself and the
Lenders.

 

15.    Amended and Restated Mortgage, Deed of Trust, Assignment, Security
Agreement, Financing Statement and Fixture Filing by Copano Pipelines/Upper Gulf
Coast, L.P. in favor of Administrative Agent, for the benefit of itself and the
Lenders.

 

16.    UCC-1 Financing Statements naming the Borrower and each Restricted
Subsidiary, as debtors, and Administrative Agent, as secured party, covering all
assets and properties.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS
AND APPLICABLE PERCENTAGES

 

Lender

 

Commitment

 

Applicable
Percentage*

 

 

 

 

 

 

 

Bank of America, N.A.

 

$

27,000,000

 

7.714286

%

 

 

 

 

 

 

Comerica Bank

 

$

26,000,000

 

7.428571

%

 

 

 

 

 

 

U.S. Bank National Association

 

$

26,000,000

 

7.428571

%

 

 

 

 

 

 

Bank of Scotland

 

$

26,000,000

 

7.428571

%

 

 

 

 

 

 

Fortis Capital Corp.

 

$

26,000,000

 

7.428571

%

 

 

 

 

 

 

Royal Bank of Canada

 

$

26,000,000

 

7.428571

%

 

 

 

 

 

 

Harris Nesbitt Financing, Inc.

 

$

22,000,000

 

6.285714

%

 

 

 

 

 

 

Amegy Bank National Association

 

$

20,000,000

 

5.714286

%

 

 

 

 

 

 

Compass Bank

 

$

20,000,000

 

5.714286

%

 

 

 

 

 

 

Guaranty Bank

 

$

20,000,000

 

5.714286

%

 

 

 

 

 

 

BNP Paribas

 

$

17,000,000

 

4.857143

%

 

 

 

 

 

 

Deutsche Bank Trust Company Americas

 

$

17,000,000

 

4.857143

%

 

 

 

 

 

 

Keybank, National Association

 

$

17,000,000

 

4.857143

%

 

 

 

 

 

 

SunTrust Bank

 

$

17,000,000

 

4.857143

%

 

 

 

 

 

 

Bank of Texas, N.A.

 

$

15,000,000

 

4.285714

%

 

 

 

 

 

 

Natexis Banques Populaires

 

$

10,000,000

 

2.857143

%

 

 

 

 

 

 

Sterling Bank

 

$

9,000,000

 

2.571429

%

 

 

 

 

 

 

Wells Fargo Bank, N.A.

 

$

9,000,000

 

2.571429

%

 

 

 

 

 

 

Total

 

$

350,000,000

 

100.000000

%

 

--------------------------------------------------------------------------------

*Rounded to six decimal places

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.05

 

SUPPLEMENT TO INTERIM FINANCIAL STATEMENTS

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.09

 

ENVIRONMENTAL MATTERS

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.13

 

SUBSIDIARIES AND
OTHER EQUITY INVESTMENTS

 

Part (a).          Subsidiaries.

 

Part (b).          Other Equity Investments.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.01

 

EXISTING LIENS

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.03

 

EXISTING INDEBTEDNESS

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.02

 

ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES

 

BORROWER:

 

2727 Allen Parkway, Suite 1200
Houston, Texas 77019

Attention: Matt Assiff
Telephone: 713-621-9547
Telecopier: 713-621-9545
Electronic Mail: matt.assiff@copanoenergy.com
Website Address: www.copanoenergy.com

 

 

ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office
(daily borrowing/repaying activity):
Bank of America, N.A.

Charlotte, NC
Attention:  Duane Lathan
Telephone:  (704) 388-9102
Telecopier:  (704) 409-0111

 

Wire Instructions:

Bank of America, N.A.

ABA# 026-009-593
Account No.:  136-621-225-0600

Attn: Credit Services

Ref:  Copano Energy
ABA# 026-009-593

 

Agengy Management (financial reporting/bank group communication):
Bank of America, N.A.
100 Federal Street
Mail Code: MA5-100-11-02
Boston, Massachusetts  02110
Attention:  Todd Mac Neill
Telephone:  (617) 434-6842
Telecopier:  (617) 790-1361
Electronic Mail:  todd.g.macneill@BankofAmerica.com

 

--------------------------------------------------------------------------------


 

L/C ISSUER:

Bank of America, N.A.
Trade Operations – Scranton
1 Fleet Way
Mail Code: PA6-580-02-30
Scranton, PA  18507
Attention:              Al Malave
Telephone:  (570) 330-4210
Telecopier:  (570) 330-4186
Electronic Mail:  alfonso.malave@bankofamerica.com

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 10.06

 

PROCESSING AND RECORDATION FEES

 

The Administrative Agent will charge a processing and recordation fee (an
“Assignment Fee”) in the amount of $3,500 for each assignment; provided,
however, that in the event of two or more concurrent assignments to members of
the same Assignee Group (which may be effected by a suballocation of an assigned
amount among members of the same Assignee Group) or two or more concurrent
assignments by members of the same Assignee Group to a single Eligible Assignee
(or to an Eligible Assignee and members of its Assignee Group), the Assignee Fee
will be $3,500 plus the amount set forth below: 

 

Transaction

 

Assignment Fee

 

 

 

 

 

First four concurrent assignments or suballocations to members of an Assignee
Group (or from members of an Assignee Group, as applicable)

 

-0-

 

Each additional concurrent assignment or suballocation to a member of such
Assignee Group (or from a member of such Assignee Group, as applicable)

 

$

500

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF COMMITTED LOAN NOTICE

 

Date:                      ,       

 

To:          Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of August 1, 2005
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Copano Energy, L.L.C., a Delaware limited liability
company (the “Borrower”), the Lenders from time to time party thereto, and Bank
of America, N.A., as Administrative Agent and L/C Issuer.

 

The undersigned hereby requests (select one):

 

o  A Borrowing of Loans                  o  A conversion or continuation of
Loans

 

1.             On                                                      (a
Business Day).

 

2.             In the amount of
$                                                    .

 

3.             Comprised of                                                     
[Type of Loan requested]

 

4.             For Eurodollar Rate Loans:  with an Interest Period of
                   months.

 

The Borrowing, if any, requested herein complies with the provisos to the first
sentence of Section 2.01 of the Agreement.

 

 

COPANO ENERGY, L.L.C.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF NOTE

 

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                                                  or registered assigns (the
“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of each Loan from time to time made by the Lender
to the Borrower under that certain Credit Agreement, dated as of August 1, 2005
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among the Borrower, the Lenders and other agents from time
to time party thereto, and Bank of America, N.A., as Administrative Agent and
L/C Issuer.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement.  All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  This Note is also entitled to the benefits of the
Guaranty and is secured by the Collateral.  Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

 

COPANO ENERGY, L.L.C.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest
Paid This
Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:              ,

 

To:          Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of August 1, 2005
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among COPANO ENERGY, L.L.C., a Delaware limited liability
company (the “Borrower”), the Lenders from time to time party thereto, and Bank
of America, N.A., as Administrative Agent and L/C Issuer.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                               of the Borrower, and
that, as such, he/she is authorized to execute and deliver this Certificate to
the Administrative Agent on the behalf of the Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.             Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Borrower ended as of the above date, together with the report and opinion of
a Registered Public Accounting Firm required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.             Attached hereto as Schedule 1 are the unaudited financial
statements required by Section 6.01(b) of the Agreement for the fiscal quarter
of the Borrower ended as of the above date.  Such financial statements fairly
present in all material respects the financial condition, results of operations
and cash flows of the Borrower and its Subsidiaries in accordance with GAAP as
at such date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes.

 

2.             The undersigned has reviewed and is familiar with the terms of
the Agreement and has made, or has caused to be made under his/her supervision,
a detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by the attached financial
statements.

 

3.             A review of the activities of the Borrower during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Borrower performed and
observed all its Obligations under the Loan Documents, and

 

--------------------------------------------------------------------------------


 

[select one:]

[to the knowledge of the undersigned after due inquiry during such fiscal
period, the Borrower performed and observed each covenant and condition of the
Loan Documents applicable to it, and no Default has occurred and is continuing.]

 

—or—

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

 

1.             The representations and warranties of the Borrower contained in
Article V of the Agreement, and any representations and warranties of the
Borrower that are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct in all material
respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and except that for purposes of this Compliance Certificate, the representations
and warranties contained in subsections (a) and (b) of Section 5.05 of the
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01 of the Agreement,
including the statements in connection with which this Compliance Certificate is
delivered.

 

2.             The financial covenant analyses and information set forth on
Schedule 2 attached hereto are true and accurate in all material respects on and
as of the date of this Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                                                                           ,
                         .

 

 

COPANO ENERGY, L.L.C.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

 

For the Quarter/Year ended                                   (“Statement Date”)

 

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

 

I.

 

Section 7.21(a) – Fixed Charge Coverage Ratio.

 

 

 

II.

 

Section 7.21(b) – Consolidated Interest Coverage Ratio.

 

 

 

III.

 

Section 7.21(c) – Consolidated Senior Leverage Ratio.

 

 

 

IV.

 

Section 7.21(d) – Consolidated Total Leverage Ratio.

 

3

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                                   (“Statement Date”)

 

SCHEDULE 3
to the Compliance Certificate
($ in 000’s)

 

Consolidated EBITDA
(in accordance with the definition of Consolidated EBITDA
as set forth in the Agreement)

 

Consolidated
EBITDA

 

Quarter
Ended

 

Quarter
Ended

 

Quarter
Ended

 

Quarter
Ended

 

Twelve
Months
Ended

 

Net Income

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

+ distributions received

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- equity earnings

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

+ equity losses

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

= Consolidated Net Income

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

+ Consolidated Interest Charges

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

+ income taxes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

+ depreciation and amortization expense

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

+ non-cash expenses

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- income tax credits

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- non-cash income

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

= Consolidated EBITDA

 

 

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT E

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, the Letters of Credit included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.             Assignor:              
                                                           

 

2.             Assignee:              
                                                            [and is an
Affiliate/Approved Fund of [identify Lender]]

 

3.             Borrower:              Copano Energy, L.L.C.

 

4.             Administrative Agent: Bank of America, N.A., as the
administrative agent under the Credit Agreement

 

5.             Credit Agreement:               Credit Agreement, dated as of
August 1, 2005, among Copano Energy, L.L.C., the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent and L/C Issuer

 

--------------------------------------------------------------------------------


 

6.             Assigned Interest:

 

Facility Assigned

 

Aggregate
Amount of
Commitment/Loans
for all Lenders*

 

Amount of
Commitment/Loans
Assigned*

 

Percentage
Assigned of
Commitment/Loans

 

CUSIP Number

 

 

 

 

 

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

 

 

 

 

[7.           Trade Date:                                                    ]

 

Effective Date:                                  , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

2

--------------------------------------------------------------------------------


 

 

ASSIGNOR

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

ASSIGNEE

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

[Consented to and] Accepted:

 

BANK OF AMERICA, N.A., as
Administrative Agent

 

 

By:

 

 

 

 

Title:

 

 

 

[Consented to:]

 

COPANO ENERGY, L.L.C.

 

 

By:

 

 

 

 

Title:

 

 

 

3

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1.         Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.

 

1.2.         Assignee.  The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder, (iv)
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section       thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.

 

4

--------------------------------------------------------------------------------


 

3.             General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

5

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF GUARANTY

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF PLEDGE AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

OPINION MATTERS

 

The matters contained in the following Sections of the Credit Agreement should
be covered by the legal opinion:

 

•

Section 5.01(a), (b) and (c)

 

 

•

Section 5.02

 

 

•

Section 5.03

 

 

•

Section 5.04

 

 

•

Section 5.06

 

 

•

Section 5.14(b)

 

In addition, matters with respect to lien and security interest creation and
perfection should be covered by the legal opinion.

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

SOLVENCY CERTIFICATE

 

--------------------------------------------------------------------------------


 

EXHIBIT J

COLLATERAL SHARING AGREEMENT

 

--------------------------------------------------------------------------------